

 
EXHIBIT 10.2

[FORM OF]
 
MASTER PREPAID LEASE
 
BY AND AMONG
 
[AT&T NEWCOS],
 
AT&T MOBILITY LLC
 
AND
 
[TOWER OPERATOR]
 


 


 
Dated as of [_____________________], 2013
 



 
 

--------------------------------------------------------------------------------

 

Table of Contents
Page
 
SECTION 1.
Definitions
 

SECTION 2.
Documents; Operating Principles
 

SECTION 3.
Tower Operator Lease of Lease Site and Occupancy Rights With Respect to Managed
Sites
 

SECTION 4.
Tower Operator Rights and Obligations Under the Ground Leases
 

SECTION 5.
AT&T Lessor Rights and Obligations With Respect to the Ground Leases

SECTION 6.
Collocation Agreements with Third Parties
 

SECTION 7.
Tower Operator Permitted Use
 

SECTION 8.
Tower Operator Access
 

SECTION 9.
Term and End of Term Obligations
 

SECTION 10.
Tower Operator Rent and Pre-Lease Rent; Treatment for US Federal Income Tax
Purposes

SECTION 11.
Condition of the Sites and Obligations of Tower Operator

SECTION 12.
Tower Operator Requirements for Modifications; Title to Modifications; Work on
the Site

SECTION 13.
Tower Operator’s Obligations With Respect to Tower Subtenants

SECTION 14.
Limitations on Liens

SECTION 15.
Tower Operator Indemnity; AT&T Lessor Indemnity; Procedure For All Indemnity
Claims 

SECTION 16.
Tower Operator’s Waiver of Subrogation; Insurance

SECTION 17.
Estoppel Certificate; AT&T Lessor Financial Reporting

SECTION 18.
Assignment, Transfer and Subletting Rights

SECTION 19.
Tower Operator Environmental Covenants.

SECTION 20.
Tower Operator Purchase Option

SECTION 21.
Tower Operator Lender Protections.

SECTION 22.
Taxes; Fees

SECTION 23.
Utilities

SECTION 24.
Compliance with Law; Governmental Permits

SECTION 25.
Compliance with Specific FCC Regulations

SECTION 26.
Holding Over.

SECTION 27.
Rights of Entry and Inspection

SECTION 28.
Right to Act for Tower Operator

SECTION 29.
Defaults and Remedies

SECTION 30.
Quiet Enjoyment

SECTION 31.
No Merger

SECTION 32.
Broker and Commission

SECTION 33.
Recording of Memorandum of Site Lease Agreement; Bifurcation of Site

SECTION 34.
Tax Indemnities

SECTION 35.
Damage to the Site, Tower or the Improvements

SECTION 36.
Condemnation

SECTION 37.
General Provisions

SECTION 38.
AT&T Guarantor Guarantee

SECTION 39.
AT&T Parent Affiliate License






--
 
 

--------------------------------------------------------------------------------

 

Exhibit A
List of Sites1
Exhibit B
List of Lease Sites2
Exhibit C
Rent and Pre-Lease Rent
Exhibit D
Allocated Rent
Exhibit E
Option Purchase Price
Exhibit F
Form of UCC-1
Exhibit G
Form of Memorandum of Lease/Managed Sites
Exhibit H
Form of Memorandum of Assignment
Exhibit I
Reserved
Exhibit J
Certain AT&T Collocator Competitors
Exhibit K
Form of Power of Attorney



Schedule 1-A3
19 Year Lease Sites
Schedule 1-B
20 Year Lease Sites
Schedule 1-C
21 Year Lease Sites
Schedule 1-D
22 Year Lease Sites
Schedule 1-E
23 Year Lease Sites
Schedule 1-F
24 Year Lease Sites
Schedule 1-G
25 Year Lease Sites
Schedule 1-H
26 Year Lease Sites
Schedule 1-I
27 Year Lease Sites
Schedule 1-J
28 Year Lease Sites
Schedule 1-K
29 Year Lease Sites
Schedule 1-L
30 Year Lease Sites
Schedule 1-M
31 Year Lease Sites
Schedule 1-N
32 Year Lease Sites
Schedule 1-O
33 Year Lease Sites
Schedule 1-P
34 Year Lease Sites
Schedule 1-Q
35 Year Lease Sites
Schedule 5(d)
Ground Lease Extension Terms








--------------------------------------------------------------------------------

 
1 At the Effective Date, Exhibit A shall include all “MPL Sites” under and as
defined in the Master Agreement as of the Initial Closing under the Master
Agreement.
 
2 At the Effective Date, Exhibit B shall include all “MPL Sites” that are “Lease
Sites”, in each case under and as defined in the Master Agreement as of the
Initial Closing under the Master Agreement.
 
3 At the Effective Date, Schedules 1-A through 1-Q shall collectively include
all “MPL Sites” under and as defined in the Master Agreement as of the Initial
Closing under the Master Agreement.

--
 
 

--------------------------------------------------------------------------------

 

MASTER PREPAID LEASE
 
THIS MASTER PREPAID LEASE (this “Agreement”) is entered into this [___] day of
[____________], 2013 (the “Effective Date”), by and among [_______________],
each a Delaware limited liability company (each, an “AT&T Lessor” and,
collectively, the “AT&T Lessors”), AT&T MOBILITY LLC, a Delaware limited
liability company, as AT&T Guarantor, and _______________________, a
___________________ (“Tower Operator”).  AT&T Lessors, AT&T Guarantor and Tower
Operator are sometimes individually referred to in this Agreement as a “Party”
and collectively as the “Parties”.
 
RECITALS:
 
A.           Certain Affiliates of the AT&T Guarantor operate the Sites, which
include Towers and related equipment, and such Affiliates either own, ground
lease or otherwise have an interest in the land on which such Towers are
located;
 
B.           Tower Operator desires to lease and operate the Sites;
 
C.           Tower Operator intends on marketing all available capacity at the
Sites and maximizing the collocation revenue that may be derived therefrom;
 
D.           The obligations set forth in this Agreement are interrelated and
required in order for Tower Operator to lease or operate the Sites; and
 
E.           Simultaneously herewith, the Parties and certain Affiliates thereof
are entering into the MPL Site MLA pursuant to which AT&T Collocator, an
Affiliate of the AT&T Lessors and AT&T Guarantor, is leasing the AT&T
Collocation Space from Tower Operator at the Sites.
 
NOW, THEREFORE, the Parties agree as follows:
 
SECTION 1. Definitions
 
.
 
(a) Certain Defined Terms.  In addition to the terms defined elsewhere in this
Agreement, the following terms shall have the following respective meanings when
used herein with initial capital letters:
 
“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to any Person, any other Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with,
such Person.  As used in this definition, “control” means the beneficial
ownership (as such term is defined in Rules 13d-3 and 13d-5 of the Securities
Exchange Act of 1934, as amended) of 50% or more of the voting interests of the
Person.
 
“Agreement” has the meaning set forth in the preamble and includes all
subsequent modifications and amendments hereof.  References to this Agreement in
respect of a particular Site shall include the Site Lease Agreement therefor;
and references to this Agreement in general and as applied to all Sites shall
include all Site Lease Agreements.
 
“Assumption Requirements” means, with respect to any assignment by Tower
Operator or any AT&T Lessor of this Agreement (the “assigning party”), that
(i) the applicable assignee has creditworthiness, or a guarantor with
creditworthiness, reasonably sufficient to perform the obligations of the
assigning party under this Agreement or that the assigning party remains liable
for such obligations notwithstanding such assignment and (ii) the assignee
assumes and agrees to perform all of the obligations of the assigning party
hereunder.
 
“AT&T” means AT&T Parent and Affiliates thereof that are parties to the Master
Agreement.
 
“AT&T Collocator Competitor” means any Person principally in the business of
providing wireline local exchange carrier or wireless services (including,
without limitation, each of the Persons listed under the heading “AT&T
Collocator Competitors” on Exhibit J), and any of such Person’s Affiliates.
 
“AT&T Communications Equipment” means any Communications Equipment at a Site
owned or leased and used exclusively (subject to Section 9(b) of the MPL Site
MLA) by one or more of AT&T Collocator and any Wholly Owned Affiliate.
 
“AT&T Ground Lease Party” means each AT&T Group Member that, at any applicable
time during the Term of this Agreement, has not yet contributed its right, title
and interest in the Included Property of a Managed Site to the applicable AT&T
Lessor pursuant to the Master Agreement.
 
“AT&T Group” means, collectively, AT&T Parent and its Affiliates (including each
AT&T Lessor, each AT&T Ground Lease Party and AT&T Collocator whose names are
set forth in the signature pages of the MPL Site MLA or any Site Lease Agreement
or the Master Agreement and any Affiliate of AT&T Parent that at any time
becomes a “sublessee” under the MPL Site MLA in accordance with the provisions
of such MPL Site MLA). Solely for purposes of Section 34, the term “AT&T Group”
shall include each AT&T Group Member, the Affiliated group of corporations and
each member of such group within the meaning of Code Section 1504 of which any
AT&T Group Member is or shall become a member if such group shall have filed a
consolidated return; if applicable, each member in any entity classified as a
partnership for federal income Tax purposes and such entity itself if and to the
extent such entity is treated as the Tax owner of any of the Sites or portions
of the Sites or such entity is a direct or indirect partner in another entity
classified as a partnership which is so treated (in either case, an “AT&T
Partnership”); and, if applicable, any entity owned by an AT&T Group Member or
AT&T Partnership that for federal income Tax purposes is disregarded as an
entity separate from its owner.
 
“AT&T Group Member” means each member of the AT&T Group.
 
“AT&T Guarantor” means AT&T Mobility LLC, a Delaware limited liability company,
and its permitted successors and assigns (to the extent permitted or required
hereunder).
 
“AT&T Improvements” means any Improvements located at a Site that support,
shelter, protect, enclose or provide power or back-up power to AT&T
Communications Equipment (other than a Tower), but excluding any Modification
added by Tower Operator in accordance with Section 12. All utility connections
that provide service to AT&T Communications Equipment, including those providing
access and backhaul services, and all Improvements or other assets used in
connection with any switching or wireline business of any AT&T Group Member
(including any mobile telephone switching office and the switching and related
equipment located at a Site), or any other Improvements owned by AT&T Collocator
or any Wholly Owned Affiliate and not used in connection with the Collocation
Operations, shall be deemed AT&T Improvements.
 
 “AT&T Indemnitee” means each AT&T Lessor, each AT&T Ground Lease Party and AT&T
Collocator and their respective Affiliates, directors, officers, employees,
agents and representatives (except Tower Operator and its Affiliates and any
agents of Tower Operator or its Affiliates).
 
“AT&T Parent” means AT&T Inc., a Delaware corporation.
 
“Available Space” means, as to any Site, the portion of the Tower and Land not
constituting AT&T Collocation Space that is available for lease to or
collocation by any Tower Subtenant and all rights appurtenant to such portion,
space or area.
 
“Award” means any amounts paid, recovered or recoverable as damages,
compensation or proceeds by reason of any Taking, including all amounts paid
pursuant to any agreement with any Person which was made in settlement or under
threat of any such Taking, less the reasonable costs and expenses incurred in
collecting such amounts.
 
“Bankruptcy Code” means Title 11 of the United States Code as amended from time
to time, including any successor legislation thereto.
 
“Bankruptcy Event” means, as to any Person, the filing of any voluntary petition
under federal or state bankruptcy or insolvency laws on behalf of such Person;
the filing of any involuntary petition under federal or state bankruptcy or
insolvency laws against such Person and the failure of such Person to promptly
obtain dismissal of that filing or the continuation of the resulting proceeding
for sixty (60) days or more, or any consent of such Person to such proceeding;
the filing of any petition seeking, or consenting to, reorganization or relief
under any applicable federal or state law relating to bankruptcy or insolvency
of such Person; the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of such Person or a substantial part of
such Person or its property; the making of any assignment for the benefit of
creditors of such Person; the admission in writing of such Person’s inability to
pay its debts generally as they become due; or the taking of any action in
furtherance of any of the foregoing actions.
 
“Business Day” means any day other than a Saturday, a Sunday, a federal holiday
or any other day on which banks in New York City are authorized or obligated by
Law to close.
 
“Cables” means co-axial cabling, electrical power cabling, ethernet cabling,
fiber-optic cabling or any other cabling or wiring necessary for operating
Communications Equipment together with any associated conduit piping necessary
to encase or protect any such cabling.
 
“Claims” means any claims, demands, assessments, actions, suits, damages,
obligations, fines, penalties, liabilities, losses, adjustments, costs and
expenses (including reasonable fees and expenses of attorneys and other
appropriate professional advisers).
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral Agreements” means the following documents entered into on the
Effective Date:  (i) the Management Agreement, (ii) the Tower Operator General
Assignment and Assumption Agreement and (iii) the Transition Services Agreement.
 
“Collocation Agreement” means an agreement  between an AT&T Group Member (prior
to the Effective Date) or Tower Operator (on or after the Effective Date), on
the one hand, and a third party (provided that if such agreement is with an AT&T
Group Member, such third party is not an Affiliate of such AT&T Group Member on
the Effective Date), on the other hand, pursuant to which such AT&T Group Member
or Tower Operator, as applicable, rents or licenses to such third party space at
any Site (including space on a Tower), including all amendments, modifications,
supplements, assignments and guaranties related thereto (it being understood
that in the case of a master collocation agreement, the Collocation Agreement
shall be the applicable site lease agreement (including any rights, interests
and provisions incorporated therein)).  For clarity, utility and power-sharing
agreements between an AT&T Group Member and a third party are not Collocation
Agreements.
 
“Communications Equipment” means, as to any Site, all equipment installed at (i)
the AT&T Collocation Space by or with respect to any AT&T Collocator or any
Wholly Owned Affiliate and (ii) any other portion of the Site with respect to a
Tower Subtenant, for the provision of current or future communication services,
including voice, video, internet and other data services, which shall include
switches, antennas, including microwave antennas, panels, conduits, flexible
transmission lines, Cables, radios, amplifiers, filters, interconnect
transmission equipment and all associated software and hardware, and will
include any modifications, replacements and upgrades to such equipment.
 
“Emergency” means any event that causes, has caused or is reasonably likely to
imminently cause (i) any bodily injury, personal injury or material property
damage, (ii) the suspension, revocation, termination or any other material
adverse effect as to any Governmental Approvals reasonably necessary for the use
or operation of Communications Equipment or a Site, (iii) any material adverse
effect on the ability of AT&T Collocator, or any Tower Subtenant, to operate
Communications Equipment at any Site, (iv) any failure of any Site to comply in
any material respect with applicable FCC or FAA regulations or other licensing
requirements or (v) the termination of a Ground Lease.
 
“Environmental Law” or “Environmental Laws” means any federal, state or local
statute, Law, ordinance, code, rule, regulation, order or decree regulating,
relating to or imposing liability or standards of conduct concerning protection
of the environment or public or workplace health and safety as may now or at any
time hereafter be in effect, including the following, as the same may be amended
or replaced from time to time, and all regulations promulgated under or in
connection therewith: the Superfund Amendments and Reauthorization Act of 1986;
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980; the Clean Air Act; the Clean Water Act; the Toxic Substances Control Act
of 1976; the Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act; the Hazardous Materials Transportation Act; and the
Occupational Safety and Health Act of 1970.
 
“Excluded Equipment” means (i) any AT&T Communications Equipment or AT&T
Improvements and (ii) any Tower Subtenant Communications Equipment or Tower
Subtenant Improvements.
 
“Excluded Purchase Sites” means, collectively, (i) any Site with respect to
which the applicable Ground Lease has previously expired or been terminated and
not replaced and the applicable AT&T Lessor or Tower Operator has not otherwise
secured the long term tenure of such Site or (ii) any Site that Tower Operator
or its Affiliate or designee has previously purchased from the applicable AT&T
Lessor or its Affiliates.
 
“FAA” means the United States Federal Aviation Administration or any successor
federal Governmental Authority performing a similar function.
 
“FCC” means the United States Federal Communications Commission or any successor
Governmental Authority performing a similar function.
 
“Federal Income Tax Benefits” means the Federal Depreciation Deductions and the
federal income Tax deductions described in Section 34(a)(i).
 
“Final Determination” shall mean (i)(A) a decision, judgment, decree or other
order by any court of competent jurisdiction, which decision, judgment, decree
or other order has become final after all appeals allowable by law and under
this Agreement by either party to the action have been exhausted or the time for
filing such appeals has expired or (B) in any case involving United States
Federal income taxes where judicial review shall at the time be unavailable
because the proposed adjustment involves a decrease in net operating loss
carryforwards or business credit carryforwards, a decision, judgment, decree or
other order of an administrative official or agency of competent jurisdiction,
which decision, judgment, decree or other order has become final (i.e., where
all administrative appeals have been exhausted by all parties thereto), (ii) a
closing agreement entered into under Section 7121 of the Code or any other
settlement agreement entered into in connection with an administrative or
judicial proceeding, (iii) the expiration of the time for instituting suit with
respect to the claimed deficiency or (iv) the expiration of the time for
instituting a claim for refund or, if such a claim was filed, the expiration of
the time for instituting suit with respect thereto.
 
“Force Majeure” means strike, riot, act of God (including, but not limited to,
wind, lightning, rain, ice, earthquake, floods, or rising water), nationwide
shortages of labor or materials, war, civil disturbance, act of the public
enemy, explosion, aircraft or vehicle damage, natural disaster, governmental
Laws, regulations, orders or restrictions.
 
“Governmental Approvals” means all licenses, permits, franchises,
certifications, waivers, variances, registrations, consents, approvals,
qualifications, determinations and other authorizations to, from or with any
Governmental Authority.
 
“Governmental Authority” means, with respect to any Person or any Site, any
foreign, domestic, federal, territorial, state, tribal or local governmental
authority, administrative body, quasi-governmental authority, court, government
or self-regulatory organization, commission, board, administrative hearing body,
arbitration panel, tribunal or any regulatory, administrative or other agency,
or any political or other subdivision, department or branch of any of the
foregoing, in each case having jurisdiction over such Person or such Site.
 
“Ground Lease” means, as to any Site, the ground lease, sublease, or any
easement, license or other agreement or document pursuant to which an AT&T
Lessor or an AT&T Ground Lease Party holds a leasehold or subleasehold interest,
leasehold or subleasehold estate, easement, license, sublicense or other
interest in such Site, together with any extensions of the term thereof (whether
by exercise of any right or option contained therein or by execution of a new
ground lease or other instrument providing for the use of such Site), and
including all amendments, modifications, supplements, assignments and guarantees
related thereto.
 
“Ground Lessor” means, as to any Site, the “lessor,” “sublessor,” “landlord,”
“licensor,” “sublicensor” or similar Person under the related Ground Lease.
 
“Ground Rent” means, as to any Site, all rents, fees and other charges payable
to the Ground Lessor under the Ground Lease for such Site.
 
“Hazardous Material” or “Hazardous Materials” means and includes petroleum
products, flammable explosives, radioactive materials, asbestos or any material
containing asbestos, polychlorinated biphenyls or any hazardous, toxic or
dangerous waste, substance or material, in each case, defined as such (or any
similar term) or regulated by, in or for the purposes of Environmental Laws,
including Section 101(14) of the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980.
 
“Improvements” means, as to each Site, (i) one or more equipment pads or raised
platforms capable of accommodating exterior cabinets or Shelters, huts or
buildings, electrical service and access for the placement and servicing of AT&T
Collocator’s and, if applicable, each Tower Subtenant’s Improvements; (ii)
batteries, generators and associated fuel tanks or any other substances,
products, materials or equipment used to provide backup power; (iii) grounding
rings; (iv) fencing; (v) signage; (vi) connections for telephone service or
utility service up to the meter; (vii) hardware constituting a Tower platform to
hold AT&T Collocator’s and, if applicable, each Tower Subtenant’s
Communications  Equipment; (viii) access road improvements; (ix) Shelters; (x)
all marking/lighting systems and light monitoring devices; and (xi) such other
equipment, alterations, replacements, modifications, additions and improvements
as may be installed on or made to all or any component of a Site (including the
Land and the Tower).  For clarity, Improvements do not include Communications
Equipment.
 
“Included Property” means, with respect to each Site, (i) the Land related to
such Site (including the applicable interest in any Ground Lease), (ii) the
Tower located on such Site (including the AT&T Collocation Space) and (iii) the
related Improvements (excluding AT&T Improvements and any Tower Subtenant
Improvements) and the Tower Related Assets with respect to such Site; but
excluding, in each case of (i), (ii) and (iii), any Excluded Asset and all Tower
Subtenant Communications Equipment.
 
 “Inclusion” means the inclusion in the gross income of any AT&T Group Member of
any amount in connection with the transactions effected by this Agreement or
related documents other than the amounts described in Section 34(a)(i)(D).
 
“Indemnified Party” means an AT&T Indemnitee or a Tower Operator Indemnitee, as
the case may be.
 
“Initial Lease Sites” means the Sites subject to this Agreement as of the
Effective Date, a list of which are set forth on Exhibit B hereto.
 
“Land” means, with respect to each Site, the tracts, pieces or parcels of land
constituting such Site, together with all easements, rights of way and other
rights appurtenant thereto.
 
“Law” means any law, statute, common law, rule, code, regulation, ordinance or
Order of, or issued by, any Governmental Authority.
 
“Lease Site” means the (i) Initial Lease Sites and (ii) any Managed Site subject
to this Agreement which is converted to a Lease Site pursuant to a Subsequent
Closing.
 
“Liens” means, with respect to any asset, any mortgage, lien, pledge, security
interest, charge, attachment or encumbrance of any kind in respect of such
asset.
 
“Managed Site” means, for purposes of this Agreement and until any such Site is
converted to a Lease Site as provided herein, each Site that is identified on
Exhibit A, but is not identified as a Lease Site on Exhibit B and is therefore
subject to this Agreement as a Managed Site as of the Effective Date, until such
Site is converted to a Lease Site as provided herein. Managed Sites include all
Non-Contributable Sites and all Pre-Lease Sites which have not yet been
converted to Lease Sites.
 
“Master Agreement” means the Master Agreement, dated as of October 18, 2013, by
and among Crown Castle International Corp., AT&T Parent, Tower Operator and the
AT&T Lessors.
 
“Modifications” means the construction or installation of Improvements on any
Site or any part of any Site after the Effective Date, or the alteration,
replacement, modification or addition to any Improvement on any Site after the
Effective Date, whether Severable or Non-Severable.
 
“Mortgage” means, as to any Site, any mortgage, deed to secure debt, deed of
trust, trust deed or other conveyance of, or similar encumbrance against, the
right, title and interest of a Party in and to the Land, Tower and Improvements
on such Site as security for any debt, whether now existing or hereafter arising
or created.
 
“Mortgagee” means, as to any Site, the holder of any Mortgage, together with the
heirs, legal representatives, successors, transferees and assignees of the
holder.
 
“MPL Site MLA” means that certain MPL Site Master Lease Agreement, dated of even
date herewith, by and among Tower Operator, AT&T Collocator and AT&T Guarantor.
 
“Non-Contributable Site” means any Site that is not a Contributable Site.
 
“Non-Restorable Site” means a Site that has suffered a casualty that damages or
destroys all or a Substantial Portion of such Site, or a Site that constitutes a
non-conforming use under applicable Zoning Laws prior to such casualty, in
either case such that either (i) Zoning Laws would not allow Tower Operator to
rebuild a comparable replacement Tower on the Site substantially similar to the
Tower damaged or destroyed by the casualty or (ii) Restoration of such Site
under applicable Zoning Law, using commercially reasonable efforts, in a period
of time that would enable Restoration to be commenced (and a building permit
issued) within one year after the casualty, would not be possible or would
require either (A) obtaining a change in the zoning classification of the Site
under applicable Zoning Laws, (B) the filing and prosecution of a lawsuit or
other legal proceeding in a court of law or (C) obtaining a zoning variance,
special use permit or any other permit or approval under applicable Zoning Laws
that cannot reasonably be obtained by Tower Operator or AT&T Lessors and AT&T
Ground Lease Parties.
 
“Non-Severable” means, with respect to any Modification, any Modification that
is not a Severable Modification.
 
“Order” means an administrative, judicial, or regulatory injunction, order,
decree, judgment, sanction, award or writ of any nature of any Governmental
Authority.
 
“Permitted Use” means the use of the Sites for the ownership, operation,
management, maintenance or leasing (in whole or in part) of towers and other
wireless infrastructure or any similar, related, complementary or ancillary use
or use that constitutes a reasonable extension or expansion of the foregoing.
 
“Person” means any individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including a
Governmental Authority.
 
“Post-Closing Liabilities” means all Liabilities that relate to or arise out of
or in connection with the operation, use or occupancy of the Transferred
Property of the applicable Purchase Site after the Purchase Option Closing
Date.  For the avoidance of doubt, “Post-Closing Liabilities” shall not include
any Liabilities in connection with any Tower Bonds.
 
“Pre-Lease Rent” means, as to any tranche of Managed Sites, the amount prepaid
by Tower Operator, or any of its Affiliates on behalf of Tower Operator, to the
applicable AT&T Lessor  or and AT&T Ground Lease Party with respect to such
tranche of Managed Sites pursuant to this Agreement and as specified in Exhibit
C.
 
“Prime Rate” means the rate of interest reported in the “Money Rates” column or
section of The Wall Street Journal (Eastern Edition) as being the prime rate on
corporate loans of larger U.S. Money Center Banks, or if The Wall Street Journal
is not in publication on the applicable date, or ceases prior to the applicable
date to publish such rate, then the rate being published in any other
publication acceptable to the AT&T Lessors and Tower Operator as being the prime
rate on corporate loans from larger U.S. money center banks shall be used.
 
“Proceeds” means all insurance moneys recovered or recoverable by any AT&T
Lessor, AT&T Ground Lease Party, Tower Operator or AT&T Collocator as
compensation for casualty damage to any Site (including the Tower and
Improvements of such Site).
 
“Property Taxes” means, as to each Site, any and all of the following levies,
assessed or imposed upon, against or with respect to the Site, any part of the
Site, or the use and occupancy of the Site at any time during the Term as to
such Site (whether imposed directly by a Governmental Authority or indirectly
through any other Persons, and including any penalties, fines and interest
related thereto): (i) real property and personal property ad valorem Taxes and
assessments; (ii) charges made by any Governmental Authority for improvements or
betterments related to the Site; (iii) sanitary Taxes or charges, sewer or water
Taxes or charges; and (iv) any other Tax imposed solely as a result of ownership
of the Included Property similar to the Taxes described in (i) through (iii).
 
“Rent” means, as to any tranche of Lease Sites, the amount prepaid by Tower
Operator, or any of its Affiliates on behalf of Tower Operator, to the
applicable AT&T Lessor with respect to such tranche of Lease Sites pursuant to
this Agreement and as specified in Exhibit C.
 
“Rent Payment Period” means, as to each Site, the taxable period set forth in
Exhibit C.
 
“Restoration” means, as to a Site that has suffered casualty damage or is the
subject of a Taking, such restoration, repairs, replacements, rebuilding,
changes and alterations, including the cost of temporary repairs for the
protection of such Site, or any portion of such Site pending completion of
action, required to restore the applicable Site (including the Tower and
Improvements on such Site but excluding any AT&T Communications Equipment or
AT&T Improvements, the restoration of which shall be the sole cost and
obligation of AT&T Collocator, and excluding any Tower Subtenant Communications
Equipment or Tower Subtenant  Improvements, the restoration of which shall be
the sole cost and obligation of such Tower Subtenant) to a condition that is at
least as good as the condition that existed immediately prior to such damage or
Taking (as applicable), and such other changes or alterations as may be
reasonably acceptable to AT&T Collocator and Tower Operator or required by Law.
 
 “Revenue Sharing” means any requirement under a Ground Lease to pay to Ground
Lessor a share of the revenue derived from, or an incremental payment triggered
by, a sublease, license or other occupancy agreement at the Site subject to such
Ground Lease.
 
“Risk of Forfeiture” means, with respect to a Site, that any portion of such
Site is subject to imminent danger of loss or forfeiture, including by reason of
a termination of the Ground Lease with respect to such Site.
 
“Sale Site MLA” means the Sale Site Master Lease Agreement dated as of
______________, 2013, among [Sale Site Subsidiaries], [AT&T Collocator] and AT&T
Guarantor.
 
“Secured Tower Operator Loan” means any loans, bonds, notes or debt instruments
secured by all or any portion of Tower Operator’s interest hereunder or with
respect to any Site, including a collateral assignment of any rights of Tower
Operator hereunder, under any Transaction Document or under any related
agreements or secured by the pledge of equity interests in Tower Operator.
 
“Severable” means, with respect to any Modification, any Modification that can
be readily removed from a Site or portion of such Site without damaging it in
any material respect or without diminishing or impairing the value, utility,
useful life or condition that the Site or portion of such Site would have had if
such Modification had not been made (assuming the Site or portion of such Site
would have been in compliance with this Agreement without such
Modification).  For purposes of this Agreement, the addition or removal of
generators or similar systems used to provide power or back-up power at a Site
shall be considered a Severable Modification.  Notwithstanding the foregoing, a
Modification shall not be considered Severable if such Modification is necessary
to render the Site or portion of such Site complete for its intended use by
Tower Operator (other than Modifications consisting of ancillary items of Tower
Operator Equipment of a kind customarily furnished by lessees or operators of
property comparable to the Site or portion of such Sites).
 
“Shelter” means a walk-in ground shelter for purposes of housing Communications
Equipment, heating, ventilation and air conditioning units, generators and other
equipment related to the use and operation of Communications Equipment; provided
that such structure is owned and used, and intended for use, exclusively by one
or more of AT&T Collocator and any Wholly Owned Affiliate.  For the avoidance of
doubt, “Shelters” shall not include equipment cabinets.
 
 “Site” means each parcel of Land subject to this Agreement from time to time,
all of which are identified on Exhibit A hereto, as such exhibit may be amended
or supplemented as provided in this Agreement and the Master Agreement, and the
Tower and Improvements located thereon.  As used in this Agreement, reference to
a Site includes Non-Severable Modifications, but shall not include Severable
Modifications, any AT&T Improvements, AT&T Communications Equipment, any Tower
Subtenant Improvements or Tower Subtenant Communications Equipment.
 
“Site Expiration Date” means, as to any Site, the sooner to occur of (A) if
arrangements have not been entered into to secure the tenure of the relevant
Ground Lease pursuant to an extension, new Ground Lease or otherwise, one day
prior to the expiration of the relevant Ground Lease (as the same may be
amended, extended or renewed pursuant to the terms of this Agreement), or (B)
the applicable Site Expiration Outside Date.
 
“Site Expiration Outside Date” means, (i) as to the 19 Year Lease Sites, the
last Business Day of 2032, (ii) as to the 20 Year Lease Sites, the last Business
Day of 2033, (iii) as to the 21 Year Lease Sites, the last Business Day of 2034,
(iv) as to the 22 Year Lease Sites, the last Business Day of 2035, (v) as to the
23 Year Lease Sites, the last Business Day of 2036, (vi) as to the 24 Year Lease
Sites, the last Business Day of 2037, (vii) as to the 25 Year Lease Sites, the
last Business Day of 2038, (viii) as to the 26 Year Lease Sites, the last
Business Day of 2039, (ix) as to the 27 Year Lease Sites, the last Business Day
of 2040, (x) as to the 28 Year Lease Sites, the last Business Day of 2041, (xi)
as to the 29 Year Lease Sites, the last Business Day of 2042, (xii) as to the 30
Year Lease Sites, the last Business Day of 2043, (xiii) as to the 31 Year Lease
Sites, the last Business Day of 2044, (xiv) as to the 32 Year Lease Sites, the
last Business Day of 2045, (xv) as to the 33 Year Lease Sites, the last Business
Day of 2046, (xvi) as to the 34 Year Lease Sites, the last Business Day of 2047
and (xvii) as to the 35 Year Lease Sites, the last Business Day of 2048.
 
“Subsequent Closing” means the conversion of (i) a Non-Contributable Site to a
Contributable Site or (ii) a Pre-Lease Site into a Lease Site subsequent to the
Effective Date.
 
“Subsequent Closing Date” means, with respect to each Subsequent Closing, the
date on which such Subsequent Closing is deemed to have occurred.
 
“Substantial Portion” means, as to a Site, so much of such Site (including the
Land, Tower and Improvements of such Site, or any portion of such Site) as, when
subject to a Taking or damage as a result of a casualty, leaves the untaken or
undamaged portion unsuitable for the continued feasible and economic operation
of such Site for owning, operating, managing, maintaining and leasing towers and
other wireless infrastructure.
 
“Taking” means, as to any Site, any condemnation or exercise of the power of
eminent domain by any Governmental Authority, or any taking in any other manner
for public use, including a private purchase, in lieu of condemnation, by a
Governmental Authority.
 
“Tax” means all forms of taxation, whenever created or imposed, whether imposed
by a local, municipal, state, foreign, federal or other Governmental Authority,
and whether imposed directly by a Governmental Authority or indirectly through
any other Person and includes any federal, state, local or foreign income, gross
receipts, ad valorem, excise, value-added, sales, use, transfer, franchise,
license, stamp, occupation, withholding, employment, payroll, property or
environmental tax, levy, charge, assessment or fee together with any interest,
penalty, addition to tax or additional amount imposed by a Governmental
Authority or indirectly through any other Person, as well as any liability for
or in respect of the Taxes of, or determined by reference to the Tax liability
of, another Person under Treasury Regulation § 1.1502-6 (or any similar
provision of state, local or foreign Law), as a transferee or successor, by
contract or otherwise.
 
“Term” means (i) as to each Site, the term during which this Agreement is
applicable to such Site as set forth in Section 9(a); and (ii) as to this
Agreement, the period from the Effective Date until the expiration or earlier
termination of this Agreement as to all Sites.
 
“Tower” means the communications towers or other support structures on the Sites
from time to time.
 
“Tower Operator Equipment” means all physical assets (other than real property,
interests in real property and Excluded Equipment), located at the applicable
Site on or in, or attached to, the Land, Improvements or Towers leased to, owned
by or operated by Tower Operator pursuant to this Agreement.
 
“Tower Operator Indemnitee” means Tower Operator and its Affiliates and their
respective directors, officers, employees, agents and representatives.
 
“Tower Operator Lender” means the holder(s) of any Secured Tower Operator Loan,
together with the heirs, legal representatives, successors, transferees,
nominees and assignees of such holder(s).  Any group of holders of the same
Secured Tower Operator Loan who are represented by the same Tower Operator
Lender Representatives shall be deemed to be one Tower Operator Lender for
purposes of this Agreement.
 
“Tower Operator Lender Representative” means any administrative agent, trustee,
collateral agent or similar representative acting on behalf or for the benefit
of any Tower Operator Lender or group of Tower Operator Lenders with respect to
the same Secured Tower Operator Loan.
 
“Tower Operator Negotiated Increased Revenue Sharing Payments” means, with
respect to any Site, any requirement under a Ground Lease, or a Ground Lease
amendment, renewal or extension, in each case entered into after the Effective
Date, to pay to the applicable Ground Lessor a share of the revenue derived from
the rent paid under this Agreement, the MPL Site MLA, the Sale Site MLA or any
other agreement (including with a Tower Subtenant) that is in excess of the
Revenue Sharing payment obligation (if any) in effect prior to Tower Operator’s
entry into such amendment, renewal or extension after the Effective Date for
such Site with respect to the revenue derived from the rent paid under this
Agreement, the Sale Site MLA, the MPL Site MLA or any other agreement (including
with a Tower Subtenant); provided that “Tower Operator Negotiated Increased
Revenue Sharing Payments” shall not include any such requirement or obligation
(i) existing as of the Effective Date or (ii) arising under the terms of the
applicable Ground Lease (as in effect as of the Effective Date) or under any
amendment, renewal or extension the terms of which had been negotiated or agreed
upon prior to the Effective Date.
 
“Tower Operator Negotiated Renewal” means (i) an extension or renewal of any
Ground Lease by Tower Operator in accordance with this Agreement or (ii) a new
Ground Lease, successive to a previously existing Ground Lease, entered into by
Tower Operator; provided that in the case of this clause (ii), (A) the term of
such new Ground Lease commences no later than six (6) months after the
termination or expiration of the previously existing Ground Lease, (B) the new
Ground Lease continues to remain in the name of an AT&T Lessor or AT&T Ground
Lease Party as the “ground lessee” under such new Ground Lease and (C) the new
Ground Lease is otherwise executed in accordance with this Agreement.
 
“Tower Operator Permitted Liens” means, as to any Site, collectively, (i) Liens
in respect of Property Taxes or other Taxes that are not yet delinquent as long
as no foreclosure, distraint, sale or similar proceedings have been commenced
with respect thereto; (ii) Liens of landlords, laborers, shippers, carriers,
warehousemen, mechanics, materialmen, repairmen and other like Liens imposed by
Law that arise in the ordinary course of business as long as no foreclosure,
distraint, sale or similar proceedings have been commenced with respect thereto;
(iii) general utility, roadway and other easements or rights of way that do not
or would not reasonably be expected to, individually or in the aggregate,
materially adversely affect the use or operation of the Tower or Site as a
telecommunications tower facility; (iv) rights of, or by, through or under
Persons leasing, licensing or otherwise occupying space on any Tower or
otherwise utilizing any Tower pursuant to any Collocation Agreement as provided
therein; (v) all Liens and other matters of public record against the underlying
real property interest of any ground lessor under any ground lease; (vi) the
terms and provisions of any ground lease as provided therein; (vii) any Mortgage
granted by Tower Operator in connection with a Secured Tower Operator Loan;
(viii) any Lien or right created by Persons other than Tower Operator or its
Affiliates and not caused or consented to by Tower Operator or its Affiliates as
long as no foreclosure, distraint, sale or similar proceedings have been
commenced with respect thereto; and (ix) any Lien or right otherwise caused or
consented to by any AT&T Group Member.
 
“Tower Subtenant” means, as to any Site, any Person (other than AT&T Collocator)
that (i) is a “sublessee”, “licensee” or “sublicensee” under any Collocation
Agreement affecting the right to use Available Space at such Site (prior to the
Effective Date); or (ii) subleases, licenses, sublicenses or otherwise acquires
from Tower Operator the right to use Available Space at such Site (from and
after the Effective Date).
 
“Tower Subtenant Communications Equipment” means any Communications Equipment
owned or leased by a Tower Subtenant.
 
“Tower Subtenant Improvements” means any Improvements located at a Site that
support, shelter, protect, enclose or provide power or back-up power to Tower
Subtenant Communications Equipment other than a Tower.  All utility connections
that provide service to Tower Subtenant Communications Equipment, other than
those owned by an AT&T Group Member or a third party other than a Tower
Subtenant, shall be deemed Tower Subtenant Improvements.
 
“Tower Subtenant Related Party” means Tower Subtenant and its Affiliates, and
its and their respective directors, officers, employees, agents and
representatives.
 
“Tranche of Sites” refers to each of the 19 Year Lease Sites, 20 Year Lease
Sites, 21 Year Lease Sites, 22 Year Lease Sites, 23 Year Lease Sites, 24 Year
Lease Sites, 25 Year Lease Sites, 26 Year Lease Sites, 27 Year Lease Sites, 28
Year Lease Sites, 29 Year Lease Sites, 30 Year Lease Sites, 31 Year Lease Sites,
32 Year Lease Sites, 33 Year Lease Sites, 34 Year Lease Sites and 35 Year Lease
Sites.
 
“Transaction Documents” means this Agreement, the Master Agreement, the MPL Site
MLA, the Collateral Agreements and all other documents to be executed by the
Parties in connection with the consummation of transactions contemplated by the
Master Agreement, the MPL Site MLA and this Agreement.
 
“Unauthorized Document” means any document that (i) provides for the acquisition
of a fee simple interest in real property or the purchase of assets by Tower
Operator in the name of any AT&T Lessor or any of its Affiliates; (ii) provides
for the incurrence of indebtedness for borrowed money in the name of, of any
guarantee by, any AT&T Lessor or any of its Affiliates or purports to grant any
mortgage, pledge or other security interest on the interest of AT&T Lessor or
any of its Affiliates in any Site; (iii) is between or among Tower Operator or
any of its Affiliates, on the one hand, and any AT&T Lessor or any of its
Affiliates, on the other hand; provided that powers of attorney used for
recording, in each County and State, all memoranda of lease, sublease and
management agreements contemplated by this Agreement or any other Transaction
Document shall be excluded from this clause (iii); (iv) waives, terminates,
amends or exercises (or purports to waive, terminate, amend or exercise) any
right expressly granted to and reserved for the benefit of any AT&T Lessor or
any of its Affiliates under this Agreement and the Transaction Documents; or (v)
settles or compromises any Dispute.
 
“Wholly Owned Affiliate” means (i) so long as AT&T Guarantor is wholly owned,
directly or indirectly, by AT&T Parent, any Affiliate of AT&T Collocator that is
directly or indirectly wholly owned by AT&T Parent or (ii) if AT&T Guarantor
ceases to be wholly owned, directly or indirectly, by AT&T Parent, (A) any
Affiliate of AT&T Collocator that is directly or indirectly wholly owned by AT&T
Guarantor or (B) subject to Section 39, any Person that is directly or
indirectly wholly owned by AT&T Parent (but with respect to any such Person
described in this clause (ii)(B), only to the extent that such Person used the
applicable Site as of the date AT&T Guarantor ceased to be wholly owned by AT&T
Parent).
 
“Zoning Laws” means any zoning, land use or similar Laws, including Laws
relating to the use or occupancy of any communications towers or property,
building codes, development orders, zoning ordinances, historic preservation
laws and land use regulations.
 
“19 Year Lease Purchase Option Closing Date” means the last Business Day of
2032.
 
“20 Year Lease Purchase Option Closing Date” means the last Business Day of
2033.
 
“21 Year Lease Purchase Option Closing Date” means the last Business Day of
2034.
 
“22 Year Lease Purchase Option Closing Date” means the last Business Day of
2035.
 
“23 Year Lease Purchase Option Closing Date” means the last Business Day of
2036.
 
“24 Year Lease Purchase Option Closing Date” means the last Business Day of
2037.
 
“25 Year Lease Purchase Option Closing Date” means the last Business Day of
2038.
 
“26 Year Lease Purchase Option Closing Date” means the last Business Day of
2039.
 
“27 Year Lease Purchase Option Closing Date” means the last Business Day of
2040.
 
“28 Year Lease Purchase Option Closing Date” means the last Business Day of
2041.
 
“29 Year Lease Purchase Option Closing Date” means the last Business Day of
2042.
 
“30 Year Lease Purchase Option Closing Date” means the last Business Day of
2043.
 
“31 Year Lease Purchase Option Closing Date” means the last Business Day of
2044.
 
“32 Year Lease Purchase Option Closing Date” means the last Business Day of
2045.
 
“33 Year Lease Purchase Option Closing Date” means the last Business Day of
2046.
 
“34 Year Lease Purchase Option Closing Date” means the last Business Day of
2047.
 
“35 Year Lease Purchase Option Closing Date” means the last Business Day of
2048.
 
“19 Year Lease Purchase Sites” means all 19 Year Lease Sites on the 19 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
 
“20 Year Lease Purchase Sites” means all 20 Year Lease Sites on the 20 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
 
“21 Year Lease Purchase Sites” means all 21 Year Lease Sites on the 21 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
 
“22 Year Lease Purchase Sites” means all 22 Year Lease Sites on the 22 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
 
“23 Year Lease Purchase Sites” means all 23 Year Lease Sites on the 23 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
 
“24 Year Lease Purchase Sites” means all 24 Year Lease Sites on the 24 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
 
“25 Year Lease Purchase Sites” means all 25 Year Lease Sites on the 25 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
 
“26 Year Lease Purchase Sites” means all 26 Year Lease Sites on the 26 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
 
“27 Year Lease Purchase Sites” means all 27 Year Lease Sites on the 27 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
 
“28 Year Lease Purchase Sites” means all 28 Year Lease Sites on the 28 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
 
“29 Year Lease Purchase Sites” means all 29 Year Lease Sites on the 29 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
 
“30 Year Lease Purchase Sites” means all 30 Year Lease Sites on the 30 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
 
“31 Year Lease Purchase Sites” means all 31 Year Lease Sites on the 31 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
 
“32 Year Lease Purchase Sites” means all 32 Year Lease Sites on the 32 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
 
“33 Year Lease Purchase Sites” means all 33 Year Lease Sites on the 33 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
 
“34 Year Lease Purchase Sites” means all 34 Year Lease Sites on the 34 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
 
“35 Year Lease Purchase Sites” means all 35 Year Lease Sites on the 35 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.
 
“19 Year Lease Sites” means the Sites set forth on Schedule 1-A hereto.
 
“20 Year Lease Sites” means the Sites set forth on Schedule 1-B hereto.
 
“21 Year Lease Sites” means the Sites set forth on Schedule 1-C hereto.
 
“22 Year Lease Sites” means the Sites set forth on Schedule 1-D hereto.
 
“23 Year Lease Sites” means the Sites set forth on Schedule 1-E hereto.
 
“24 Year Lease Sites” means the Sites set forth on Schedule 1-F hereto.
 
“25 Year Lease Sites” means the Sites set forth on Schedule 1-G hereto.
 
“26 Year Lease Sites” means the Sites set forth on Schedule 1-H hereto.
 
“27 Year Lease Sites” means the Sites set forth on Schedule 1-I hereto.
 
“28 Year Lease Sites” means the Sites set forth on Schedule 1-J hereto.
 
“29 Year Lease Sites” means the Sites set forth on Schedule 1-K hereto.
 
“30 Year Lease Sites” means the Sites set forth on Schedule 1-L hereto.
 
“31 Year Lease Sites” means the Sites set forth on Schedule 1-M hereto.
 
“32 Year Lease Sites” means the Sites set forth on Schedule 1-N hereto.
 
“33 Year Lease Sites” means the Sites set forth on Schedule 1-O hereto.
 
“34 Year Lease Sites” means the Sites set forth on Schedule 1-P hereto.
 
“35 Year Lease Sites” means the Sites set forth on Schedule 1-Q hereto.
 
Any other capitalized terms used in this Agreement shall have the respective
meanings given to them elsewhere in this Agreement.
 
(b) Terms Defined Elsewhere in this Agreement.  In addition to the terms defined
in Section 1(a), the following terms are defined in the Section or part of this
Agreement specified below:
 
Defined Term
Section
Agreement
Preamble
Allocated Rent
Section 10(c)
AT&T Lessor
Preamble
AT&T Lessor Extension Notice
Section 4(d)(iv)
AT&T Parent Affiliate
Section 39
AT&T Parent Affiliate License
Section 39
AT&T Obligations
Section 38(b)
Authorized Collocation Agreement Documents
Section 6(b)
Authorized Ground Lease Document
Section 4(b)
Casualty Notice
Section 35(a)
Chosen Courts
Section 37(b)
Default Notice
Section 5(b)
Disputes
Section 15(d)
Effective Date
Preamble
Federal Depreciation Deductions
Section 34(a)(i)
Financial Advisors
Section 32(a)
Indemnifying Party
Section 15(c)(i)
New Lease
Section 21(b)(iii)
NOTAM
Section 24(h)(i)
Option Purchase Price
Section 20(b)
Option Sellers
Section 20(a)
Party
Preamble
Post-Exercise Period
Section 34(g)
Proportional Rent
Section 10(d)
Purchase Option
Section 20(a)
Purchase Option Closing Dates
Section 20(a)
Purchase Sites
Section 20(a)
Qualified Tower Operator
Section 18(a)(i)
Restorable Site
Section 35(a)
Section 467 Loan
Section 10(d)
Tax Assumptions
Section 34(a)(i)
Tax Claim
Section 34(d)
Tax Event
Section 34(a)(iii)
Tax Indemnitee
Section 34(a)(iii)
Tax Indemnity Notice
Section 34(a)(iii)
Tax Loss
Section 34(a)(iii)
Tax Savings
Section 34(c)
Third Party Claim
Section 15(c)(i)
Tower Operator
Preamble
Tower Operator Extension or Relocation Notice
Section 4(d)(iii)
Tower Operator Property Tax Charge
Section 22(c)
Tower Operator Work
Section 12(b)
Transfer Taxes
Section 22(d)
Transferred Property
Section 20(c)
Triggering Event
Section 34(c)



(c) Terms Defined in Master Agreement.  The following defined terms in the
Master Agreement are used herein as defined in the Sections or parts therein
when used herein with initial capital letters:
 
Defined Term
Section
AT&T Newco LLC Agreement
Section 2.1(a)
AT&T Newco Separateness Agreement
Section 2.1(a)
AT&T’s Share of Transaction Revenue Sharing Payments
Section 1.1
Collocation Operations
Section 1.1
Documentary Subsequent Closing
Section 1.1
Excluded Asset
Section 1.1
Managed Sale Site
Section 1.1
Management Agreement
Recitals
NEPA
Section 1.1
Permitted Liens
Section 1.1
Pre-Lease Site
Section 1.1
Sale Sites
Section 1.1
Taxing Authority
Section 1.1
Tower Bonds
Section 1.1
Tower Operator General Assignment and Assumption Agreement
Recitals
Tower Operator’s Share of Transaction Revenue Sharing Payments
 
Section 1.1
Tower Related Assets
Section 1.1
Transition Services Agreement
Recitals



(d) Terms Defined in the MPL Site MLA.  The following defined terms in the MPL
Site MLA are used herein as defined in the Sections or parts therein when used
herein with initial capital letters:
 
Defined Term
Section
ASR
Section 6(a)(iii)
AT&T Collocation Space
Section 9(a)
AT&T Collocator
Section 1(a)
AT&T Rent Amount
Section 4(a)
Memorandum of Site Lease Agreement
Section 1(a)
Reserved Property
Section 1(a)
Site Lease Agreement
Section 1(a)
Termination Notice
Section 3(c)



(e) Construction.  Unless the express context otherwise requires:
 
(i) the words “hereof”, “herein”, and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;
 
(ii) the terms defined in the singular have a comparable meaning when used in
the plural, and vice versa, and the singular forms of nouns, pronouns and verbs
shall include the plural and vice versa;
 
(iii) any references herein to “$” are to United States Dollars;
 
(iv) any references herein to a specific Section, Schedule or Exhibit shall
refer, respectively, to Sections, Schedules or Exhibits of this Agreement;
 
(v) any references to any agreement, document or instrument means such
agreement, document or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof and, if applicable, hereof;
 
(vi) any use of the words “or”, “either” or “any” shall not be exclusive;
 
(vii) wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;
 
(viii) references herein to any gender include each other gender; and
 
(ix) any provision providing that Tower Operator or any of its Affiliates shall
“require” any Tower Subtenant to engage or refrain from engaging in certain
activities, or take or refrain from taking certain acts, shall be construed as
an obligation by Tower Operator or such Affiliate of Tower Operator to use
commercially reasonable efforts to cause such Tower Subtenant’s compliance
therewith.
 
SECTION 2. Documents; Operating Principles
 
.
 
(a) Documents.  This Agreement shall consist of the following documents, as
amended from time to time as provided herein:
 
(i) this Agreement;
 
(ii) the following Exhibits, which are incorporated herein by this reference:
 
Exhibit A
List of Sites
Exhibit B
List of Lease Sites
Exhibit C
Rent and Pre-Lease Rent
Exhibit D
Allocated Rent
Exhibit E
Option Purchase Price
Exhibit F
Form of UCC-1
Exhibit G
Form of Memorandum of Lease/Managed Sites
Exhibit H
Form of Memorandum of Assignment
Exhibit I
Reserved
Exhibit J
Certain AT&T Collocator Competitors
Exhibit K
Form of Power of Attorney



(iii) Schedules to the Exhibits, which are incorporated herein by reference, and
all Schedules to this Agreement, which are incorporated herein by reference; and
 
(iv) such additional documents as are incorporated by reference, including the
MPL Site MLA relating to a Site.
 
(b) Priority of Documents.  If any of the documents referenced in Section 2(a)
are inconsistent, this Agreement shall prevail over the Exhibits, the Schedules
and additional incorporated documents.
 
(c) Survival of Terms and Provisions.  All terms defined in this Agreement and
all provisions of this Agreement solely to the extent necessary to the
interpretation of the Master Agreement or any other Collateral Agreement
referred to in the Master Agreement shall survive after the termination or
expiration of this Agreement and shall remain in full force and effect until the
expiration or termination of such applicable agreement.
 
(d) Operating Principles.  During the Term of a Site, Tower Operator shall
manage, operate and maintain such Site (including with respect to the entry
into, modification, amendment, extension, expiration, termination, structuring
and administration of Ground Leases and Collocation Agreements related thereto),
(i) in the ordinary course of business, (ii) in compliance with applicable Law
in all material respects, (iii) in a manner consistent in all material respects
with the manner in which Tower Operator manages, operates and maintains its
portfolio of telecommunications tower sites and (iv) in a manner that shall not
be less than the general standard of care in the tower industry.  Without
limiting the generality of the foregoing, during the Term of a Site, except as
expressly permitted by the terms of this Agreement, Tower Operator shall not
without the prior written consent of the AT&T Lessors (A) manage, operate or
maintain such Site in a manner that would (x) diminish the expected residual
value of such Site in any material respect or shorten the expected remaining
economic life of such Site, in each case determined as of the expiration of the
Term of such Site, or (y) cause such Site or a substantial portion of such Site
to become “limited use property” within the meaning of Rev. Proc. 2001-28,
2001-1 C.B. 1156 (except, in the case of this clause (y), as required by
applicable Law or any Governmental Authority), (B) structure any related Ground
Lease in a manner such that the amounts payable thereunder are above fair market
value during any period following or upon the expiration of the Term of such
Site (without regard to any amounts payable prior to the expiration of the Term
of such Site) or (C) structure any related Collocation Agreement in a manner
such that the amounts payable thereunder are structured on an initial lump-sum
basis (if such amounts payable are not capital contributions or other upfront
payments for capital improvements to a Site related to the use of such Site by
the collocator under such Collocation Agreement) or are otherwise less than fair
market value during any period following or upon expiration of the Term of such
Site (without regard to any amounts payable prior to the expiration of the Term
of such Site), in each case unless otherwise expressly authorized by the terms
and conditions of this Agreement and the Transaction Documents.
 
SECTION 3. Tower Operator Lease of Lease Site and Occupancy Rights With Respect
to Managed Sites
 
.
 
(a) Lease Sites.  Subject to the terms and conditions of this Agreement, as of
the Effective Date as to the Initial Lease Sites, and thereafter as of the
applicable Subsequent Closing Date as to each Managed Site converted to a Lease
Site hereunder pursuant to a Subsequent Closing, each AT&T Lessor hereby lets,
leases and demises unto Tower Operator, and Tower Operator hereby leases, takes
and accepts from such AT&T Lessor, the Included Property of all of the Lease
Sites held by such AT&T Lessor.  As to each Site, this Agreement is a grant of a
leasehold, license or other interest in such Site (with respect to Sites that
are owned by an AT&T Lessor in fee simple) or a subleasehold, sublicense or
other interest in such Site (with respect to Sites that are subject to Ground
Leases).  The rights granted to Tower Operator under this Agreement include,
with respect to each Tower, the right of Tower Operator to use and employ, to
the extent such rights may be legally granted to or used by Tower Operator, the
Tower Related Assets related to the Sites.  AT&T Lessors and Tower Operator
acknowledge and agree that this single Agreement is indivisible, intended to
cover all of the Sites and is not a separate lease and sublease or agreement
with respect to individual Sites, and for bankruptcy-law purposes (and without
impairing the express rights of any Party hereunder), all Parties intend that
this Agreement be treated as a single indivisible agreement.
 
(b) Additional Lease Sites.  Each Lease Site that is not an Initial Lease Site
shall be made subject to this Agreement by means of a Subsequent Closing (after
which the AT&T Lessors and Tower Operator shall execute and deliver at a
Documentary Subsequent Closing an amendment of Exhibit B hereto to reflect such
Site as a Lease Site instead of a Managed Site).
 
(c) Managed Sites.  As to each Managed Site, each AT&T Lessor and AT&T Ground
Lease Party hereby appoints Tower Operator, and Tower Operator agrees to act and
shall act, as the exclusive operator during the Term of the Included Property of
each Managed Site operated by such AT&T Lessor or AT&T Ground Lease
Party.  Notwithstanding anything to the contrary herein, no leasehold,
subleasehold or other real property interest is granted pursuant to Section 3(a)
in the Included Property of any Managed Site until the Subsequent Closing (if
any) at which such Managed Site is converted to a Lease Site; provided, however,
that for U.S. federal income Tax purposes this Agreement shall be treated as a
lease of the Managed Sites as described in Section 3(i).  The rights granted to
Tower Operator under this Agreement include, with respect to each Tower, the
right of Tower Operator to use and employ, to the extent such rights may be
legally granted to or used by Tower Operator, the Tower Related Assets related
to the Managed Sites.   In performing its duties as operator of the Included
Property of the Managed Sites, Tower Operator shall manage, administer and
operate the Included Property of each of the Managed Sites, subject to the
provisions of this Agreement, in a commercially reasonable manner and pursuant
to standards at least equal to those Tower Operator uses to manage, administer
and operate the Included Property of the Lease Sites.  Except as expressly
provided herein (including Section 28), no AT&T Ground Lease Party nor AT&T
Lessor shall exercise any rights or take any actions with respect to the
operation, maintenance, leasing or licensing of the Included Property of any
Managed Sites, all such rights being exclusively reserved to Tower Operator
hereunder.
 
(d) Tower Operator Acceptance of Sites.  Tower Operator hereby accepts the
Included Property of each Site in its “AS IS” condition, without any
representation or warranty of or from any AT&T Lessor or AT&T Guarantor or any
of their respective Affiliates whatsoever as to its condition or suitability for
the Permitted Use or any other particular use, except as may be expressly set
forth in the Master Agreement, the remedies for a breach of which shall be
solely under and subject to the terms, conditions and limitations
thereof.  Except as set forth in the Master Agreement, Tower Operator hereby
acknowledges that none of the AT&T Lessors or AT&T Guarantor or any of their
respective agents or Affiliates has made any representation or warranty, express
or implied, with respect to any of the Included Property, or any portion of such
Included Property, or the suitability or fitness for the conduct of Tower
Operator’s business or for any other purpose, including the Permitted Use.
 
(e) Site Related Revenue.  During the Term, Tower Operator shall receive and
shall be entitled to all of the revenue generated by the Included Property of
such Site that results from the Permitted Use of the Site (other than the Rent
and Pre-Lease Rent payable hereunder, any Option Purchase Price and revenue
generated by an AT&T Group Member pursuant to the provision of services
described in Section 19(d) of the MPL Site MLA), including all revenue under the
Collocation Agreements accruing from and after the Effective Date and all
revenue received under the Collocation Agreements on or prior to the Effective
Date for or with respect to periods from and after the Effective Date, and no
AT&T Lessor or any of its Affiliates shall be entitled to any of such
revenue.  Except as may be expressly provided otherwise in the Transition
Services Agreement, if any such revenue is paid to any AT&T Lessor or its
Affiliates, such AT&T Lessor or its Affiliate receiving such revenue shall remit
such revenue to Tower Operator promptly after receiving such revenue.  Each AT&T
Lessor and the applicable AT&T Ground Lease Party (as applicable) shall direct
(or cause its Affiliate to direct), in writing, all payers of amounts due and
accruing after the Effective Date under the Collocation Agreements to pay such
amounts to Tower Operator.
 
(f) Site Related Expenses.  From and after the Effective Date, except as
otherwise expressly provided in this Agreement or any other Transaction
Document, Tower Operator shall be responsible for the payment of, and shall pay,
all expenses due and accruing from and after the Effective Date and related to
or associated with the Included Property of the Sites, whether ordinary or
extraordinary, and whether foreseen or unforeseen, including all expenses due
and accruing from and after the Effective Date under the Ground Leases and the
Collocation Agreements.  Each AT&T Lessor and the applicable AT&T Ground Lease
Party (as applicable) shall direct (or cause its Affiliate to direct) applicable
third parties, in writing, that all such expenses due and accruing after the
Effective Date be collected from Tower Operator.
 
(g) Revenue Sharing Payments.  AT&T Lessors shall pay, as and when due, AT&T’s
Share of Transaction Revenue Sharing Payments that are required to be made in
respect of the Rent and Pre-Lease Rent for all Sites. Tower Operator shall pay,
as and when due, Tower Operator’s Share of Transaction Revenue Sharing Payments
that are required to be made in respect of the Rent and Pre-Lease Rent for all
Sites.
 
(h) Filing of Financing Statements.  Each AT&T Lessor hereby irrevocably
authorizes Tower Operator or its designee to file in any relevant jurisdiction,
at any time and from time to time, (x) any UCC-1 financing statement, which
shall be substantially in the form of Exhibit F hereto, and any amendments
thereto, (y) any memoranda of leases or Managed Sites, which shall be
substantially in the form of Exhibit G hereto and any amendments thereto and (z)
any memoranda of assignment, which shall be substantially in the form of Exhibit
H hereto and any amendments thereto, that are in each case necessary or
desirable to evidence, perfect or otherwise record Tower Operator’s leasehold or
management interest in each Site, as applicable, granted pursuant to this
Agreement and the other Transaction Documents.  Each AT&T Lessor agrees,
promptly upon request by Tower Operator, to use commercially reasonable efforts
to provide Tower Operator with any information that is required or requested by
Tower Operator in connection with the filing of any such financing statement or
document.
 
(i) Tax Treatment. Notwithstanding anything to the contrary in this Agreement,
and in accordance with the Tax Assumptions set forth in Section 34(a)(i), the
Parties acknowledge and agree that this Agreement is intended to be treated for
U.S. federal income Tax purposes as a lease between Tower Operator and the AT&T
Lessors with respect to each of the Lease Sites and the Managed Sites (excluding
any Managed Sale Sites), and the Parties further agree to not take any position
on any Tax return that is inconsistent with such treatment.
 
SECTION 4. Tower Operator Rights and Obligations Under the Ground Leases
 
.
 
(a) Compliance with Ground Leases.  Tower Operator hereby acknowledges that, as
to the Included Property of each Site, this Agreement is subject and subordinate
to all of the terms and conditions of the applicable Ground Lease of such
Site.  From and after the Effective Date, Tower Operator shall promptly pay or
cause to be paid the Ground Rent under each Ground Lease for each Site during
the Term of this Agreement when such payments become due and payable and, if
Tower Operator fails to pay Ground Rent under any Ground Lease on a timely basis
as required hereby, Tower Operator shall be responsible for any applicable late
charges, fees or interest payable to the Ground Lessor arising after the
Effective Date. Tower Operator shall abide by, comply with and perform all
applicable terms, covenants, conditions and provisions of each Ground Lease
(including terms, covenants, conditions and provisions relating to maintenance,
insurance and alterations) as if Tower Operator were the “ground lessee” under
the applicable Ground Lease and, to the extent evidence of such performance must
be provided to a Ground Lessor, Tower Operator shall provide such evidence to
such Ground Lessor (in each case unless such performance obligation is such that
it requires performance by an AT&T Collocator of such obligations pursuant to
the applicable Ground Lease or the MPL Site MLA).  Should any Ground Lessor
refuse the payment of Ground Rent for an applicable Site from any Person other
than the applicable AT&T Lessor or its Affiliate, as applicable, then such AT&T
Lessor or its Affiliate, as applicable, shall promptly pay such amount after
Tower Operator pays or causes such amount to be paid to such AT&T Lessor or its
Affiliate with instructions for such AT&T Lessor or its Affiliate, as
applicable, to pay such amount to the applicable Ground Lessor.   To the extent
that any Ground Lease imposes or requires the performance by the “ground lessee”
thereunder of any duty or obligation that is more stringent than or in conflict
with any term, covenant, condition or provision of this Agreement, the
applicable term, covenant, condition or provision of such Ground Lease shall
control and shall constitute the duties and obligations of Tower Operator under
this Agreement as to the subject matter of such term, covenant, condition or
provision.  Tower Operator shall be responsible for any breaches of, or defaults
under, any Ground Lease that are caused by Tower Operator or its authorized
agents and employees.  Tower Operator shall not engage in, and shall use
commercially reasonable efforts to prevent any Tower Subtenant from engaging in,
any conduct that would (i) constitute a breach of or default under any Ground
Lease or (ii) result in the Ground Lessor being entitled to terminate the
applicable Ground Lease or to terminate the applicable AT&T Lessor’s or AT&T
Ground Lease Party’s right as ground lessee under such Ground Lease, or to
exercise any other rights or remedies to which Ground Lessor may be entitled for
a default or breach under the applicable Ground Lease. In no event shall Tower
Operator have any liability to any AT&T Group Member for any breach of, or
default under, a Ground Lease caused by an act of, or failure to perform a duty
required to be performed by, AT&T Collocator, any AT&T Lessor, any AT&T Ground
Lease Party or any AT&T Group Member or a breach of this Agreement or the MPL
Site MLA by any AT&T Collocator or any AT&T Lessor.
 
(b) Tower Operator Rights Under Ground Leases; Power of Attorney.  Each AT&T
Lessor hereby delegates to Tower Operator the sole and exclusive right to
perform the obligations of, and assert and exercise the rights of, such AT&T
Lessor and all AT&T Ground Lease Parties under all Ground Leases, subject to the
terms and conditions of this Agreement and the MPL Site MLA.  Tower Operator
shall be entitled, subject to the standards set forth in Section 2(d) and this
Section 4(b), to review, negotiate and execute any Tower Operator Negotiated
Renewal, waiver, amendment, extension, renewal, sequential lease, adjacent
lease, non-disturbance agreement and other documentation relating to Ground
Leases that (i) Tower Operator determines in good faith is on commercially
reasonable terms, (ii) is of a nature and on terms to which Tower Operator would
agree (in light of the circumstances and conditions that exist at such time) in
the normal course of business if it were the direct lessee under the related
Ground Lease rather than a sublessee thereof pursuant to this Agreement and
(iii) otherwise satisfies the following requirements of this Section 4 (each, an
“Authorized Ground Lease Document”).  Each AT&T Lessor hereby grants Tower
Operator a limited power of attorney and hereby appoints Tower Operator as its
attorney in fact to (x) review, negotiate and execute on behalf of such AT&T
Lessor all Authorized Ground Lease Documents, all Authorized Collocation
Agreement Documents related to the Managed Sites and all other documents
contemplated and permitted by this Agreement or necessary to give effect to the
intent of this Agreement and the transactions contemplated by this Agreement and
the other Transaction Documents, but excluding any Unauthorized Documents and
(y) prepare and submit any applications or requests for Governmental Approvals,
including with respect to Zoning Laws, related to operating the Site or to
support the needs of a Tower Subtenant.  Each AT&T Lessor agrees to execute,
from time to time, such other documents and certificates (including a separate
power of attorney, including a power of attorney in the form attached as Exhibit
K) as Tower Operator may reasonably request to evidence the power of attorney
granted in the preceding sentence and the appointment of Tower Operator as such
AT&T Lessor’s attorney thereby.  AT&T Guarantor agrees to cause each AT&T Ground
Lease Party to grant and execute a limited power of attorney and to appoint
Tower Operator as its attorney in fact, to review, negotiate and execute on
behalf of such AT&T Ground Lease Party all Authorized Ground Lease Documents,
all Authorized Collocation Agreement Documents related to the Managed Sites and
all other documents contemplated and permitted by this Agreement or necessary to
give effect to the intent of this Agreement and the transactions contemplated by
this Agreement and the other Transaction Documents, but excluding any
Unauthorized Documents.  Each AT&T Lessor agrees, and AT&T Guarantor agrees to
cause each AT&T Ground Lease Party, to execute and deliver, as promptly as
reasonably practicable and in any event within 15 Business Days following
request therefor by Tower Operator, any Authorized Ground Lease Document, any
Authorized Collocation Agreement Document and any other document contemplated
and permitted by this Agreement or necessary to give effect to the intent of
this Agreement and the other Transaction Documents.  Except as expressly
provided above in this Section 4(b) or otherwise in this Agreement, Tower
Operator shall not be entitled to act as agent for, or otherwise on behalf of,
any AT&T Lessor or its Affiliate or to bind any AT&T Lessor or its Affiliate in
any way whatsoever.
 
(c) Exercise of Existing Ground Lease Extensions.  During the term (including
any renewal terms) of any Ground Lease relating to any Site, Tower Operator
agrees to timely exercise prior to the expiration of the applicable Ground Lease
and in accordance with the provisions of the applicable Ground Lease, any and
all extension options existing as of the Effective Date, in accordance with
Section 4(d).  Each AT&T Lessor and AT&T Ground Lease Party agrees that it will
not take any action with respect to any Ground Lease that is reasonably likely
to cause such Ground Lease to be prematurely terminated without the prior
written approval of Tower Operator, in Tower Operator’s reasonable and good
faith determination. Notwithstanding the foregoing, Tower Operator shall not be
required to exercise any Ground Lease extension option (A) if AT&T Collocator at
the Site covered by such Ground Lease is in default of its obligations under the
MPL Site MLA as to the Site beyond applicable notice and cure periods provided
therein, (B) if the then remaining term of such Ground Lease (determined without
regard to such extension option) shall extend beyond the term of the MPL Site
MLA as to such Site taking into account all renewal options that may be
exercised by AT&T Collocator under the MPL Site MLA or (C) if as to such Site,
AT&T Collocator has given a Termination Notice under the MPL Site MLA whose
effective date precedes the expiration date of the Ground Lease (determined
without regard to such extension option).
 
(d) Negotiation of Additional Ground Lease Extensions.
 
(i) Tower Operator shall use commercially reasonable efforts, consistent with
its normal course of business for ground leased tower sites where Tower Operator
or its Affiliate are the direct lessees under the ground lease, to negotiate and
obtain, in accordance with the standards set forth in Section 2(d), the further
extension of the term of all Ground Leases subject to the provisions of Section
4(b) and this Section 4(d).  Each AT&T Lessor, if requested by Tower Operator,
shall use commercially reasonable efforts to assist Tower Operator in obtaining
such further extensions (and not interfere with Tower Operator); provided,
however, that such AT&T Lessor shall not be required to expend any funds in
connection therewith or accept any liability for which Tower Operator is
responsible under this Agreement. Beginning on the date that is seven (7) years
prior to such expiration, Tower Operator will reasonably apprise the applicable
AT&T Lessor or AT&T Ground Lease Party, on the applicable AT&T Lessor’s or AT&T
Ground Lease Party’s request from time to time (but no more frequently than two
(2) times per year), of the progress of Tower Operator’s negotiations with the
applicable Ground Lessor.  Tower Operator shall be fully responsible for any
Tower Operator Negotiated Increased Revenue Sharing Payments.  Tower Operator
shall have the exclusive right to negotiate with Ground Lessors and obtain the
further extension of the term of all Ground Leases at all times until the date
that is two (2) years before the expiration date of the applicable Ground Lease
(or until the date that is six (6) months prior to the expiration date of the
applicable Ground Lease in the case of a Ground Lease the Ground Lessor in
respect of which is a Governmental Authority).  If the applicable Ground Lease
contains a right of first offer, right of first refusal or similar provision in
favor of the lessee thereunder, Tower Operator shall have the exclusive right to
exercise the rights under such provision; provided, however, that if Tower
Operator fails to exercise its rights under such provision, the applicable AT&T
Lessor or its Affiliate shall be entitled to exercise the lessee’s rights
thereunder and Tower Operator shall do all things reasonably necessary to
facilitate such exercise.  In furtherance of the foregoing, the applicable AT&T
Lessor shall do all things reasonably necessary to facilitate the exercise of
any right of first offer, right of first refusal or similar provision by Tower
Operator, and Tower Operator shall use commercially reasonable efforts to
coordinate its exercise or non-exercise of any right of first offer, right of
first refusal or similar provision with the applicable AT&T Lessor or its
Affiliate so as to permit such AT&T Lessor or Affiliate to timely exercise any
such right in the event Tower Operator declines to do so.
 
(ii) Tower Operator shall provide AT&T Lessors with (A) a quarterly summary of
all Tower Operator Negotiated Renewals entered into for such given quarter, (B)
promptly upon execution thereof, a copy of any Tower Operator Negotiated Renewal
or any other document executed by Tower Operator as attorney for any AT&T Lessor
or any AT&T Ground Lease Party pursuant to a power of attorney granted pursuant
to or as contemplated by Section 4(b), which may be provided in electronic form
and (C) all related material documents executed in connection with any Tower
Operator Negotiated Renewal as may be reasonably requested by any AT&T Lessor
(except privileged or confidential documents or where such disclosure is
prohibited by Law).
 
(iii) Tower Operator shall provide the applicable AT&T Lessor or AT&T Ground
Lease Party with notice (a “Tower Operator Extension or Relocation Notice”) no
later than two (2) years before the expiration of any Ground Lease which does
not include provisions of renewal beyond the scheduled expiration date (other
than with respect to any such Ground Lease that is scheduled to expire within
two (2) years following the Effective Date).  The Tower Operator Extension or
Relocation Notice shall set forth (A) Tower Operator’s intent to negotiate an
extension or renewal of such Ground Lease (in which case Tower Operator shall
provide subsequent notification of the progress of such negotiations, including
the successful completion of the negotiations) or (B) Tower Operator’s intent to
pursue an alternative site that is in all material respects suitable for AT&T
Collocator’s use at no additional cost to AT&T Collocator (in which case such
notice shall also describe Tower Operator’s plans to relocate AT&T
Communications Equipment in a manner that shall result in no costs to AT&T
Collocator and no interruption of AT&T Collocator’s business).
 
(iv) If Tower Operator fails to timely deliver a Tower Operator Extension or
Relocation Notice or AT&T Collocator, in its reasonable discretion, determines
that Tower Operator’s plans for an alternative site are not acceptable, the
applicable AT&T Lessor or its Affiliate shall have the right, but not the
obligation, to commence negotiations with the applicable Ground Lessor under the
expiring Ground Lease; provided, however, that such AT&T Lessor (and its
Affiliates) may not commence such negotiations until the date that is two (2)
years before the expiration date of the applicable Ground Lease (or until the
date that is six (6) months prior to the expiration date of the applicable
Ground Lease in the case of a Ground Lease the Ground Lessor in respect of which
is a Governmental Authority) and shall act in good faith to not purposely
adversely affect Tower Operator’s economic interests in the applicable Site at
any time; provided, further, that such AT&T Lessor or its Affiliate must
negotiate any extension on commercially reasonable terms.  Upon notice from the
applicable AT&T Lessor that it intends to commence such negotiations, Tower
Operator shall cease all efforts to negotiate an extension or renewal of the
applicable Ground Lease and such AT&T Lessor or its Affiliate may negotiate an
extension or renewal of the applicable Ground Lease on commercially reasonable
terms.  If the applicable AT&T Lessor or its Affiliate completes the foregoing
negotiations for, and executes, such Ground Lease extension or renewal, then
such AT&T Lessor shall provide notice to Tower Operator of same (the “AT&T
Lessor Extension Notice”) and this Agreement shall terminate as to the
applicable Site as of the day immediately preceding the commencement of such
Ground Lease extension or renewal and shall have no further force and effect
except for the obligations accruing prior to or as of the termination date for
such Site, unless the applicable AT&T Lessor or its Affiliate elects to compel
Tower Operator to, or Tower Operator notifies such AT&T Lessor or its Affiliate
within 30 days of its receipt of the AT&T Lessor Extension Notice that it elects
to, resume Tower Operator’s obligations under Section 4(a) and the MPL Site MLA
to comply with all terms, covenants, conditions and provisions of such Ground
Lease as if Tower Operator were the “ground lessee” under such Ground Lease by
notifying such AT&T Lessor of same; provided that the applicable AT&T Lessor or
AT&T Ground Lease Party may compel Tower Operator to resume its obligations only
if the terms of such Ground Lease comply with the standards set forth on
Schedule 5(d).  If the applicable AT&T Lessor or AT&T Ground Lease Party elects
to compel or if Tower Operator elects to resume its obligations under Section
4(a) and the MPL Site MLA, then (x) Tower Operator shall reimburse the
applicable AT&T Lessor or its Affiliate for all reasonable costs incurred in
connection with the extension or renewal of such Ground Lease and shall be
responsible for all incremental costs relating to such Ground Lease going
forward, (y) Tower Operator shall accept and comply with the terms of such
Ground Lease as negotiated by such AT&T Lessor or its Affiliate and (z) this
Agreement shall continue in full force and effect with respect to such Site as
if such extension or renewal was a Tower Operator Negotiated Renewal.
 
(v) The failure of Tower Operator to provide a Tower Operator Extension or
Relocation Notice shall not constitute an event of default or allow any AT&T
Lessor or any AT&T Ground Lease Party to exercise remedies under this Agreement
if the expiring Ground Lease is nevertheless extended or renewed, or a new
Ground Lease or similar arrangement is entered into, prior to the Ground Lease’s
expiration.
 
(vi) If Tower Operator does not extend or otherwise secure the tenure of a
Ground Lease in accordance with this Section 4(d), then this Agreement shall
expire as to the Site to which such Ground Lease applies (but not with respect
to any other Site) as of the day before the expiration date of the applicable
Ground Lease and this Agreement shall have no further force and effect as to
such Site except for the obligations accruing prior to or as of the expiration
date that are then unperformed (including, without limitation, in Section 9).
 
(e) Acquisition of Ground Lease by Tower Operator Affiliate or AT&T Affiliate.
In the event that Tower Operator or its Affiliate acquires an interest in fee
simple or an easement in the Land of any Site that is subject to a Ground Lease
as of the Effective Date, Tower Operator or such Affiliate shall execute and
deliver such documentation as is necessary to create a ground lease with respect
to such Site with the applicable AT&T Lessor for such Site (which ground lease
shall be subject to the terms of this Agreement as the Ground Lease hereunder)
for a term of no less than fifty (50) years from the date of such acquisition
(or, if earlier, the length of the applicable easement) and on other terms
(including rent payment terms) substantially the same as the terms of the
applicable Ground Lease in effect as of the Effective Date.  In the event that
any AT&T Lessor or any of their Affiliates acquires an interest in fee simple or
an easement in the Land of any Site that is subject to a Ground Lease as of the
Effective Date, the applicable AT&T Lessor or such Affiliate shall execute and
deliver such documentation as is necessary to create a ground lease with respect
to such Site with the applicable AT&T Lessor for such Site (which ground lease
shall be subject to the terms of this Agreement as the Ground Lease hereunder)
for a term of no less than fifty (50) years from the date of such acquisition
(or, if earlier, the length of the applicable easement) and on other terms
(including rent payment terms) substantially the same as the terms of the
applicable Ground Lease in effect as of the Effective Date.
 
SECTION 5. AT&T Lessor Rights and Obligations With Respect to the Ground Leases
 
.
 
(a) As to any Site, no AT&T Lessor or any other AT&T Group Member shall be
deemed to have assumed any duty or obligation of the Ground Lessor under the
applicable Ground Lease and no AT&T Lessor or any other AT&T Group Member shall
be liable or responsible in any manner whatsoever for any failure of such Ground
Lessor to perform any such duty or obligation.
 
(b) Upon receipt by any AT&T Lessor or any other AT&T Group Member of any notice
of default or notice of an act or omission that could with the passing of time
or the giving of notice constitute an event of default under a Ground Lease or
non-compliance with a term of a Ground Lease (a “Default Notice”), such AT&T
Lessor shall, within 10 Business Days after receipt of such Default Notice,
provide Tower Operator with a copy of the Default Notice.  If such default or
non-compliance with a term of a Ground Lease is caused by any Person other than
any AT&T Lessor, AT&T Collocator or any other AT&T Group Member or any of their
agents or employees, Tower Operator shall promptly cure or otherwise remedy such
default or noncompliance at its sole cost and expense. If such default or
non-compliance is caused by any AT&T Lessor, AT&T Collocator or any other AT&T
Group Member or any of their agents or employees, AT&T Lessors or AT&T
Collocator shall cause such default or non-compliance to be cured or otherwise
remedied at its sole cost and expense.
 
(c) If Tower Operator does not pay all or any portion of the Ground Rent when
due and payable, or if Tower Operator breaches or commits a default under any
other term of a Ground Lease, and either (x) Tower Operator is not diligently
and in good faith contesting the same or (y) a Risk of Forfeiture exists as a
result of the same, then the applicable AT&T Lessor or AT&T Ground Lease Party
may seek to cure such default under any applicable Ground Lease by making
payment of the unpaid Ground Rent or performance of the breached or defaulted
obligation to the applicable Ground Lessors. Within 10 days following receipt of
an invoice therefor, Tower Operator shall reimburse the applicable AT&T Lessor
or AT&T Ground Lease Party for all such payment or performance by such AT&T
Lessor or AT&T Ground Lease Party under the Ground Lease.
 
SECTION 6. Collocation Agreements with Third Parties
 
.
 
(a) Collocation Agreements Generally.  Tower Operator acknowledges that, as to
each Site, this Agreement is subject to all Collocation Agreements currently in
effect with respect to such Site.
 
(b) Collocation Agreements for Lease Sites.  In respect of each Lease Site, by
execution of this Agreement as to the Initial Lease Sites and thereafter as of
the Subsequent Closing Date for each additional Lease Site, the applicable AT&T
Lessor does transfer, assign and convey over unto Tower Operator, for the Term
as to such Lease Site, all of its rights, title and interest in, to or under any
Collocation Agreements affecting or relating to such Lease Site, and shall
execute all documentation prepared by Tower Operator or a Tower Subtenant and
reasonably necessary to confirm same to a counterparty under a Collocation
Agreement, at Tower Operator’s sole cost and expense within 15 Business Days of
receipt of a request therefor from Tower Operator; provided, however, that, if
AT&T Lessor or an AT&T Ground Lease Party reasonably determines it to be unduly
burdensome, such AT&T Lessor or AT&T Ground Lease Party shall not be required to
obtain any new board resolutions from any Person that is a corporation or
similar resolutions or approvals from any Person that is a limited liability
company, partnership, trust or other legal entity. In accordance with the
provisions of Section 2(d), Tower Operator may enter into waivers, amendments,
extensions, renewals and any other documentation relating to any Collocation
Agreements, to the extent they apply to the Lease Sites, or enter into new
Collocation Agreements applicable to the Lease Sites (collectively, the
“Authorized Collocation Agreements Documents”).  Each AT&T Lessor hereby assigns
and delegates to Tower Operator the sole and exclusive right to perform the
obligations of and assert and exercise the rights of such AT&T Lessor under and
enforce the terms of all Collocation Agreements with respect to Lease Sites
subject to the provisions of Section 2(d).
 
(c) Collocation Agreements for Managed Sites.  In respect of each Managed Site,
the applicable AT&T Lessor and each AT&T Ground Lease Party does hereby (on its
behalf and on behalf of any Affiliate thereof that is a party thereto) delegate
all of its respective rights, duties, obligations and responsibilities under the
Collocation Agreements to Tower Operator for the Term as to such Site for
periods occurring from and after the Effective Date, and shall execute all
documentation reasonably requested and prepared by Tower Operator to confirm
same to a counterparty under a Collocation Agreement, at Tower Operator’s sole
cost and expense within 15 Business Days of receipt of a request therefor from
Tower Operator; provided, however, that, if AT&T Lessor or an AT&T Ground Lease
Party reasonably determines it to be unduly burdensome, such AT&T Lessor and
each AT&T Ground Lease Party shall not be required to obtain any new board
resolutions from any Person that is a corporation or similar resolutions or
approvals from any Person that is a limited liability company, partnership,
trust or other legal entity.  In accordance with the provisions of Section 2(d),
Tower Operator may enter into waivers, amendments, extensions, restatements,
renewals and any other documentation relating to any Collocation Agreements, to
the extent they apply to the Managed Sites, or enter into new Collocation
Agreements applicable to the Managed Sites.  Each AT&T Lessor hereby (i) assigns
and delegates to Tower Operator the sole and exclusive right to perform the
obligations of and assert and exercise the rights of such AT&T Lessor and all
AT&T Ground Lease Parties under all Collocation Agreements during the Term with
respect to Managed Sites, subject to the provisions of Section 2(d), and (ii)
hereby grants Tower Operator a limited power of attorney and hereby appoints
Tower Operator as its attorney in fact to assert and exercise the rights of such
AT&T Lessor and all AT&T Ground Lease Parties under all Collocation Agreements
during the Term.
 
(d) Tower Operator Assumption of Obligations and Benefits Under Collocation
Agreements.  Tower Operator does hereby assume and agree to pay and perform all
of the duties, obligations, liabilities and responsibilities of the AT&T Lessors
and all AT&T Ground Lease Parties under the Collocation Agreements affecting
each Site arising from and after the Effective Date, except as otherwise
expressly provided in this Agreement, and Tower Operator shall receive all
revenue, rents, issues or profits payable under the Collocation Agreements
accruing from and after the Effective Date and all revenue, rents, issues or
profits received with respect to such agreements on or prior to the Effective
Date for or with respect to periods from and after the Effective Date.
 
(e) End of Term.  Unless Tower Operator exercises the Purchase Option with
respect to a Site under Section 20, the assignment by the applicable AT&T Lessor
to Tower Operator of the Collocation Agreements in respect of each Site shall
automatically terminate and expire and all Collocation Agreements (including,
for clarity, Collocation Agreements entered into by Tower Operator after the
Effective Date) shall automatically be (or be deemed) reassigned or assigned, as
the case may be, to such AT&T Lessor or its designee, and such AT&T Lessor or
its designee shall accept such reassignment or assignment, as the case may be,
upon the expiration of the Term of, or earlier termination of, this Agreement in
respect of such Site; provided, however, that the applicable AT&T Lessor or AT&T
Ground Lease Party may refuse to accept such reassignment or assignment of a
Collocation Agreement if any Lien (other than any Lien (i) existing on the date
of this Agreement and created by a Person other than Tower Operator, (ii)
created by the AT&T Lessors or any of their Affiliates or (iii) that does not
diminish the value of such Collocation Agreement or the related Site) exists
against such Collocation Agreement at the time of such reassignment or
assignment and is not released or discharged upon the consummation of such
reassignment or assignment.  Tower Operator shall execute all documentation
reasonably necessary to confirm such reassignment or assignment, as the case may
be, to a counterparty under a Collocation Agreement, at AT&T Lessor’s sole cost
and expense; provided, however, that, if Tower Operator reasonably determines it
to be unduly burdensome, Tower Operator shall not be required to obtain any new
board resolutions from any Person that is a corporation or similar resolutions
or approvals from any Person that is a limited liability company, partnership,
trust or other legal entity.
 
(f) New Collocation Agreements.  Subject to Section 2(d), Tower Operator shall
be permitted to negotiate and enter into, amend or modify any Collocation
Agreements in its sole discretion, without the consent of any AT&T Lessor;
provided, however, that such Collocation Agreements must comply with the
requirements set forth in Section 2(d)(C).
 
SECTION 7. Tower Operator Permitted Use
 
.
 
(a) Tower Operator shall use, and shall permit the use of, the Included Property
of each Site only for the Permitted Use.
 
(b) Each AT&T Lessor shall reasonably cooperate with Tower Operator, at Tower
Operator’s sole cost and expense, in executing documentation related to any
easement or right of way necessary for Site-related utilities or otherwise
required in connection with the operation by Tower Operator of any Site for the
Permitted Use; provided, however, that such easement or right of way shall not
materially and adversely affect AT&T Collocator’s operation, use or enjoyment of
the AT&T Collocation Space on the applicable Site.
 
SECTION 8. Tower Operator Access
 
.  Except to the extent limited by any restrictions contained in any applicable
Ground Lease, the Permitted Liens, the MPL Site MLA, this Agreement or by Law,
the interest or rights of Tower Operator in or to each Site under this Agreement
includes, as an appurtenance thereto, a non-exclusive right for access to the
Included Property of each Site on a 24-hour, seven day per week basis, on foot
or motor vehicle, including trucks and other heavy equipment.  The Parties
acknowledge and agree that the right to access any portion of the Included
Property of each Site granted pursuant to this Section 8 shall be granted to
Tower Operator and its authorized contractors, subcontractors, engineers,
agents, advisors, consultants, representatives, or other persons authorized by
Tower Operator, and to Tower Subtenants, subject to any restrictions contained
in the applicable Ground Lease, the Permitted Liens, the MPL Site MLA, this
Agreement or by Law.
 
SECTION 9. Term and End of Term Obligations
 
.
 
(a) Term.  The term of this Agreement, as to each Lease Site, shall commence on
the Effective Date with respect to the Initial Lease Sites and on the Subsequent
Closing Date with respect to all other Lease Sites, and in each case shall
expire on the applicable Site Expiration Date, subject to the termination
provisions of Section 29, Section 35 and Section 36 and the other provisions of
this Agreement.  The term of this Agreement, as to each Managed Site, shall
commence on the Effective Date and shall expire on the applicable Site
Expiration Date, subject to the termination provisions of Section 29, Section 35
and Section 36 and the other provisions of this Agreement; provided, however,
that as of a Subsequent Closing Date under the terms of the Master Agreement,
such Managed Site shall become a Lease Site hereunder, and no further instrument
shall be required to evidence such conversion; provided further, however, that
upon the request of any Party, the Parties shall promptly execute such
instruments as may be reasonably required to further evidence such
conversion.  This Agreement shall remain in full force and effect until the
expiration or earlier termination of the term of this Agreement as to all Sites.
 
(b) Assignment, Restoration and Removal.
 
(i) Upon the expiration or earlier termination of the Term as to any Site due to
expiration or termination of any Ground Lease, the applicable AT&T Lessor or
AT&T Ground Lease Party shall transfer such Site to Tower Operator in accordance
with and as described in Section 20(c), subject to the applicable AT&T Lessor’s
or AT&T Ground Lease Party’s receipt of any consent required for such assignment
(which such AT&T Lessor or AT&T Ground Lease Party shall use commercially
reasonable efforts to obtain), whereupon the applicable AT&T Lessor or AT&T
Ground Lease Party shall be released from any and all further obligations under
such Ground Lease and under this Agreement in respect of such Site (including,
without limitation, Section 20), and Tower Operator hereby acknowledges and
consents to such release.  Notwithstanding the foregoing or any provision herein
to the contrary, the applicable AT&T Lessor or AT&T Ground Lease Party shall
remove any ground-based electronics, batteries, fuel tanks and Hazardous
Materials from each Site that were introduced or employed by AT&T Collocator or
another AT&T Group Member or under any of their supervision or direction by or
before the expiration or earlier termination of the Term as to any Site due to
expiration or termination of any Ground Lease.
 
(ii) If the applicable AT&T Lessor or AT&T Ground Lease Party cannot assign its
ownership interest in a Site to Tower Operator in accordance with Section
9(b)(i), then upon the expiration or earlier termination of the Term as to any
Site, and if required by the applicable Ground Lease or otherwise reasonably
necessary to prevent liability of the applicable AT&T Lessor or AT&T Ground
Lease Party to the Ground Lessor or any Governmental Authority, Tower Operator,
if requested by the applicable AT&T Lessor or AT&T Ground Lease Party, shall, in
accordance with instructions of such AT&T Lessor or AT&T Ground Lease Party,
within a reasonable period of time, but in no event less than the period of time
as may be required under any applicable Ground Lease, (A) cause the Tower
Subtenants on such Site to stop and cease the operation of their respective
Communications Equipment on such Site (unless prohibited by a Tower Subtenant’s
Collocation Agreement entered into before the Effective Date and not amended or
modified by or its term extended by Tower Operator after the Effective Date) and
(B) remove the Tower and any Improvements (whether or not constituting Severable
Modifications) other than AT&T Improvements from such Site and otherwise restore
such Site to the condition required under the applicable Ground Lease or
applicable Law.
 
(iii) The Tower and any Improvements so removed (to the extent not constituting
Severable Modifications of Tower Operator) shall either be (A) delivered by
Tower Operator to any Person designated by the applicable AT&T Lessor or AT&T
Ground Lease Party for disposition by such AT&T Lessor or AT&T Ground Lease
Party or its designee, who shall reimburse Tower Operator for its cost of
removal thereof, in an amount not to exceed the net sales proceeds such Person
receives from the dispositions thereof, if any, or (B) sold or otherwise
disposed of by Tower Operator, and the net proceeds of such sale or other
disposition after deducting Tower Operator’s cost of removal thereof shall be
paid to the applicable AT&T Lessor or AT&T Ground Lease Party when and as
received by Tower Operator.
 
(iv) Any Severable Modifications not removed by Tower Operator within such
30-day period shall, at the applicable AT&T Lessor’s or AT&T Ground Lease
Party’s option, be deemed abandoned by Tower Operator and title to such
Severable Modifications shall automatically, without further action, vest in
such AT&T Lessor or AT&T Ground Lease Party; provided, however, that Tower
Operator shall remain liable for the costs of removal of such Severable
Modifications.
 
(c) No Refund or Credit for Rent or Pre-Lease Rent.  Except as otherwise
expressly provided in the Master Agreement, in the event of the expiration or
termination of the Term as to any Site prior to its applicable Site Expiration
Outside Date, and without limiting any of Tower Operator’s other rights or
remedies hereunder or under the Master Agreement or any Collateral Agreement,
Tower Operator shall have no right or claim to any refund or credit of any
portion of the prepaid Rent or Pre-Lease Rent for any Site.
 
(d) Additional End of Term Obligations.  Upon the expiration or termination of
the Term as to any Site (other than as a result of the conversion of such
Managed Site to a Lease Site hereunder), if Tower Operator has not exercised its
Purchase Option with respect to such Site, Tower Operator shall (i) if requested
by the applicable AT&T Lessor or AT&T Ground Lease Party, deliver or cause to be
delivered to such AT&T Lessor or AT&T Ground Lease Party, at such AT&T Lessor’s
or AT&T Ground Lease Party’s sole cost and expense, (A) copies of all written
(and effective) Ground Leases, Collocation Agreements and material Governmental
Approvals solely related to such Site or, to the extent not solely related,
appropriate extracts thereof, that are in effect and in its possession and (B)
copies of, or extracts from, all current files and records of Tower Operator
solely related to the ownership, occupancy or leasing of such Site or, to the
extent not so solely related, appropriate extracts thereof (including a current
rent roll and a list of current expenditures and the payees thereof); provided,
however, that to the extent such documents are customarily maintained in
electronic form accessible through commonly used business software, Tower
Operator may deliver such documents in electronic form, except privileged or
confidential documents or where such disclosure is prohibited by Law, (ii)
assign to such AT&T Lessor or AT&T Ground Lease Party, at such AT&T Lessor’s or
AT&T Ground Lease Party’s sole cost and expense, all Collocation Agreements,
(iii) deliver notices of the expiration of the Term to any Ground Lessor and any
counterparty to a Collocation Agreement, as applicable and as directed by such
AT&T Lessor or AT&T Ground Lease Party, (iv) execute, at such AT&T Lessor’s or
AT&T Ground Lease Party’s sole cost and expense, any recordable documentation
required by such AT&T Lessor or AT&T Ground Lease Party in order to terminate
any Memorandum of Site Lease Agreement with respect to such Sites, (v) use
commercially reasonable efforts to provide to such AT&T Lessor or AT&T Ground
Lease Party transition services of the type such AT&T Lessor or AT&T Ground
Lease Party or their Affiliates are providing to Tower Operator in the
Transition Services Agreement on commercially reasonable and then prevailing
market terms, (vi) reasonably cooperate in good faith with such AT&T Lessor or
AT&T Ground Lease Party to effect the efficient and orderly transition of
possession, operation, regulatory compliance records, use or occupancy (as
applicable) of such Sites and the related collocation business and (vii) enter
into such agreements as are reasonably necessary to appropriately bifurcate the
rights, interests, duties and obligations of Tower Operator under the
Collocation Agreements.
 
SECTION 10. Tower Operator Rent and Pre-Lease Rent; Treatment for US Federal
Income Tax Purposes
 
.
 
(a) Rent Payments.  Tower Operator, or an Affiliate of Tower Operator on its
behalf, shall pay the AT&T Lessors (i) the Rent in respect of the Included
Property of each Initial Lease Site for the entire Term as to such Lease Site in
a single upfront payment on the Effective Date, which payment is set forth on
Exhibit C hereto and (ii) the Pre-Lease Rent in respect of the Included Property
of each Managed Site for the entire Term as to such Managed Site in a single
upfront payment on the Effective Date, which payment is set forth on Exhibit C
hereto.  Tower Operator agrees that the Rent and the Pre-Lease Rent are
non-refundable and that Tower Operator shall have no right of abatement,
reduction, setoff, counterclaim, rescission, recoupment, refund, defense or
deduction with respect thereto, including in connection with any event of
default by any AT&T Lessor, AT&T Collocator or their respective Affiliates or
any casualty or condemnation except as otherwise expressly provided in this
Agreement or the Master Agreement.
 
(b) Fixed Rent for Tax Purposes.  Pre-Lease Rent and Rent are intended to
constitute “fixed rent” (as such term is defined in Treasury Regulation
§ 1.467-1(h)(3)).
 
(c) Tax Allocation of Rent.  The Rent and Pre-Lease Rent shall be specifically
allocated to each period for use of the Lease Sites and Managed Sites, as the
case may be, as set forth in Exhibit D (“Allocated Rent”); provided, however,
that if any Managed Site becomes a Lease Site as a result of a Subsequent
Closing, then the remaining portion of the Pre-Lease Rent allocable to the
periods from and after the Subsequent Closing Date shall thereafter be allocated
to and constitute Rent for the applicable Site for the corresponding periods
after such Subsequent Closing Date; provided, further, that such re-allocation
of Pre-Lease Rent shall not be done in a manner that causes this Agreement to be
a disqualified leaseback or disqualified long term agreement under Treasury
Regulation § 1.467-3.  Notwithstanding that Rent and Pre-Lease Rent shall be
payable in accordance with Section 10(a), and without limiting the Tower
Operator’s obligations under Section 10(a), for federal income Tax purposes
only, the Allocated Rent allocated pursuant to this Section 10(c) shall
represent and be the amount of Rent or Pre-Lease Rent, as applicable, for which
Tower Operator becomes liable on account of the use of each applicable Site for
each calendar year, in whole or in part, of the Term.
 
(d) Code Section 467 Provisions.  It is the intention of the Parties that the
allocation of Rent or Pre-Lease Rent to each Rent Payment Period as provided in
Exhibit D constitutes a specific allocation of fixed rent within the meaning of
Treasury Regulation § 1.467-1(c)(2)(ii)(A), with the effect that pursuant to
Treasury Regulations §§ 1.467-1(d) and 1.467-2, the AT&T Lessors and Tower
Operator, on any federal income Tax returns filed by each of them (or on any
federal income Tax returns (and any state and local income Tax returns that
follow the reporting on the relevant party’s federal income Tax return) on which
their income is included), will accrue the amounts of rental income and rental
expense, respectively, set forth for each Rent Payment Period in Exhibit D under
the caption “Proportional Rent” (the “Proportional Rent”) and will include such
amounts in income for each taxable year in accordance with Treasury Regulation §
1.467-1(d)(1).  Because there will be a difference from time to time between (i)
the cumulative amount of Rent (or Pre-Lease Rent paid by Tower Operator (as set
forth in Section 10(a)) and (ii) the cumulative amount of Rent and Pre-Lease
Rent allocated pursuant to Section 10(c) solely for purposes of determining the
AT&T Lessors’ and Tower Operator’s Tax consequences under Section 467 of the
Code and for no other purpose, there shall be considered to exist a loan from
Tower Operator to the applicable AT&T Lessor for purposes of Section 467 of the
Code with respect to each Site, the amount of which is based on the difference
between the cumulative amount of the Rent and Pre-Lease Rent paid by Tower
Operator and the cumulative amount of the Proportional Rent accrued by Tower
Operator adjusted to account for an interest component, as provided in Treasury
Regulation § 1.467-4(b)(1), which amount is set forth in Exhibit D under the
caption “Section 467 Loan” (the “Section 467 Loan”).  Such positive amount
represents a loan to the applicable AT&T Lessor and such AT&T Lessor shall
deduct interest expense and Tower Operator shall accrue interest income, in each
case, in an amount equal to that set forth in Exhibit D under the caption
“Section 467 Interest” for the applicable Rent Payment Period.  All Section 467
Interest and principal in respect thereof, Proportional Rent and Allocated Rent
are already included as part of Rent, are payable as a portion thereof, and have
been taken into account in the calculation of the percentages set forth under
the heading “Rent Percentage” on Exhibit D.  In no event shall any principal or
interest on any Section 467 Loan, or any Proportional Rent or Allocated Rent be
separately payable as such (including upon any termination of this Agreement
with respect to a Site), it being agreed and understood that these items
represent characterizations  for federal income Tax purposes only, including in
any case of termination of this Agreement.
 
(e) Termination, Tax Allocations and Section 467 Loans.  In connection with any
termination of this Agreement with respect to any Site for any reason, Allocated
Rent for such Site shall cease to accrue and the Section 467 Loan balance
(including all accrued interest thereon) for such Site shall be deemed to be
repaid for all purposes.
 
(f) Net Lease.  This Agreement, insofar as it relates to the lease or the use
and operation by Tower Operator of any Site or the Included Property on any
Site, is a net lease by Tower Operator.
 
SECTION 11. Condition of the Sites and Obligations of Tower Operator
 
.
 
(a) Repair and Maintenance Obligations of Tower Operator.  Tower Operator has
the obligation, right and responsibility to repair and maintain each Site in
accordance with tower industry standards, including an obligation to maintain
the structural integrity of all of the Towers and to ensure that all of the
Towers have at all times the structural loading capacity to hold and support all
Communications Equipment then mounted on the Tower.  Tower Operator shall
maintain and conduct, annually and on a rolling basis, a regularly scheduled
tower inspection program that meets or exceeds tower industry standards, and
Tower Operator shall provide AT&T Collocator, upon AT&T Collocator’s request
from time to time, but not to be more frequently than on a quarterly basis, with
a summary of the results of such inspection (which summary may be provided in
electronic form). Subject to the other provisions contained in this Agreement,
Tower Operator, at its sole cost and expense, shall monitor (including tower
marking/lighting systems and alarms, if required), maintain, reinforce and
repair each Site such that AT&T Collocator and Tower Subtenants may utilize such
Site to the extent permitted in this Agreement.
 
(b) Compliance with Laws.  Tower Operator’s installation, maintenance and repair
of each Site shall comply in all material respects with all Laws and shall be
performed in a manner consistent with or superior to the general standard of
care in the tower industry.  Tower Operator assumes all responsibilities, as to
each Site, for any fines, levies or other penalties that are imposed as a result
of non-compliance, commencing from and after the Effective Date with
requirements of the applicable Governmental Authorities; provided, that AT&T
Lessor shall be responsible for the portions of all such fines, levies or other
penalties that are imposed for, or relating to, periods prior to the Effective
Date and relate to non-compliance that existed prior to or on the Effective
Date. AT&T Lessor assumes all responsibilities, as to each Site, for any fines,
levies or other penalties imposed as a result of AT&T Lessor’s non-compliance
from and after the Effective Date with such requirements of the applicable
Governmental Authorities unless due to Tower Operator’s failure to perform its
obligations under this Agreement or the MPL Site MLA.  Without limiting the
foregoing, Tower Operator, at its own cost and expense, shall make (or cause to
be made) all Modifications to the Sites as may be required from time to time to
meet in all material respects the requirements of applicable Laws.
 
(c) Access.  Tower Operator agrees to maintain access roads to the Sites in such
order and repair as would be required in accordance with tower industry
standards and agrees not to take any action (except as required by Law, a
Governmental Authority, a Ground Lease, a Collocation Agreement or any other
agreement affecting the Site) that would materially diminish or impair any means
of access to any Site existing as of the Effective Date.  In the event that the
applicable AT&T Lessor requires access to a Site but snow or some other
obstruction on or in the access area is preventing or materially hindering
access to the Site, and provided the Ground Lessor is not obligated to maintain
access to such Site, Tower Operator shall use commercially reasonable efforts to
arrange, at its sole cost and expense, to have such snow or other obstruction
removed within 48 hours of notice therefrom from such AT&T Lessor. In the event
that access to any Site is controlled by a Ground Lessor or other third party,
Tower Operator will use commercially reasonable efforts to coordinate with such
Ground Lessor or other third party to cause the applicable AT&T Lessor to have
access consistent with this Section 11(c).
 
SECTION 12. Tower Operator Requirements for Modifications; Title to
Modifications; Work on the Site
 
.
 
(a) Subject to the requirements of this Section 12 (and the limitations set
forth in Section 34(a)(ii)(D)-(E)), Tower Operator may from time to time make
such Modifications as Tower Operator elects, including the addition or removal
of land, construction, modification or addition to the Tower or other
Improvements or any other structure or the reconstruction, replacement or
alteration thereof; provided that Tower Operator shall provide not less than ten
(10) Business Days’ notice to the applicable AT&T Lessor or AT&T Ground Lease
Party if such Modification adversely affects such AT&T Lessor or AT&T Ground
Lease Party.  Notwithstanding  anything to the contrary contained herein, in no
event may Tower Operator make any Modification to, or materially adversely
affecting, any AT&T Improvement or modify or replace any AT&T Communications
Equipment except in the event of an Emergency as to which Tower Operator is not
the cause or source (and, in such an Emergency, Tower Operator shall make
reasonable efforts to notify the AT&T Lessors prior to taking such actions and
shall reimburse AT&T Collocator for any damage caused by Tower Operator or its
agents; provided that if (i) any of AT&T Lessor, AT&T Collocator or any other
AT&T Group Member or (ii) any AT&T Communications Equipment or AT&T Improvements
are determined to be the cause or source of an Emergency, AT&T Collocator shall
be responsible and shall reimburse Tower Operator for all costs and expenses
related to such Emergency).  Title to each Modification shall without further
act or instrument vest in the applicable AT&T Lessor or AT&T Ground Lease Party
and be deemed to constitute a part of the Site and be subject to this Agreement
if, but only if, such Modification is required pursuant to Section 6(a) of the
MPL Site MLA or is a Non-Severable Modification; provided, however, if Tower
Operator exercises its Purchase Option with respect to such Site, title to all
Modifications will transfer to Tower Operator.  Title to all other Modifications
shall vest in Tower Operator.
 
(b) Whenever Tower Operator or any Tower Operator Indemnitee makes Modifications
to any Site or installs, maintains, replaces or repairs any Tower Operator
Equipment or Improvements, or permits Tower Subtenants (or any Tower Subtenant
Related Party) to install, maintain, replace or repair any Tower Subtenant
Communications Equipment or Tower Subtenant Improvement (collectively, the
“Tower Operator Work”), the following provisions shall apply:
 
(i) No Tower Operator Work shall be commenced until Tower Operator has obtained
all Governmental Approvals necessary for such Tower Operator Work, from all
Governmental Authorities having jurisdiction with respect to any Site or such
Tower Operator Work.  Each AT&T Lessor shall reasonably cooperate with Tower
Operator, at Tower Operator’s sole cost and expense, as is reasonably necessary
for Tower Operator or a Tower Subtenant to obtain such Governmental Approvals.
 
(ii) No Tower Operator Work may be performed in violation of Section 12(a).
 
(iii) Tower Operator shall (or shall require Tower Subtenant to) commence and
perform the Tower Operator Work in accordance with then-current tower industry
standards.
 
(iv) Tower Operator shall require the Tower Operator Work to be done and
completed in compliance in all material respects with all Laws.
 
(v) All Tower Operator Work shall be performed at Tower Operator’s or the
subject Tower Subtenant’s sole cost and expense and Tower Operator or the
subject Tower Subtenant shall be responsible for payment of same. Tower Operator
or the subject Tower Subtenant shall provide and pay for all labor, materials,
goods, supplies, equipment, appliances, tools, construction equipment and
machinery and other facilities and services necessary for the proper execution
and completion of the Tower Operator Work. Tower Operator or the subject Tower
Subtenant shall promptly pay when due all costs and expenses incurred in
connection with the Tower Operator Work. Tower Operator or the subject Tower
Subtenant shall pay, or cause to be paid, all fees and Taxes required by Law in
connection with the Tower Operator Work.  Tower Operator may pass on any of the
foregoing costs and expenses in whole or in part to a Tower Subtenant.
 
SECTION 13. Tower Operator’s Obligations With Respect to Tower Subtenants
 
.
 
(a) Tower Subtenant Communications Equipment in Violation of Laws. If Tower
Operator obtains knowledge that any Tower Subtenant has installed or operates
any Communications Equipment in violation of any applicable Law, Tower Operator
shall enforce all remedies available to it under the applicable Collocation
Agreement or as otherwise provided by Law to cause such Tower Subtenant to come
into compliance with all applicable Laws as promptly as practicable.
 
(b) Rights of Tower Subtenants under Collocation Agreements.  Notwithstanding
anything to the contrary contained herein, the obligations of Tower Operator
hereunder as to any Site are subject to any limitations imposed by any
applicable Law and to the rights of any Tower Subtenant under any Collocation
Agreement in existence as of the Effective Date at such Site. To the extent that
any such Collocation Agreement or any applicable Law prohibits Tower Operator
from performing the obligations of Tower Operator hereunder, then, for so long
as such limitation is applicable, Tower Operator shall be required to perform
such obligations only to the extent not so prohibited and shall have no
liability with respect thereto to AT&T Lessors.
 
SECTION 14. Limitations on Liens
 
.
 
(a) Other than as expressly permitted by the Transaction Documents, Tower
Operator agrees that, during the Term, it shall not directly or indirectly,
without the written consent of the applicable AT&T Lessor, which consent shall
not be unreasonably conditioned, withheld or delayed, incur, grant or permit to
exist (and shall cause its Affiliates, contractors and their subcontractors, and
shall use commercially reasonable efforts to cause Tower Subtenants and their
contractors and subcontractors, not to incur, grant or permit to exist) any
Liens against any Site or any part of any Site (other than Tower Operator
Permitted Liens).  If any such Lien created or permitted by Tower Operator
(other than Tower Operator Permitted Liens) is filed against all or any part of
any Site without the applicable AT&T Lessor’s or AT&T Ground Lease Party’s prior
written consent, or any Lien described in clauses (i), (ii) or (viii) of the
definition of “Tower Operator Permitted Lien” ceases to be a Tower Operator
Permitted Lien by reason of the commencement of a foreclosure, distraint, sale
or similar proceeding, Tower Operator shall be required to cause such Lien to be
discharged by payment, satisfaction or posting of bond within 30 days after
Tower Operator has obtained knowledge of such Lien (and in any event prior to
any loss or forfeiture) except as expressly permitted in connection with a
contest of such Lien in accordance with Section 14(b).  If Tower Operator fails
to cause any Lien not being contested as provided in Section 14(b) (other than
Tower Operator Permitted Liens) to be discharged within the permitted time and a
Risk of Forfeiture exists as a result of such Lien, the applicable AT&T Lessor
or AT&T Ground Lease Party may cause it to be discharged and may pay the amount
of such Lien in order to do so, and shall be reimbursed therefor by Tower
Operator within 10 days after such payment.  For the avoidance of doubt, and
notwithstanding anything to the contrary in this Agreement, nothing herein shall
in any way affect or impair (i) Tower Operator’s ability to incur, grant or
permit to exist any Liens on any revenue, rents, issues or profits derived from
the Sites (including under or pursuant to any Collocation Agreements) or (ii)
the ability of any parent company of Tower Operator to pledge any equity
interests in Tower Operator.
 
(b) To the extent not prohibited under any applicable Ground Lease, Tower
Operator may, at Tower Operator’s sole cost and expense, in its own name and on
its own behalf or in the name of and on behalf of the applicable AT&T Lessor,
diligently and in good faith, contest any claim of Lien and, in the event of any
such contest, may permit such claim of Lien  so contested to remain unpaid,
unsatisfied and undischarged during the period of such contest and any appeal
from such contest; provided, however, that if a Risk of Forfeiture exists by
virtue of or by reason of such claim of Lien, such claim shall be complied with
as promptly as practicable, but in any event prior to any loss or
forfeiture.  Each AT&T Lessor, at the sole cost and expense of Tower Operator,
shall use commercially reasonable efforts to cooperate fully with Tower Operator
in any such contest.
 
(c) Any Secured Tower Operator Loan (including any Mortgage executed in
connection therewith) shall be subject to each and every term, covenant,
condition, agreement, requirement, restriction and provision set forth in this
Agreement.  Tower Operator shall notify AT&T Lessors in writing promptly
following the satisfaction, repayment or termination of any Secured Tower
Operator Loan that has been afforded the protections set forth in Section 21.
 
SECTION 15. Tower Operator Indemnity; AT&T Lessor Indemnity; Procedure For All
Indemnity Claims
 
.
 
(a) Tower Operator Indemnity.
 
(i) Without limiting Tower Operator’s other obligations under this Agreement,
Tower Operator agrees to indemnify, defend and hold each AT&T Indemnitee
harmless from, against and in respect of any and all Claims (other than Claims
that the subject of, or are addressed by, paragraphs (ii) through (iv) of this
Section 15(a)) that arise out of or relate to:
 
(A) any default, breach or nonperformance by Tower Operator of its obligations
and covenants under this Agreement;
 
(B) the (x) ownership or (y) use, operation, maintenance or occupancy (other
than the use, operation, maintenance or occupancy by any AT&T Indemnitee), in
each case, of any part of a Site from and after the Effective Date, including
all obligations that relate to or arise out of any Ground Lease from and after
the Effective Date;
 
(C) any work at a Site performed by or at the direction of a Tower Operator
Indemnitee;
 
(D) the acts or omissions of a Tower Operator Indemnitee or any of its
engineers, contractors or subcontractors; and
 
(E) all brokers, agents and other intermediaries alleging a commission, fee or
other payment to be owing by reason of their respective dealings, negotiations
or communications with Tower Operator and its Affiliates, agents, employees,
engineers, contractors, subcontractors, licensees or invitees in connection with
this Agreement.
 
Notwithstanding the foregoing, Tower Operator will (x) only be obliged to
indemnify, defend and hold the AT&T Indemnitees harmless from, against and in
respect of Claims arising from or relating to any default, breach or
nonperformance of Section 2(d) (other than clause (A)(y) of the last sentence of
Section 2(d)(i)) in the event that the Purchase Option with respect to the
applicable Site is not exercised by the Tower Operator in accordance with the
MPL and (y) not be obliged to indemnify, defend and hold the AT&T Indemnitees
harmless from, against and in respect of Claims arising from or relating to any
default, breach or nonperformance of any term of this Agreement that requires
Tower Operator to comply in all respects with any applicable Law (including, for
the avoidance of doubt, any applicable Environmental Law) or any Ground Lease if
(1) Tower Operator complies with such Law or such Ground Lease, as applicable,
in all material respects and (2) no claims, demands, assessments, actions,
suits, fines, levies or other penalties have been asserted against or imposed on
AT&T Lessor by any Governmental Authority as a result of Tower Operator’s
non-compliance in all respects with such Law or by the applicable Ground Lessor
as a result of Tower Operator’s non-compliance in all respects with such Ground
Lease.


(ii) In the event that (A) Tower Operator shall have extended a Ground Lease
with respect to a Site beyond the applicable Site Expiration Outside Date, (B)
Tower Operator shall not have exercised the Purchase Option with respect to such
Site and (C) AT&T Collocator shall have vacated such Site, Tower Operator
further agrees to indemnify, defend and hold each AT&T Indemnitee harmless from,
against and in respect of all Claims, costs and expenses that are incurred by
the applicable AT&T Lessor  from and after the Site Expiration Outside Date for
such Site until the earliest scheduled expiration of such Ground Lease (without
giving effect to any further amendments, extensions or modifications thereof).
 
(iii) In the event that (A) Tower Operator shall enter into a new Collocation
Agreement or extend an existing Collocation Agreement, in each case that extends
beyond the applicable Site Expiration Outside Date of the Site to which such
Collocation Agreement relates, (B) Tower Operator shall not have exercised the
Purchase Option with respect to the Site to which such Collocation Agreement
relates and (C) such Collocation Agreement is not on commercially reasonable
terms with respect to the period following the Site Expiration Outside Date,
Tower Operator further agrees to indemnify, defend and hold each AT&T Indemnitee
harmless for such Collocation Agreement (without giving effect to any amendment,
extension or modification thereof by any Person other than Tower Operator or any
of its Affiliates), but only with respect to the period following the applicable
Site Expiration Outside Date (and only if such agreement cannot be terminated by
the applicable AT&T Lessor without cost or penalty).
 
(iv) In the event that Tower Operator does not exercise the Purchase Option with
respect to any Purchase Site, Tower Operator shall indemnify, defend and hold
the applicable AT&T Lessor or AT&T Ground Lease Party harmless for any losses
incurred by such AT&T Lessor or AT&T Ground Lease Party as a result of the use
of such Site by Tower Operator in a manner outside of the uses contemplated by
this Agreement that materially impairs or adversely affects such AT&T Lessor’s
or AT&T Ground Lease Party’s right, title and interest in, to and under such
Site or in a manner that makes possible a claim of adverse possession by the
public or a claim of implied dedication to the public with respect to such Site
(it being understood, for the avoidance of doubt, that Tower Operator shall not
have any obligation to monitor or control the use of any Site by AT&T Collocator
or its Affiliates and shall not be required to indemnify, defend or hold such
AT&T Lessor and AT&T Ground Lease Party harmless with respect to any losses or
Claims arising from or relating to the use of any Site by AT&T Collocator or any
of its Affiliates).
 
(v) Tower Operator further agrees to indemnify, defend and hold each AT&T
Indemnitee harmless under any other provision of this Agreement which expressly
provides that Tower Operator shall indemnify, defend and hold harmless any AT&T
Indemnitee with respect to the matters covered in such provision.
 
(b) AT&T Lessor Indemnity.
 
(i) Without limiting any AT&T Lessor’s other obligations under this Agreement,
the AT&T Lessors agree, jointly and severally, to indemnify, defend and hold
each Tower Operator Indemnitee harmless from, against and in respect of any and
all Claims that arise out of or relate to:
 
(A) any default, breach or nonperformance of its obligations and covenants under
this Agreement;
 
(B) any AT&T Indemnitee’s ownership, use, operation, maintenance or occupancy of
any AT&T Communications Equipment or any portion of any Site (including the AT&T
Collocation Space and any Reserved Property) in violation of the terms of the
MPL Site MLA or any applicable Ground Lease;
 
(C) any work at a Site performed by or at the direction of an AT&T Indemnitee
(but not including any work at any Site that Tower Operator is required to
perform pursuant to this Agreement that AT&T Lessor elects to perform under
Section 28);
 
(D) the acts or omissions of an AT&T Indemnitee or any of their respective
engineers, contractors or subcontractors; and
 
(E) all brokers, agents and other intermediaries alleging a commission, fee or
other payment to be owing by reason of their respective dealings, negotiations
or communications  with any AT&T Lessor or its agents, employees, engineers,
contractors, subcontractors, licensees or invitees in connection with this
Agreement.
 
(ii) AT&T Lessors further agree, jointly and severally, to indemnify, defend and
hold each Tower Operator Indemnitee harmless under any other provision of this
Agreement which expressly provides that any AT&T Lessor shall indemnify, defend
and hold harmless any Tower Operator Indemnitee with respect to the matters
covered in such provision.
 
(c) Indemnification Claim Procedure.
 
(i) Any Indemnified Party shall promptly notify the Party or Parties alleged to
be obligated to indemnify (the “Indemnifying Party”) in writing of any relevant
pending or threatened Claim by a third party (a “Third Party Claim”), describing
in reasonable detail the facts and circumstances with respect to the subject
matter of the Claim; provided, however, that delay in providing such notice
shall not release the Indemnifying Party from any of its obligations under
Section 15(a) or Section 15(b), except to the extent (and only to the extent)
the delay actually and materially prejudices the Indemnifying Party’s ability to
defend such Claim.
 
(ii) The Indemnifying Party may assume and control the defense of any Third
Party Claim with counsel selected by the Indemnifying Party that is reasonably
acceptable to the Indemnified Party by accepting its obligation to defend in
writing and agreeing to pay defense costs (including reasonable out-of-pocket
attorney’s fees and expenses) within 30 days of receiving notice of the Third
Party Claim.  If the Indemnifying Party declines, fails to respond to the
notice, or fails to assume defense of the Third Party Claim within such 30-day
period, then the Indemnified Party may control the defense and the Indemnifying
Party shall pay all reasonable out-of-pocket defense costs as incurred by the
Indemnified Party. The Party that is not controlling the defense of the Third
Party Claim shall have the right to participate in the defense and to retain
separate counsel at its own expense.  The Party that is controlling the defense
shall use reasonable efforts to inform the other Party about the status of the
defense.  The Parties shall cooperate in good faith in the defense of any Third
Party Claim.  Notwithstanding the foregoing, the Indemnifying Party shall not be
entitled to assume the defense of any Third Party Claim (and shall be liable for
the reasonable out-of-pocket fees and expenses of counsel incurred by the
Indemnified Party in defending such Third Party Claim) if the Third Party Claim
seeks an order, injunction or other equitable relief or relief for other than
money damages against the Indemnified Party that the Indemnified Party
reasonably determines, after conferring with its outside counsel, cannot
reasonably be separated from any related claim for money damages.  If such
equitable relief or other relief portion of the Third Party Claim can be so
separated from that for money damages, the Indemnifying Party shall be entitled
to assume the defense of the portion relating to money damages.
 
(iii) The Indemnifying Party shall not consent to a settlement of, or the entry
of any judgment arising out of or in connection with, any Third Party Claim,
without the consent of any Indemnified Party; provided, however, that the
Indemnified Party shall not withhold its consent if such settlement or judgment
involves solely the payment of money, without any finding or admission of any
violation of Law or admission of any wrongdoing.  The Indemnifying Party shall
pay or cause to be paid all amounts arising out of such settlement or judgment
concurrently with the effectiveness of such settlement and obtain, as a
condition of any settlement or judgment, a complete and unconditional release of
each relevant Indemnified Party from any and all liability in respect of such
Third Party Claim.
 
(iv) For indemnification Claims other than Third Party Claims, the Indemnified
Party promptly shall notify the Indemnifying Party in writing of any Claim for
indemnification, describing in reasonable detail the basis for such
Claim.  Within 30 days following receipt of this notice, the Indemnifying Party
shall respond, stating whether it disputes the existence or scope of an
obligation to indemnify the Indemnified Party under this Section 15.  If the
Indemnifying Party does not respond within 30 days, the Indemnified Party shall
send a second notice to the Indemnifying Party, marked at the top in bold
lettering with the following language: “A RESPONSE IS REQUIRED WITHIN FIVE (5)
BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A MASTER
PREPAID LEASE WITH THE UNDERSIGNED AND FAILURE TO RESPOND SHALL RESULT IN YOUR
RIGHT TO OBJECT BEING WAIVED” and the envelope containing the request must be
marked “PRIORITY”. If the Indemnifying Party does not notify the Indemnified
Party within such 5 Business Days after the receipt of such second notice that
the Indemnifying Party disputes its liability to the Indemnified Party under
Section 15(a) or Section 15(b), as applicable, such Claim specified by the
Indemnified Party in such notice shall be conclusively deemed a liability of the
Indemnifying Party under Section 15(a) or Section 15(b), as applicable, and the
Indemnifying Party shall pay the amount of such Claim to the Indemnified Party
on demand or, in the case of any notice in which the amount of the Claim (or any
portion thereof) is estimated, on such later date when the amount of such claim
(or such portion thereof) becomes finally determined.  If the Indemnifying Party
timely disputes the existence or scope of an obligation to indemnify for the
Claim, it shall explain in reasonable detail the basis for the dispute.  If the
Parties disagree on the scope or existence of an indemnification obligation for
the Claim, management representatives of the Indemnified Party and the
Indemnifying Party shall meet or confer by telephone within 20 Business Days in
an attempt in good faith to resolve such dispute.  If such Persons are unable to
resolve the dispute, either Party may act to resolve the dispute in accordance
with Section 37(b).
 
(d) During the Term, for any dispute or litigation that arises during the Term
in connection with any Ground Lessor, Ground Lease, Collocation Agreement, Tower
Subtenant or any other issue relating to the operation of the Sites
(collectively, “Disputes”), Tower Operator shall have the right to control,
prosecute, settle or compromise such Disputes; provided, however, that Tower
Operator shall not settle or compromise such Disputes (i) for which Tower
Operator is seeking a claim for indemnification under the Master Agreement
except in compliance with the terms, conditions and procedures set forth in the
Master Agreement or (ii) if the settlement or compromise involves an admission
of any violation of Law or admission of wrongdoing by any AT&T Group Member,
without the AT&T Lessors’ consent, which may be granted or withheld in the AT&T
Lessors’ sole discretion.
 
(e) The provisions of this Section 15 do not apply to any Claim for Taxes.
 
SECTION 16. Tower Operator’s Waiver of Subrogation; Insurance
 
.
 
(a) Mutual Waiver of Subrogation.  To the fullest extent permitted by applicable
Law, Tower Operator and each AT&T Lessor each hereby waives any and all rights
of recovery, claim, action or cause of action against the other and the other’s
Affiliates, for any loss or damage that occurs or is claimed to occur to its
property at any Site, by reason of any cause insured against, or required to be
insured against, by the waiving party under the terms of this Agreement,
regardless of cause or origin.  In addition, Tower Operator and each AT&T Lessor
shall each ensure that any property insurance policy it carries with respect to
each Site shall provide that the insurer waives all rights of recovery, claim,
action or cause of action by way of subrogation against any other Party with
respect to Claims for damage to property covered by such policy.
 
(b) Tower Operator Insurance.  Tower Operator shall procure, and shall maintain
in full force and effect at all times during the Term as to such Site, the
following types of insurance with respect to such Site, including the Tower and
Improvements on such Site (but excluding AT&T Communications Equipment or any
other Tower Subtenant’s Communications Equipment), paying as they become due all
premiums for such insurance (it being understood that the insurance required
under this Section 16(b) does not represent all coverage or limits necessary to
protect Tower Operator or a limitation of Tower Operator’s liability to the AT&T
Lessors pursuant to this Agreement):
 
(i) commercial general liability insurance, written on Insurance Services Office
(ISO) Form CG 00 01 or its equivalent, insuring against all liability of Tower
Operator (including actions of Tower Operator’s officers, employees, agents,
licensees and invitees conducting business on its behalf) arising out of, by
reason of or in connection with the use, occupancy or maintenance of each Site
(including Tower and the Improvements), in an amount of $1.0 million for bodily
injury or property damage or as a result of one occurrence, and $2.0 million for
bodily injury or property damage in the aggregate.  With respect to any policy
written on a “claims-made” or “extended discovery” basis, Tower Operator will
maintain coverage as to a Site for two years following the Term of this
Agreement or the completion of all work associated with this Agreement,
whichever is later;
 
(ii) umbrella or excess liability insurance with limits of $25.0 million per
occurrence and in the aggregate;
 
(iii) property insurance (in an amount of $100.0 million in the aggregate for
all Sites and Sale Sites) against direct and indirect loss or damage by fire and
all other casualties and risks covered under “all risk” insurance respecting the
Tower and Improvements (but excluding any AT&T Communications Equipment and AT&T
Improvements); provided that this Section 16(b)(iii) may be satisfied through a
blanket policy of insurance that applies to other locations that are not Sites;
 
(iv) workers’ compensation  insurance affording statutory coverage for all
employees of Tower Operator and any employees of its Affiliates performing
activities on all Sites, with employer’s liability coverage with a minimum limit
of $1.0 million each accident, by disease-policy limit, and each employee;
 
(v) commercial automobile liability insurance, including coverage for all owned,
hired and non-owned automobiles.  The amount of such coverage shall be $1.0
million combined single limit for each accident and for bodily injury and
property damage;
 
(vi) earthquake insurance (for Sites located in areas historically known for
earthquake activity) in an amount equal to the replacement value of the Site and
the Included Property at the Site; and
 
(vii) any other insurance required under the terms of the applicable Ground
Lease.
 
(c) Insurance Premiums; Additional Insureds, Loss Payees and Notice of
Cancellation.  Tower Operator shall pay all premiums for the insurance coverage
that Tower Operator is required to procure and maintain under this
Agreement.  Each insurance policy shall (i) name each AT&T Lessor as an
additional insured if such insurance policy is for liability insurance (other
than any workers’ compensation policies) or a loss payee if such insurance
policy is for property insurance and (ii) provide that the insurer gives 30
days’ written notice of cancellation, except for non-payment of
premium.  Regardless of the prior notice of cancellation required of the
insurer(s), Tower Operator agrees to provide any AT&T Lessor with at least 20
days’ written notice of cancellation of any and all policies of insurance
required by this Agreement.  For each Site, Tower Operator shall deliver to each
AT&T Lessor a certificate or certificates of insurance evidencing the existence
of all required insurance and applicable endorsements with respect to each Site
that Tower Operator is required to maintain hereunder, such delivery to be made
promptly after such insurance is obtained (but not later than the Effective
Date) and prior to the expiration date of any such insurance.  All insurance
obtained by Tower Operator shall be primary to any insurance carried by the AT&T
Lessors and all insurance maintained by the AT&T Lessors shall be
non-contributory.
 
(d) Insurer Requirements.  All policies of insurance required under this Section
16 shall be written on companies rated “A-VII” or better by AM Best or a
comparable rating and licensed in the state where the applicable Site to which
such insurance applies is located.
 
(e) Other Insurance.  Tower Operator shall not, on its own initiative or
pursuant to the request or requirement of any Tower Subtenant or other Person,
take out separate insurance concurrent in form or contributing in the event of
loss with that required to be carried by Tower Operator pursuant to this Section
16, unless each AT&T Lessor is named in the policy as an additional insured or a
loss payee, if and to the extent applicable.  Tower Operator shall immediately
notify each AT&T Lessor whenever any such separate insurance is taken out by it
and shall deliver to such AT&T Lessor original certificates evidencing such
insurance.
 
SECTION 17. Estoppel Certificate; AT&T Lessor Financial Reporting
 
.
 
(a) Each of Tower Operator and each AT&T Lessor, from time to time upon 10
Business Days’ prior request by the other, shall execute, acknowledge and
deliver to the other, or to a Person designated by the other, a certificate
stating that this Agreement is unmodified and in full effect (or, if there have
been modifications, that this Agreement is in full effect as modified, and
setting forth such modifications) and the dates to which Rent, Pre-Lease Rent
and other sums payable under this Agreement have been paid, and either stating
that to the knowledge of the signer of such certificate no default exists under
this Agreement or specifying each such default of which the signer has
knowledge.  The Party requesting such certificate shall, at its cost and
expense, cause such certificate to be prepared for execution by the requested
Party.  Any such certificate may be relied upon by any prospective Mortgagee or
purchaser of any portion of a Site.
 
(b) Tower Operator shall provide each AT&T Lessor, at such AT&T Lessor’s cost
and expense (but at no cost and expense to such AT&T Lessor to the extent such
information is independently prepared by Tower Operator in connection with any
loan secured by a Mortgage), with such financial information, financial reports
and Tax returns regarding, and any material documents executed by Tower Operator
in connection with, the business, operations and financing activities of Tower
Operator and its Affiliates with respect to the Sites as reasonably requested
and required by such AT&T Lessor for the purposes of such AT&T Lessor and its
Affiliates preparing financial statements, complying with the requirements of
GAAP or addressing the accounting treatment and financial and Tax reporting in
respect of the transactions contemplated by this Agreement and the Master
Agreement, except privileged or confidential documents or where such disclosure
is prohibited by Law.
 
SECTION 18. Assignment, Transfer and Subletting Rights
 
.
 
(a) Tower Operator Assignment and Transfer Rights.
 
(i) Without the prior written consent of each AT&T Lessor, Tower Operator may
not assign this Agreement or any of Tower Operator’s rights, interests, duties
or obligations under this Agreement in whole or in part to any Person; provided
that AT&T Lessors’ consent shall not be required if the assignee is not an AT&T
Collocator Competitor and (x) meets the Assumption Requirements and is a
Qualified Tower Operator (as defined below), (y) meets the Assumption
Requirements and is an Affiliate of Tower Operator or (z) is a successor Person
of Tower Operator by way of merger, consolidation or other reorganization or by
the operation of law or a Person acquiring all or substantially all of the
assets of Tower Operator.  For the avoidance of doubt, notwithstanding anything
to the contrary contained in this Agreement, nothing herein shall affect or
impair (i) Tower Operator’s ability to transfer any revenue, rents, issues or
profits derived from the Sites (including under or pursuant to any Collocation
Agreements) or its rights to receive the same, (ii) Tower Operator’s ability to
incur, grant or permit to exist any Liens on any revenue, rents, issues or
profits derived from the Sites (including under or pursuant to any Collocation
Agreements), (iii) the ability of any parent company of Tower Operator to sell,
convey, transfer, assign, encumber, mortgage or otherwise hypothecate or dispose
of any equity interests in Tower Operator, (iv) Tower Operator’s ability,
subject to any required consent of any Ground Lessor, to enter into Mortgages or
Liens in favor of any Tower Operator Lender (in which case such Tower Operator
Lender shall have the right to exercise remedies under any such Mortgage or Lien
in a manner consistent with the provisions of this Agreement and any Transaction
Document so long as such Tower Operator Lender that is a mortgagee of a Mortgage
on the Included Property of any Site is a Qualified Tower Operator or, in
connection with any foreclosure with respect to a Mortgage, appoints a Qualified
Tower Operator (which may be an AT&T Group Member) to operate and manage the
Included Property of the Sites following any foreclosure of the Mortgage), or
(v) Tower Operator’s right, subject to any required consent of any Ground Lessor
and otherwise in accordance with the terms of this Agreement, to lease,
sublease, license or otherwise make available Available Space to Tower
Subtenants.  A “Qualified Tower Operator” means a tower operator that has, or
that is owned or managed by Persons who have, a good business reputation and at
least five (5) years’ experience in the management and operation of
communication towers in the United States.
 
(ii) Tower Operator shall deliver to the AT&T Lessors documentation reasonably
satisfactory to such AT&T Lessor confirming that any party to which Tower
Operator assigns any of its duties and obligations hereunder in accordance with
this Agreement shall, from and after the date of any such assignment, assume all
such duties and obligations to the extent of any such assignment.
 
(iii) If Tower Operator assigns, in accordance with this Agreement, its rights,
interests, duties or obligations under this Agreement with respect to less than
all of the Sites, the Parties hereto shall, simultaneously therewith, enter into
such agreements as are reasonably necessary to appropriately bifurcate the
rights, interests, duties and obligations of Tower Operator under this
Agreement.
 
(iv) Tower Operator hereby agrees that any attempt of Tower Operator to assign
its interest in this Agreement, in whole or in part, in violation of this
Section 18 shall constitute a default under this Agreement and shall be null and
void ab initio.
 
(b) AT&T Lessor and AT&T Collocator Assignment and Subletting Rights.
 
(i) Subject to Section 20, none of AT&T Guarantor, any AT&T Lessor or AT&T
Ground Lease Party or any of their respective Affiliates shall sell, convey,
transfer, assign, lease, sublease, license, encumber, mortgage or otherwise
hypothecate or dispose of its interest in and to any Site or any portion of any
Site, or grant concessions or licenses or other rights for the occupancy or use
of all or any portion of any Site during the Term.
 
(ii) Nothing contained in this Agreement shall prohibit AT&T Collocator from
transferring or otherwise disposing of its interests in the AT&T Collocation
Space in accordance with the terms and conditions of the MPL Site MLA.
 
(iii) Neither AT&T Guarantor nor AT&T Lessor may assign, sell, convey, transfer,
lease, sublease, license or otherwise dispose of this Agreement or any of its
rights, duties or obligations under this Agreement in whole or in part without
the consent of Tower Operator; provided that Tower Operator’s consent shall not
be required in the case of an assignment by AT&T Guarantor of this Agreement to
a successor Person of AT&T Guarantor by way of merger, consolidation or other
business combination or a sale of all or substantially all of the assets of AT&T
Guarantor if such successor Person or Person acquiring all or substantially all
of the assets of AT&T Guarantor executes documentation reasonably satisfactory
to Tower Operator assuming the obligations of AT&T Guarantor hereunder and
becomes “AT&T Guarantor” for all purposes hereunder. AT&T Guarantor and each
AT&T Lessor hereby agrees that any attempt of AT&T Guarantor or such AT&T
Lessor, respectively, to assign its interest in this Agreement or any of its
rights, obligations or duties under this Agreement, in whole or in part, in
violation of this Section 18 shall constitute a default under this Agreement and
shall be null and void ab initio.
 
(iv) Nothing herein shall affect or impair the ability of any parent company of
AT&T Lessor to sell, convey, transfer, assign or otherwise dispose of its
limited liability company interest in AT&T Lessor to (1) AT&T Parent or a Wholly
Owned Affiliate or (2) to a Person, or a Person that is a controlled Affiliate
of a Person, (a) with a rating of BBB- (stable) or higher from Standard & Poor’s
Ratings Services (or any successor thereto) or Baa3 (stable) or higher from
Moody’s Investor Services (or any successor thereto), (b) with a credit rating
from one of the aforementioned rating agencies equivalent to or higher than the
then-current credit rating, if any, of AT&T Guarantor or (c) approved by Tower
Operator, such approval not to be unreasonably withheld, conditioned or delayed;
provided, that, in the case of each of (1) and (2), (I) 100% of the limited
liability company interests of such AT&T Lessor are sold, conveyed, transferred,
assigned or otherwise disposed together, such that the transferee holds all of
the limited liability company interests of such AT&T Lessor following such sale,
conveyance, transfer, assignment or other disposition, (II) such sale,
conveyance, transfer, assignment or other disposition of such limited liability
company interests will not affect the bankruptcy remoteness structure in place
at such time and (III) at all times upon and following such sale, conveyance,
transfer, assignment or other disposition of such limited liability company
interests, the holder of the limited liability company interests of such AT&T
Lessor shall become party to and comply with, and, except as expressly permitted
therein, shall not amend, modify, cancel or terminate, or take or omit to take
any action otherwise inconsistent with, the bankruptcy remoteness protections
contained in the AT&T Newco LLC Agreement and the AT&T Newco Separateness
Agreement with respect to such AT&T Lessor. Any sale, conveyance, transfer,
assignment or other disposition in violation of the preceding sentence shall
constitute a default under this Agreement and shall be null and void ab initio.
 
SECTION 19. Tower Operator Environmental Covenants.
 
(a) Tower Operator Environmental Covenants.  Tower Operator covenants and agrees
that (i) Tower Operator shall not conduct or allow to be conducted upon any Site
any business operations or activities, or employ or use a Site, to generate,
manufacture, refine, transport, treat, store, handle, dispose of, transfer,
produce, or process Hazardous Materials; provided, however, that Tower Operator
shall have the right to bring, use, keep and allow any Tower Subtenant to bring
and keep on any Site in customary quantities and in compliance with all
applicable Laws, batteries, generators and associated fuel tanks and other
Hazardous Materials commonly used in the tower industry reasonably necessary for
the operation and maintenance of each Site or that are being used at the
relevant Site on the Effective Date; (ii) Tower Operator shall carry on its
business and operations at each Site in compliance with all applicable
Environmental Laws; (iii) Tower Operator shall coordinate with AT&T Collocator
and all Tower Subtenants at a Site to facilitate compliance with applicable
Environmental Laws applicable to the entire Site as a unit based on information
either readily available to Tower Operator or information provided by other
Tower Subtenants to Tower Operator to promote Site compliance; (iv) Tower
Operator shall not create or permit to be created any Lien against any Site for
the costs of any response, removal or remedial action or clean-up of Hazardous
Materials; and (v) except as otherwise specified in Section 17(b)(iv) of the MPL
Site MLA, Tower Operator shall promptly conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal, and other actions
necessary to clean up and remove all Hazardous Materials on, from or affecting
each Site in accordance with, and to the extent necessary to comply with, all
applicable Environmental Laws after the Effective Date, but only to the extent
Tower Operator is responsible for such Hazardous Materials as a “Post-Closing
Liability” (as defined in the Master Agreement) under the Master Agreement.
 
(b) EPCRA Notices and Reports.  For all Sites except those in California, Tower
Operator shall, in each case to the extent required by applicable Law: (i)
prepare complete and accurate (in all material respects) notices and reports
required under the Emergency Planning and Community-Right-to-Know Act, 42 U.S.C.
11001 et seq., and regulations promulgated thereunder, with regard to each AT&T
Lessors’ operations at a Site; (ii) provide copies of all such notices and
reports to each AT&T Lessor as soon as practical at AT&T Lessor’s expense; (iii)
sign and certify all such notices and reports, in each case in reliance upon and
subject to any information provided by AT&T Lessor, AT&T Collocator or any of
their Affiliates contained in such notices and reports and (iv) file all such
notices and reports with the appropriate Governmental Authority no later than
the date on which such reports or notices are required under applicable Law to
be filed; provided, however, that AT&T Lessor shall be responsible and shall
indemnify Tower Operator for all portions of any fines, levies, penalties and
other costs and expenses that are imposed on or incurred by Tower Operator
arising from or relating to any information provided by any AT&T Lessor, AT&T
Collocator or any of their Affiliates to Tower Operator, or that reasonably
should have been provided to Tower Operator pursuant to the subsequent sentence,
for purposes of preparing such notices and reports.  Each AT&T Lessor, AT&T
Collocator and their respective Affiliates shall provide to Tower Operator no
later than November 30th of each year an inventory of its Hazardous Materials
and other information, including any past notices and reports, reasonably
necessary to enable Tower Operator to prepare such notices and reports or to
respond to any governmental or third-party demand in connection with such
notices and reports.  AT&T Lessor shall reimburse Tower Operator for any fees,
costs and expenses imposed by Government Authorities for or associated with
completing or filing such notices and reports.  In the event 42 U.S.C. § 11004
or applicable state statutes, and regulations promulgated thereunder, require
emergency release notifications, each AT&T Collocator shall make the
notifications with respect to releases from AT&T Communications Equipment or
AT&T Improvements and such AT&T Collocator shall notify Tower Operator of the
release and provide Tower Operator with records or copies of such notifications.
 
SECTION 20. Tower Operator Purchase Option
 
.
 
(a) Right to Purchase.  Tower Operator shall have the option (each such option,
the “Purchase Option”) to purchase each AT&T Lessor’s and each AT&T Ground Lease
Party’s (collectively, the “Option Sellers”) right, title and interest in the 19
Year Lease Purchase Sites, the 20 Year Lease Purchase Sites, the 21 Year Lease
Purchase Sites, the 22 Year Lease Purchase Sites, the 23 Year Lease Purchase
Sites, the 24 Year Lease Purchase Sites, the 25 Year Lease Purchase Sites, the
26 Year Lease Purchase Sites, the 27 Year Lease Purchase Sites, the 28 Year
Lease Purchase Sites, the 29 Year Lease Purchase Sites, the 30 Year Lease
Purchase Sites, the 31 Year Lease Purchase Sites, the 32 Year Lease Purchase
Sites, the 33 Year Lease Purchase Sites, the 34 Year Lease Purchase Sites and
the 35 Year Lease Purchase Sites (collectively, the “Purchase Sites”),
respectively, on the 19 Year Lease Purchase Option Closing Date, the 20 Year
Lease Purchase Option Closing Date, the 21 Year Lease Purchase Option Closing
Date, the 22 Year Lease Purchase Option Closing Date, the 23 Year Lease Purchase
Option Closing Date, the 24 Year Lease Purchase Option Closing Date, the 25 Year
Lease Purchase Option Closing Date, the 26 Year Lease Purchase Option Closing
Date, the 27 Year Lease Purchase Option Closing Date, the 28 Year Lease Purchase
Option Closing Date, the 29 Year Lease Purchase Option Closing Date, the 30 Year
Lease Purchase Option Closing Date, the 31 Year Lease Purchase Option Closing
Date, the 32 Year Lease Purchase Option Closing Date, the 33 Year Lease Purchase
Option Closing Date, the 34 Year Lease Purchase Option Closing Date and the 35
Year Lease Purchase Option Closing Date, respectively (collectively, the
“Purchase Option Closing Dates”).  On each of the seventeen (17) Purchase Option
Closing Dates, Tower Operator may exercise its Purchase Option with respect to
all (but not less than all) of the applicable Purchase Sites comprising the
applicable Tranche of Sites as of the applicable Purchase Option Closing Date,
for the Option Purchase Price attributable to such Purchase Sites (and on the
other terms and subject to the conditions specified in this Agreement), by
submitting to the Option Sellers, no earlier than two years and no later than
120 days prior to the applicable Purchase Option Closing Date, a written offer
to purchase all such Purchase Sites in accordance with the terms hereof;
provided, however, that the only condition to such exercise shall be that both
on the applicable date of submission of such written offer and the Purchase
Option Closing Date, this Agreement shall not have been terminated.  The Option
Sellers shall be obligated to sell, and AT&T Guarantor shall cause the Option
Sellers to sell, and Tower Operator shall be obligated to buy, all such Purchase
Sites hereunder at a single closing to be held on and effective as of the
applicable Purchase Option Closing Date.
 
(b) Payment of the Option Purchase Price.  Tower Operator shall pay to the
Option Sellers the Option Purchase Price for the Purchase Sites in cash or
immediately available funds on or prior to the applicable Purchase Option
Closing Date.  The “Option Purchase Price” means, with respect to each Tranche
of Sites on the applicable Purchase Option Closing Date, the purchase price that
is set forth opposite such Tranche of Sites on Exhibit E hereto, multiplied by a
fraction (i) the numerator of which is equal to (A) the number of Purchase Sites
comprising such Tranche of Sites on the applicable Purchase Option Closing Date
plus (B) the number of Sites included in such Tranche of Sites on the Effective
Date and which were transferred to Tower Operator in accordance with Section
9(b)(i); provided that the Sites described above in clause (i)(B) shall only be
included in the numerator if the Tower (x) included in the transfer of such Site
in accordance with Section 9(b)(i) is still located on such Site, (y) is still
in active operation on such Site and (z) is still owned by Tower Operator, in
each case as of the applicable Purchase Option Closing Date and (ii) the
denominator of which is equal to the number of Sites comprising such Tranche of
Sites on the Effective Date.  At the closing of such sale, each of the Option
Sellers shall transfer or cause to be transferred its applicable Purchase Sites,
at Tower Operator’s cost and expense, to Tower Operator and the Term as to the
Purchase Sites shall end.  Risk of loss for the Purchase Sites purchased
pursuant to this Section 20 shall pass from the Option Sellers to Tower Operator
upon payment of the applicable purchase price by Tower Operator to the Option
Sellers.
 
(c) Transfer by Option Sellers.  Any transfer of Purchase Sites by the Option
Sellers to Tower Operator pursuant to this Section 20 shall include the
following (the “Transferred Property” of the Purchase Sites):
 
(i) (A) An assignment of the Option Sellers’ interest in any Ground Lease and
other related rights for such Purchase Site (which shall contain an assumption
by Tower Operator of all of the obligations of such Option Sellers under such
Ground Lease and an agreement by Tower Operator to indemnify such Option Sellers
and each other AT&T Indemnitee from all Claims related to such obligations) or
the transfer of fee simple title or other applicable ownership interest of
Option Sellers at each Purchase Site and (B) a sale, conveyance, assignment,
transfer and delivery of all such Option Sellers’ right, title and interest in,
to and under the applicable Included Property (other than AT&T Improvements or
AT&T Communications Equipment) and all appurtenances thereto;
 
(ii) To the extent not included in clause (i) above, and to the extent legally
transferable (and, if such rights cannot be transferred to Tower Operator, such
rights shall be enforced by the Option Sellers at the direction of and for the
benefit of the Tower Operator for a period of three (3) years from the
applicable Purchase Option Closing Date), a transfer of all rights of such
Option Sellers under or pursuant to warranties, representations and guarantees
made by suppliers or manufacturers in connection with such Purchase Site (other
than AT&T Improvements or AT&T Communications Equipment), but excluding any
rights to receive amounts under such warranties, representations and guarantees
representing reimbursements for items paid by such Option Sellers; and
 
(iii) To the extent legally transferable (and, if such rights, claims, credits
and causes of action cannot be transferred to Tower Operator, such rights,
claims, credits and causes of action shall be enforced by the Option Sellers at
the direction of and for the benefit of the Tower Operator for a period of three
(3) years from the applicable Purchase Option Closing Date), a transfer of all
known and unknown rights, claims, credits, causes of action or rights to
commence any causes of action or rights of setoff of each such Option Seller
against third parties relating to such Purchase Site (other than AT&T
Improvements or AT&T Communications Equipment) arising on or after the date of
transfer, including unliquidated rights under manufacturers’ and vendors’
warranties, but excluding all amounts representing reimbursements for items paid
by such Option Sellers.
 
(d) Evidence of Transfer.  Each of the Option Sellers and Tower Operator shall
enter into, and AT&T Guarantor shall cause the Option Sellers to enter into,
assignments, deeds (with warranties of title as to actions by such Option Seller
and its Affiliates), bills of sale and such other documents and instruments as
the other may reasonably request to evidence any transfer of such Purchase
Sites.
 
(e) Transfer Taxes.  Any Transfer Taxes incurred in connection with the transfer
of Purchase Sites by the Option Sellers to Tower Operator pursuant to this
Section 20 shall be governed by Section 22(d).
 
(f) Permitted Liens.  Any transfer of a Purchase Site by any Option Seller to
Tower Operator or its designee pursuant to this Agreement shall be subject to
all Permitted Liens applicable to such Purchase Site and any Liens created or
incurred after the Effective Date (other than any Liens created or incurred by,
or consented to by, any of the Option Sellers or their respective Affiliates or
any of their respective Representatives).
 
(g) Actions by Option Sellers.  The Option Sellers shall not, and AT&T Guarantor
shall not permit the Option Sellers or any of their Affiliates to, (i) take or
fail to take any action which action or omission could reasonably be expected to
impair or adversely affect the Option Seller’s right, title and interest in, to
and under any Purchase Site (including the Transferred Property thereof), (ii)
take any action which could reasonably be expected to diminish the expected
residual value of any Purchase Site (including the Transferred Property thereof)
in any material respect or (iii) take any action which could reasonably be
expected to shorten the expected remaining economic life of any Purchase Site
(including the Transferred Property thereof), in each case, unless such action
or failure to act by the Option Sellers or any of their Affiliates is expressly
authorized by the terms and conditions of this Agreement and the Transaction
Documents (by way of example, the election by AT&T Collocator not to extend the
term of the MPL Site MLA beyond its initial 10 year term, in and of itself,
shall not be deemed to have violated this covenant, solely as a result of such
election). The Option Sellers shall not, and AT&T Guarantor shall not permit the
Option Sellers or any of their Affiliates to, sell, dispose of, transfer, lease,
license or encumber any of their interests in any of the Purchase Sites
(including the Included Property), other than Permitted Liens or in compliance
with Section 18(b).  The Option Sellers shall take, and AT&T Guarantor shall
cause the Option Sellers and their respective Affiliates to take, all actions
necessary, appropriate or desirable, or reasonably requested from time to time
by Tower Operator, to preserve and protect the Option Sellers’ right, title and
interest in, to and under the Purchase Sites (including the Included Property
thereof).
 
(h) Further Assurances.  AT&T Guarantor and the Option Sellers, at their cost
and expense, shall use their reasonable best efforts, beginning on the date that
is 6 months prior to the applicable Purchase Option Closing Date, to obtain any
consent or waiver required to give effect to the sale of the Purchase Sites upon
the exercise of the Purchase Option.  In the event that any Option Seller is
unable to obtain any consent or waiver required to give effect to the sale of
any Purchase Site by the applicable Purchase Option Closing Date, and such
Purchase Site cannot be transferred without violating the terms of the
applicable Ground Lease, then, upon payment of the full Option Purchase Price on
the applicable Purchase Option Closing Date (including with respect to such
Site), the Option Sellers shall appoint, and AT&T Guarantor shall cause the
Option Sellers to appoint, Tower Operator, in perpetuity, as the exclusive
operator of the Included Property of such Purchase Site.  In furtherance of the
foregoing, the Option Sellers and Tower Operator shall enter into documentation
(including applicable powers of attorney) that is reasonably acceptable to Tower
Operator to provide for Tower Operator’s management rights with respect to such
Purchase Site, which documentation shall grant and confer to Tower Operator all
rights and privileges (including all rights to receive the revenue derived from
such Site and all rights and powers with respect to the operation, maintenance,
leasing and licensing of such Site) granted or conferred to Tower Operator
pursuant to this Agreement in respect of a Managed Site, but shall otherwise
treat Tower Operator as if Tower Operator was the owner of such Purchase Site
and shall not impose on Tower Operator any of the covenants or restrictions
imposed upon it by this Agreement and the Transaction Documents.
 
(i) Indemnity.  Effective upon the closing of any transfer of Purchase Sites
pursuant to this Section 20, Tower Operator shall indemnify, defend and hold
each AT&T Indemnitee harmless from, against and in respect of any and all Claims
to the extent resulting from, arising out of or relating to Post-Closing
Liabilities with respect to the Transferred Property of such transferred
Purchase Sites from and after the applicable Purchase Option Closing Date,
pursuant to the procedures set forth in Section 15(c), or, solely with respect
to such indemnity claims for Taxes, pursuant to the procedures set forth in
Section 34(a). At the applicable AT&T Lessor’s or AT&T Ground Lease Party’s
request, Tower Operator shall execute such instruments or documents as may be
reasonably necessary to give effect to the indemnity described in this Section
20(i).
 
(j) Deliveries if Purchase Option Not Exercised.  If Tower Operator does not
exercise its Purchase Option with respect to any Site, Tower Operator shall
deliver to the applicable AT&T Lessor or AT&T Ground Lease Party, promptly after
the applicable Site Expiration Date, all documents and information as reasonably
requested by the applicable AT&T Lessor or AT&T Ground Lease Party to allow such
AT&T Lessor or AT&T Ground Lease Party to operate and manage such Site.
 
(k) Site Access.  Upon the transfer of any Purchase Sites to Tower Operator
pursuant to this Section 20, Tower Operator shall grant to the AT&T Collocator
as to each Purchase Site a non-exclusive right and easement (over the surface of
the Purchase Site) to access any structures (including Shelters and cabinets) on
such Purchase Site owned and used, and intended for use, exclusively by AT&T
Collocator or any Affiliate of AT&T Collocator other than in the Collocation
Operations, in each case on such Purchase Site as of the Effective Date (without
regard to any demolition in connection with the planned replacement thereof or
substitution therefor with a similar structure and any period of construction or
restoration thereof) or any replacement thereof or substitution therefor with a
similar structure, at such times (on a 24-hour, seven day per week basis unless
otherwise limited by the Ground Lease, but subject to giving Tower Operator at
least one Business Day’s prior notice or, in the case of an Emergency, as much
notice as is practicable, in each case in accordance with Tower Operator’s
standard process), to such extent, and in such means and manners (on foot or by
motor vehicle, including trucks and other heavy equipment), as AT&T Collocator
(and its authorized contractors, subcontractors, engineers, agents, advisors,
consultants, representatives, or other persons authorized by AT&T Collocator)
deems reasonably necessary in connection with its use, operation and maintenance
of such structures, in each case for as long as AT&T Collocator or such
Affiliate maintains such structure or any replacement thereof or substitution
therefor with a similar structure.
 
SECTION 21. Tower Operator Lender Protections.
 
(a) Tower Operator Lender Protections.  If AT&T Lessors are given written notice
from Tower Operator specifying the name and address of the Tower Operator
Lender, or its servicing agent and the title of an officer or other responsible
individual charged with processing notices of the type required under this
Section 21, then the following provisions shall apply with respect to such Tower
Operator Lender for so long as any Secured Tower Operator Loan remains
unsatisfied:
 
(i) The Tower Operator Lender shall not be bound by any modification or
amendment of this Agreement in any respect so as to materially increase the
liability of Tower Operator hereunder or materially increase the obligations or
materially decrease the rights of Tower Operator without the prior written
consent of the Tower Operator Lender, which consent shall not be unreasonably
conditioned, withheld or delayed.
 
(ii) Further, this Agreement may not be surrendered or terminated other than in
compliance with the provisions of this Section 21.  Any such modification,
amendment, surrender or termination not in accordance with the provisions of
this Section 21 shall not be binding on any such Tower Operator Lender or any
other Person who acquires title to its foreclosed interest.
 
(b) Notice and Cure Rights.
 
(i) AT&T Lessors, upon serving Tower Operator with any notice of default under
the provisions of, or with respect to, this Agreement, shall also serve a copy
of such notice upon the Tower Operator Lender (in the same manner as required
for notices to Tower Operator) at the address specified herein, or at such other
address that a Tower Operator Lender designates in writing to AT&T Lessors.
 
(ii) Without limiting any AT&T Lessor’s rights under this Agreement to cure any
event of default or breach by Tower Operator under this Agreement, in the event
of a default or breach by Tower Operator under this Agreement, the Tower
Operator Lender shall have the right, but not the obligation, to remedy such
event, or cause the same to be remedied, within 10 days after the expiration of
all applicable grace or cure periods provided to Tower Operator in this
Agreement, in the event of a monetary default or breach, or within 60 days after
the expiration of all applicable grace or cure periods provided to Tower
Operator in this Agreement in the event of any other breach or default, and AT&T
Lessors shall accept such performance by or at the instance of the Tower
Operator Lender as if the same had been made by Tower Operator; provided,
however, that if any such non-monetary default or breach that is capable of cure
requires Tower Operator Lender to acquire possession of the Tower Operator’s
interest in the Sites that are the subject of such breach or default, such
period shall be extended for such reasonable period as may be required to obtain
such possession and cure such default or breach; provided, however, that during
such extended period, Tower Operator Lender must continue to cure other defaults
and breaches in accordance with the provisions of this Section 21(b)(ii).
 
(iii) In the event of the termination of this Agreement prior to the expiration
of the Term of this Agreement as provided herein for any reason (excluding Tower
Operator’s failure to cure under (ii) above and terminations under Sections
4(d)(iv), 35 and 36, but including pursuant to Section 365 of the Bankruptcy
Code, as amended from time to time, including any successor legislation
thereto), AT&T Lessors shall serve upon Tower Operator Lender written notice
that this Agreement has been terminated, together with a statement of any and
all sums due under this Agreement and of all breaches and events of default
under this Agreement, if any, then known to AT&T Lessors.  During the ten (10)
Business Days following Tower Operator Lender’s receipt from AT&T Lessors of
such written notice that this Agreement has been terminated, Tower Operator
Lender shall have the option, which option must be exercised by Tower Operator
Lender’s delivering notice to AT&T Lessors within the aforementioned ten (10)
Business Day period, to cure any such Tower Operator breaches or Tower Operator
events of default (and any Tower Operator breaches or Tower Operator events of
default not susceptible of being cured by the Tower Operator Lender shall be
deemed to have been waived) and the right (subject to such cure) to enter into a
new lease (the “New Lease”) (A) effective as of the date of termination of this
Agreement, (B) for the remainder of what otherwise would have been the Term of
this Agreement but for such termination, (C) at and upon all the agreements,
terms, covenants, and conditions of this Agreement (provided that Tower Operator
Lender shall not have any obligation to pay AT&T Lessors Rent or Pre-Lease
Rent), and (D) including any applicable right to exercise the Purchase Option
under Section 20.  Upon the execution and delivery of a New Lease under this
Section 21, all Collocation Agreements and other agreements which theretofore
may have been assigned to the AT&T Lessor (or reverted back to such AT&T Lessor
as a matter of Law) thereupon shall be assigned and transferred, without
recourse, representation or warranty, by such AT&T Lessor to the lessee named in
such New Lease.
 
(iv) Any notice or other communication that a Tower Operator Lender desires or
is required to give to or serve upon AT&T Lessors shall be made in the same
manner as required for notices to AT&T Lessors in accordance with the provisions
of this Agreement at the address set forth herein or such other address as AT&T
Lessors may provide to Tower Operator Lender from time to time.
 
(c) Participation in Certain Proceedings and Decisions.  Any Tower Operator
Lender shall have the right, subject to Tower Operator’s consent, to intervene
and become a party, but only with respect to Tower Operator’s involvement in any
Arbitration, litigation, condemnation or other proceeding affecting this
Agreement to the extent of its security interest herein.  Tower Operator’s right
to make any election or decision under this Agreement that is required or
permitted to be made by Tower Operator with respect to the negotiation or
acceptance of any Award or insurance settlement shall be subject to the prior
written approval of such Tower Operator Lender. AT&T Lessor shall be entitled to
rely (if acting in good faith) upon any notice or other communication from Tower
Operator Lender or Tower Operator without verifying the authority of Tower
Operator Lender or Tower Operator to act with respect to any such matter.
 
(d) No Merger.  Without the written consent of each Tower Operator Lender, the
leasehold interest created by this Agreement shall not merge with the fee
interest in all or any portion of the Sites, notwithstanding that the fee
interests and the leasehold interests are held at any time by the same Person.
 
(e) Encumbrances on Personal Property and Subleases.  In addition to the rights
granted in Section 18(a), each AT&T Lessor hereby consents to Tower Operator’s
grant, if any, to any Tower Operator Lender of a security interest in the
personal property owned by Tower Operator and located at the Sites and a
collateral assignment of subleases of the interest of Tower Operator in all or
any portion of the Sites and the revenue, rents, issues and profits derived
therefrom (including under or pursuant to any Collocation Agreements), if any,
and a pledge of any equity interests in Tower Operator.  Each AT&T Lessor agrees
that any interest that such AT&T Lessor may have in such personal property (but
not its interest in the Included Property or this Agreement), whether granted
pursuant to this Agreement or by Law, shall be subordinate to the interest of
any Tower Operator Lender.
 
(f) Notice of Default Under any Secured Tower Operator Loan.  Tower Operator
shall promptly deliver to AT&T Lessors a true and correct copy of any notice of
default, notice of acceleration or other notice regarding a default by Tower
Operator under any documents comprising a Secured Tower Operator Loan after the
receipt of such notice by Tower Operator.
 
(g) Casualty and Condemnation Proceeds.  Notwithstanding anything in this
Agreement to the contrary, in the event of any casualty to or condemnation of
any Site or any portion thereof during such time that any Secured Tower Operator
Loan remains unsatisfied, the Tower Operator Lender shall be entitled to receive
all insurance Proceeds or condemnation awards (up to the amount of the
indebtedness secured by the Secured Tower Operator Loan) otherwise payable to
Tower Operator and apply same to restoration of the Included Property in
accordance with the provisions of this Agreement (to the extent required by the
terms of this Agreement); provided, however, that if the Included Property is
not required to be restored pursuant to the terms of this Agreement, such
Proceeds may be applied to the Secured Tower Operator Loan.  Upon the Tower
Operator Lender’s request, the name of such Tower Operator Lender may be added
to the “Loss Payable Endorsement” of any and all insurance policies required to
be carried by Tower Operator hereunder.
 
(h) Other.  Notwithstanding any other provision of this Agreement to the
contrary, (i) AT&T Lessors shall not be obligated to provide the benefits and
protections afforded to Tower Operator Lenders in this Section 21 to more than
three Tower Operator Lenders at any given time and (ii) in no event whatsoever
shall there be any subordination of this Agreement or the rights and interests
of AT&T Lessors under this Agreement or in and to the Included Property, or of
the rights and interests of AT&T Collocator or its Affiliates under the MPL Site
MLA or in and to the AT&T Collocation Space by virtue of any Mortgage granted by
Tower Operator to any Tower Operator Lender and each Tower Operator Lender
shall, upon request, confirm such fact in writing.  If there is more than one
Tower Operator Lender subject to the provisions of this Section 21, except as
otherwise jointly directed in writing by such Tower Operator Lenders, AT&T
Lessors shall recognize the Tower Operator Lender exercising rights afforded by
this Section 21, whose Secured Tower Operator Loan is most senior in lien
(unless a Tower Operator Lender junior in lien requires that the holder thereof
have a superior entitlement to such rights, and the other Tower Operator Lender
senior in lien shall agree in writing to such request, in which event such
recognition shall be of the holder of that Secured Tower Operator Loan);
provided, however, that such Tower Operator Lender shall have complied with the
provisions of this Section 21; provided, further, that AT&T Lessors shall have
no obligation to determine which Tower Operator Lender is indeed senior in lien
and shall have no liability to any Tower Operator Lender for an erroneous
determination if AT&T Lessors attempt to make such a determination so long as
such determination is made in good faith based upon the evidence and information
of lien priority provided to AT&T Lessors by the Tower Operator Lenders.  Each
Tower Operator Lender which has complied with the notice requirements of this
Section 21 shall have the right to appear in any arbitration or other material
proceedings arising under this Agreement and to participate in any and all
hearings, trials and appeals in connection therewith, but only to the extent
related to the rights or obligations of Tower Operator in the matter that is the
subject of the arbitration or proceedings or to protect the security interest of
Tower Operator in the Included Property.
 
(i) Subordination of Mortgages.  All Mortgages that at any time during the Term
of this Agreement may be placed upon a Site or any portion of a Site and all
documents and instruments evidencing and securing any Secured Tower Operator
Loan secured by such Mortgages shall be subject and subordinate to the terms and
conditions hereof.
 
(j) Estoppel Certificate.  From time to time upon request of a Tower Operator
Lender (but not more than once in any one year period), AT&T Lessors shall
execute and deliver to such Tower Operator Lender an estoppel certificate with
respect to this Agreement in a form reasonably acceptable to AT&T Lessors and
Tower Operator Lender stating, if true, that as of the date of such estoppel
certificate: (1) this Agreement is in full force and effect and has not been
assigned, modified or amended (or, if it has, then specifying the dates and
terms of any such assignment or amendment) and (2) Tower Operator is not in
default under this Agreement to the knowledge of AT&T Lessors or, if such is not
the case, stating the nature of each such default of which AT&T Lessor have
knowledge.
 
(k) Notification of Termination.  Tower Operator shall notify AT&T Lessors in
writing immediately upon the satisfaction repayment or termination of any
Secured Tower Operator Loan.
 
SECTION 22. Taxes; Fees
 
.
 
(a) Subject to Section 20(e), Section 22(b), Section 22(c), Section 22(d) and
Section 34(b), and except as provided for below, Tower Operator shall be
responsible for and shall pay, as additional rent hereunder, all Taxes upon or
with respect to any action taken by, or the business activities of, Tower
Operator, Tower Operator Affiliates, Tower Operator Lender and any Tower
Subtenant in connection with the acquisition, purchase, sale, financing,
leasing, subleasing, maintenance, Modification, repair, redelivery, alteration,
insuring, control, use, operation, delivery, possession, repossession, location,
storage, refinancing, refund, transfer of title, registration, re-registration,
transfer of registration, return or other disposition of any of the Included
Property or any portion of such Included Property, or interest in such Included
Property.  Tower Operator shall receive any refunds for Taxes paid by Tower
Operator pursuant to this Agreement.  Notwithstanding the foregoing, Tower
Operator shall not be required to pay any Taxes payable with respect to a Site,
if the applicable Ground Lease provides that the Ground Lessor is responsible
for such Taxes without pass-through to the applicable ground lessee and the
Ground Lessor actually pays any such Taxes.  If the Ground Lessor does not pay
any such Taxes and either Party becomes aware of it, the Parties shall, at Tower
Operator’s expense, cooperate and use commercially reasonable efforts to cause
the Ground Lessor to pay such Taxes.
 
(b) In the taxable periods occurring during the Term as to any Site, any Taxes
for which Tower Operator is responsible under this Section 22 and that are
calculated or assessed on the basis of a time period any portion of which is not
included within the Term as to such Site (e.g., Property Taxes assessed
annually) shall be prorated proportionately between the applicable AT&T Group
Member and Tower Operator based on the number of days in each such period during
the time period of assessment.  Tower Operator shall pay to the applicable AT&T
Group Member Tower Operator’s proportionate share of such Taxes for any such
partial year of the Term.  Tower Operator’s obligations for Taxes under this
Section 22 shall be limited to that proportionate amount of such Taxes
attributable to the period during which this Agreement is in effect with respect
to such Site; provided, however, that any Taxes resulting from special
assessments or appraisals of any Site occurring during the period during which
this Agreement is in effect shall be the sole responsibility of Tower
Operator.  Any other Taxes that are not calculated or assessed on the basis of a
time period, but for which Tower Operator is responsible under this Section 22
or Section 34(b), shall be prorated using a fair and equitable proration method
that considers, among other things, the basis upon which such Taxes are
assessed.
 
(c) Notwithstanding anything to the contrary herein (other than Section 34(g)),
the Parties agree as follows with respect to Property Taxes payable during the
Term of this Agreement:  (i) AT&T Lessors or the applicable AT&T Group Member
shall pay all Property Taxes on a timely basis to the appropriate Governmental
Authority and Tower Operator shall have no responsibility for Property Taxes
other than the payment of (A) the Tower Operator Property Tax Charge to the
applicable AT&T Lessor and (B) any Property Taxes with respect to any personal
property installed by Tower Operator on the Included Property; and (ii) for each
calendar year, or portion thereof, that is included in the Term as to each Site,
Tower Operator shall pay to the applicable AT&T Lessor the Tower Operator
Property Tax Charge on or before July 1 of the respective calendar year;
provided that if the Effective Date is after July 1, the payment for the first
calendar year (or portion thereof) shall be made on the Effective Date;
provided, however, that if the Term ends prior to July 1, the payment for the
final year shall be made on the last day of the Term.  Notwithstanding the
foregoing, the AT&T Lessors or the applicable AT&T Group Member shall not be
required to pay any Property Taxes payable with respect to a Site, if the
applicable Ground Lease provides that the Ground Lessor is responsible for such
Property Taxes without pass-through to the applicable ground lessee and the
Ground Lessor actually pays any such Taxes. If the Ground Lessor does not pay
any such Property Taxes and either Party becomes aware of it, the Parties shall,
at Tower Operator’s expense, cooperate and use commercially reasonable efforts
to cause the Ground Lessor to pay such Taxes. The AT&T Lessors, Tower Operator
and the applicable AT&T Group Member shall cooperate with each other, and make
available to each other such information as shall reasonably be necessary, in
connection with the preparation of tax returns for Property Taxes and any audit
or judicial or administrative proceeding relating to the same. To the extent an
AT&T Group Member, other than AT&T Lessors or AT&T Collocator, has an obligation
under this Section 22, AT&T Collocator shall cause such AT&T Group Member to
perform such obligation. “Tower Operator Property Tax Charge” shall mean an
amount equal to $1,769.00 per Site per annum (prorated for partial years).
 
(d) All sales, use, license, value added, documentary, stamp, gross receipts,
registration, real estate transfer, conveyance, excise, recording and other
similar Taxes and fees (“Transfer Taxes”) imposed as a result of the
transactions contemplated by this Agreement shall be borne equally by the AT&T
Lessors, on the one hand, and Tower Operator, on the other hand. For the
avoidance of doubt, Tower Operator shall have no responsibility for any Transfer
Taxes with respect to a Site imposed with respect to transfers exclusively
between AT&T Group Members. To the extent permitted by applicable Law, Tower
Operator shall prepare and duly and timely file all Tax returns in respect of
such Transfer Taxes and all Tax returns where no Tax is due, but filing is
required as a result of the transactions contemplated by this Agreement.  Tower
Operator shall promptly notify the AT&T Lessors if Tower Operator is not
permitted by applicable Law to file any such return.  The AT&T Lessors shall
prepare and timely file all Tax returns in respect of Transfer Taxes that Tower
Operator is not permitted to file under applicable Law.  Prior to the filing of
any Tax return in respect of Transfer Taxes, the filing Party shall provide such
return and a calculation of the associated Transfer Taxes (if any) to the
non-filing Party for the non-filing Party’s review and approval, which approval
shall not be unreasonably conditioned, withheld or delayed.  Where a Party
remits Transfer Taxes to the applicable Taxing Authority, the other Party shall
reimburse the portion of such Transfer Taxes for which such other Party is
responsible to the first mentioned Party by the earlier of 30 days after the
date such Taxes are remitted to the taxing authority or 30 days after the filing
due date of the applicable Tax return.  The Tax liability and payment provisions
of this Section 22(d) shall survive until the expiration of the longest
applicable period of limitations.  To the extent that any Party fails to timely
reimburse the other Party for any Transfer Taxes paid by such other Party, the
Parties agree that such other Party shall be entitled to offset such unpaid
reimbursements against any other amounts due to it.  The AT&T Lessors and Tower
Operator agree to cooperate in good faith in order to take actions to minimize,
within the fullest extent of the Law, the application or imposition of Taxes
imposed on the transactions contemplated by this Agreement, which may include,
for example, providing documentation to qualify for exemption from any
applicable Tax or agreeing to cooperate in good faith to resolve an audit by a
Taxing Authority involving the operation or application of this Agreement.
 
(e) Bulk Sales.  Tower Operator and the AT&T Lessors hereby waive compliance by
Tower Operator and the AT&T Lessors with the provisions of the “bulk sales,”
“bulk transfer” and similar Laws.
 
(f) Fees.  Unless specified in this Agreement (including the exhibits hereto),
no unilateral fees or additional costs or expenses are to be applied by either
Party to the other Party, including, but not limited to, the review of plans,
structural analyses, consents, the provision of documents or other
communications between the Parties.
 
SECTION 23. Utilities
 
.
 
The rights and obligations of AT&T Collocator with respect to the use and
payment of utilities and similar services to any Site shall be as set forth in
the MPL Site MLA.  Except as otherwise provided in the MPL Site MLA, (i) Tower
Operator shall be responsible for the provision and payment of utilities and
similar services used at any Site and (ii) AT&T Lessors shall have no obligation
to make arrangements for or to pay any charges for connection or use of
utilities and similar services to any Site, including electricity, telephone,
power, and other utilities.
 
SECTION 24. Compliance with Law; Governmental Permits
 
.
 
(a) Tower Operator shall, at its own cost and expense, obtain and maintain in
effect all Governmental Approvals required or imposed by Governmental
Authorities. Tower Operator shall comply with all applicable Laws in connection
with the operation and maintenance of the Included Property of each Site
(including the Tower on such Site). Without limiting the generality of the two
immediately preceding sentences, Tower Operator shall maintain and repair at
each Site in compliance with applicable Law (i) any ASR signs and any radio
frequency exposure barriers and signs, including caution, notice, information or
alert signs and (ii) any AM detuning equipment and, if required but not present
at a Site, provide any necessary AM detuning equipment so that such Site
complies with applicable Law. Tower Operator shall conduct annual inspections of
all Sites with lighted Towers of such AT&T Lessor; provided that until the
requisite waiver from the FCC has been obtained by the applicable AT&T Lessor,
Tower Operator shall conduct quarterly inspections of all Sites with lighted
Towers of such AT&T Lessor.  AT&T Collocator shall, at its own cost and expense,
comply with all applicable Laws in connection with its use of each Site. Each
AT&T Lessor agrees, promptly after the conversion of the Tower monitoring system
at the Sites to Tower Operator’s network operations center, to petition the FCC
to waive its rights to quarterly inspection of all lighted Towers of such AT&T
Lessor for which such waiver has not already been obtained. Tower Operator shall
not commence any work at a Site until all required Government Authorizations
necessary to perform that work have been obtained, as provided by Section 12(b).
 
(b) Tower Operator shall, at Tower Operator’s cost and expense, obtain and
maintain in effect all Governmental Approvals from the FAA and FCC relating to
the operation and maintenance of each Site.  To the extent Tower Operator and
the AT&T Lessors disagree about the applicability of, or compliance with, Laws
relating to FAA marking and lighting issues or FCC ASR or NEPA issues (whether
discussed in this Section 24 or any other section of this Agreement), then the
Parties shall adopt the approach consistent with industry practices and
procedures.  Tower Operator shall, at Tower Operator’s cost and expense, provide
the AT&T Lessors with copies of all Governmental Approvals from the FAA and FCC.
 
(c) Tower Operator shall, at its own cost and expense, reasonably cooperate with
AT&T Collocator or its Affiliates in their efforts to obtain and maintain in
effect any Governmental Approvals from the FCC and to comply with any Laws
applicable to the AT&T Communications Equipment and the AT&T Collocation Space.
Without limiting the generality of the immediately preceding sentence, Tower
Operator shall, at its own cost and expense and in a commercially reasonable
time period, provide to AT&T Collocator any documentation in its possession or
control that may be necessary for or reasonably requested by AT&T Collocator to
comply with all FCC reporting requirements relating to the AT&T Communications
Equipment and the AT&T Collocation Space.
 
(d) Notwithstanding anything herein to the contrary, Tower Operator shall have
no obligation to provide any information necessary for AT&T Lessor or AT&T
Collocator to obtain any Governmental Approval relating to the AT&T
Communications Equipment itself (e.g., FCC type certification).
 
(e) Each AT&T Lessor shall reasonably cooperate with Tower Operator in Tower
Operator’s efforts to provide information required by Governmental Authorities
and to comply with all Laws applicable to each Site.
 
(f) Each AT&T Lessor shall be afforded access, at reasonable times and upon
reasonable prior notice, to all of Tower Operator’s records, books,
correspondence, instructions, blueprints, permit files, memoranda and similar
data relating to the compliance of the Towers with all applicable Laws, except
privileged or confidential documents or where such disclosure is prohibited by
Law.  Tower Operator shall not dispose of any such information before the
earlier of five (5) years after the date on which such materials are created or
received by Tower Operator and five (5) years after the expiration or
termination of this Agreement as to the subject Site.  Any such information
described in this Section 24(f) shall be open for inspection upon reasonable
notice by such AT&T Lessor, at its cost, and its authorized representatives at
reasonable hours at Tower Operator’s principal office.
 
(g) If, as to any Site, any material Governmental Approval or certificate,
registration, permit, license, easement or approval relating to the operation of
such Site is canceled, expires, lapses or is otherwise withdrawn or terminated
(except as a result of the acts or omissions of an AT&T Lessor or its
Affiliates, agents or employees) or Tower Operator has breached any of its
obligations under this Section 24, and Tower Operator has not confirmed to the
AT&T Lessors, within forty-eight (48) hours of obtaining notice thereof, that
Tower Operator is commencing to remedy such non-compliance or, after commencing
to remedy such non-compliance, Tower Operator is not diligently acting to
complete the remedy thereof, then the AT&T Lessors shall have the right, in
addition to its other remedies pursuant to this Agreement, at law, or in equity,
to take appropriate action to remedy any such non-compliance and be reimbursed
for its reasonable, out-of-pocket costs from Tower Operator as provided in
Section 28. Notwithstanding anything to the contrary contained herein, Tower
Operator shall have no obligation to obtain or restate (or otherwise provide
information for the AT&T Lessors to obtain or restate) any Governmental
Approval, certificates, permits, licenses, easements or approvals that relate
exclusively to AT&T Communications Equipment itself. Each AT&T Lessor shall, at
all times, keep, operate and maintain AT&T Communications Equipment at each Site
in a safe condition, in good repair, in accordance with applicable Laws and with
the general standard of care in the telecommunications industry.
 
(h) The following provisions shall apply with respect to the
marking/lighting  systems serving the Sites (but only if such marking/lighting
systems are required by applicable Law (including as part of or as a condition
of any Governmental Approval or as in place as of the Effective Date) or
existing written agreements):
 
(i) In addition to the requirements set out elsewhere in this Section 24 and
Section 25, for each Site, Tower Operator agrees to monitor the lighting system
serving such Site in accordance with the requirements of applicable Law and file
all required Notices To Airmen (“NOTAM”) and other required reports in
connection therewith.  Tower Operator agrees, as soon as practicable, to repair
any failed lighting system and deteriorating markings in accordance with the
requirements of applicable Law in all material respects. Tower Operator shall
provide the subject AT&T Lessors with a copy of any NOTAM and a monthly report
in electronic format describing all pertinent facts relating to the lighting
system serving the Sites, including lighting outages, status of repairs, and
location of outages.
 
(ii) In addition to and not in limitation of Section 29, if Tower Operator
defaults on its obligations under this Section 24(h), and Tower Operator has not
confirmed to the applicable AT&T Lessor, within forty-eight (48) hours of
obtaining notice thereof, that Tower Operator is commencing to remedy such
default, or, after commencing to remedy such default, Tower Operator is not
diligently acting to complete the remedy thereof, such AT&T Lessor, in addition
to its other remedies pursuant to this Agreement, at law, or in equity, may
elect to take appropriate action to repair or replace any aspect of the
marking/lighting system, in which case such AT&T Lessor shall provide Tower
Operator with an invoice for related costs on a monthly basis, which amount
shall be paid by Tower Operator to such AT&T Lessor, as applicable, within 45
Business Days of Tower Operator’s receipt of such invoice.
 
SECTION 25. Compliance with Specific FCC Regulations
 
.
 
(a) Tower Operator understands and acknowledges that Tower Subtenants are
engaged in the business of operating Communications Equipment at each Site. The
Communications Equipment is subject to the rules, regulations, decisions and
guidance of the FCC, including those regarding exposure by workers and members
of the public to the radio frequency emissions generated by AT&T Communications
Equipment.  Tower Operator acknowledges that such regulations prescribe the
permissible exposure levels to emissions from the Communications Equipment which
can generally be met by maintaining safe distances from such Communications
Equipment.  To the extent Tower Operator is required to do so under applicable
FCC rules, regulations, decisions and guidance, Tower Operator shall use
commercially reasonable efforts to install, or require the Tower Subtenants to
install, at its or their expense, such marking, signage or barriers to restrict
access to any Site as is necessary in order to comply with the applicable FCC
rules, regulations, decisions and guidance with respect to Communications
Equipment other than AT&T Communications Equipment, and with respect to AT&T
Communications Equipment, AT&T Collocator shall install same. Tower Operator
further agrees to post, or to require the Tower Subtenants to post, prominent
signage as may be required by applicable Law or by the order of any Governmental
Authority at all points of entry to each Site regarding the potential RF
emissions, with respect to Communications Equipment other than AT&T
Communications Equipment, and with respect to AT&T Communications Equipment,
AT&T Collocator shall install same. Tower Operator shall cooperate in good faith
with AT&T Collocator to minimize any confusion or unnecessary duplication that
could result in similar signage being posted with respect to any AT&T
Communications Equipment at or near any Site in respect of any AT&T Collocation
Space on such Site.
 
(b) From and after the Effective Date, each AT&T Lessor shall cooperate (and
cause its Affiliates to cooperate) with each Tower Subtenant with respect to
each Site regarding compliance with applicable FCC rules, regulations, decisions
and guidance.
 
(c) The Parties acknowledge that AT&T Collocator (or an Affiliate thereof) is
licensed by the FCC to provide telecommunications and wireless services and that
the Sites are used to provide those services.  Nothing in this Agreement shall
be construed to transfer control of any FCC authorization held by AT&T
Collocator (or an Affiliate thereof) to Tower Operator with respect to
telecommunications services provided by AT&T Collocator or its Affiliates, to
allow Tower Operator to in any manner control the AT&T Communications Equipment,
or to limit the right of AT&T Collocator (or an Affiliate thereof) to take all
necessary actions to comply with its obligations as an FCC licensee or with any
other legal obligations to which it is or may become subject (subject to the
other terms of this Agreement with respect to actions AT&T Collocator or its
Affiliates may take with respect to a Site).
 
(d) With respect to any Lease Site or Pre-Lease Site registered with the FCC
pursuant to 47 C.F.R. § 17.4, AT&T Guarantor and the AT&T Lessors shall ensure
and cause the name of the owner of such Site on the FCC registry be changed to
the appropriate AT&T Lessor.
 
(e) With respect to any Lease Site or Pre-Lease Site registered with the FCC
pursuant to 47 C.F.R. § 17.4, promptly after the Effective Date, Tower Operator
and the AT&T Lessors will reasonably cooperate to cause the name of the owner of
such Site on the antenna structure registry to be changed to Tower Operator.
 
SECTION 26. Holding Over.
 


 
If Tower Operator remains in possession of the Included Property of any Site
after expiration or termination of the Term as to such Site, then Tower Operator
shall be and become a tenant at sufferance, and there shall be no renewal or
extension of the Term as to such Site by operation of Law.  During any such
holdover period with respect to a Site, Tower Operator shall pay monthly rent
equal to 150% of all rent and other amounts payable by Tower Subtenants with
respect to such Site on a monthly basis, except that such month-to-month tenancy
shall be terminable by either Party on thirty (30) days’ notice (subject to the
provisions of Section 9).  In addition, AT&T Collocator shall not be required to
pay Tower Operator the AT&T Rent Amount or any other monthly charge under the
MPL Site MLA or this Agreement with respect to the use and occupancy of any Site
during the period in which Tower Operator is a holdover tenant.
 
SECTION 27. Rights of Entry and Inspection
 
.
 
With advance notice in accordance with and only to the extent required under
Section 28, each AT&T Lessor and its representatives, agents and employees, at
AT&T Lessor’s sole cost and expense, shall be entitled to enter any Site at all
reasonable times (but subject to giving Tower Operator at least one Business
Day’s prior notice) for the purposes of inspecting such Site, making any repairs
or replacements, performing any maintenance, or performing any work on the Site,
to the extent required or expressly permitted by this Agreement; provided that
none of the AT&T Lessors or its representatives,  agents and employees may make
any repairs or replacements or perform any maintenance, inspection or other work
on a Tower, Tower Operator Equipment or on any third party’s property.  Nothing
in this Section 27 shall imply or impose any duty or obligation upon any AT&T
Lessor to enter upon any Site at any time for any purpose, or to inspect any
Site at any time, or to perform, or pay the cost of, any work that Tower
Operator is required to perform under any provision of this Agreement, and no
AT&T Lessor has any such duty or obligation.  Nothing in this Section 27 shall
affect any right of entry or inspection or any other right afforded to AT&T
Collocator pursuant to the MPL Site MLA.
 
SECTION 28. Right to Act for Tower Operator
 
.
 
In addition to and not in limitation of any other right or remedy AT&T Lessors
may have under this Agreement, if Tower Operator fails to make any payment or to
take any other action when and as required under this Agreement in order to
correct a condition the continued existence of which is imminently likely to
cause bodily injury or injury to property or have a material adverse effect on
any Site, then subject to the following sentence, the applicable AT&T Lessor or
its Affiliate may, without demand upon Tower Operator and without waiving or
releasing Tower Operator from any duty, obligation or liability under this
Agreement, make any such payment or take any such other action required of Tower
Operator, in each case in compliance with applicable Law in all material
respects and in a manner consistent with the general standard of care in the
tower industry.  Unless Tower Operator’s failure results in or relates to an
Emergency, the applicable AT&T Lessor shall give Tower Operator at least 10
Business Days’ prior written notice of such AT&T Lessor’s intended action and
Tower Operator shall have the right to cure such failure within such 10 Business
Day period unless the same is not able to be remedied in such 10 Business Day
period, in which event such 10 Business Day period shall be extended; provided
that Tower Operator has commenced such cure within such 10 Business Day period
and continuously prosecutes the performance of the same to completion with due
diligence.  No prior notice shall be required in the event of an Emergency.  The
actions that the applicable AT&T Lessor may take include the payment of
insurance premiums that Tower Operator is required to pay under this Agreement
and the payment of Taxes that Tower Operator is required to pay under this
Agreement.  Each AT&T Lessor may pay all incidental costs and expenses incurred
in exercising its rights under this Section 28, including reasonable attorneys’
fees and expenses, penalties, re-instatement fees, late charges, and
interest.  An amount equal to 120% of the total amount of the costs and expenses
incurred by any AT&T Lessor in accordance with this Section 28 shall be due and
payable by Tower Operator upon demand and bear interest at the rate of the
lesser of (A) the Prime Rate or (B) 10% per annum from the date five days after
demand until paid by Tower Operator.
 
SECTION 29. Defaults and Remedies
 
.
 
(a) AT&T Lessor Events of Default.  The following events constitute events of
default by any AT&T Lessor or any AT&T Ground Lease Party (as applicable):
 
(i) In respect of this Agreement, any AT&T Lessor or any AT&T Ground Lease Party
fails to perform any obligations under any Ground Lease (other than any
obligation assumed by Tower Operator) that results in a default or breach of
such Ground Lease and, after written notice from Tower Operator, fails to cure
the default or breach within the applicable cure period or, if no cure period
exists, within 30 days after receiving such notice (provided, however, the
foregoing shall not constitute an event of default if such AT&T Lessor or AT&T
Ground Lease Party is disputing in good faith the existence of such breach or
default, and if the Ground Lessor thereunder does not have a right to terminate
the Ground Lease during such dispute);
 
(ii) Any AT&T Lessor or any AT&T Ground Lease Party violates or breaches any
material term of this Agreement in respect of any Site, and such AT&T Lessor or
such AT&T Ground Lease Party (as applicable) fails to cure such breach or
violation within 30 days of receiving written notice thereof from Tower Operator
specifying such breach or violation in reasonable detail, or, if the violation
or breach cannot be cured within 30 days (other than a failure to pay money),
fails to take steps to cure such violation or breach within such 30 days and act
continuously and diligently to complete cure of such violation or breach within
a reasonable time thereafter; provided that if any such default causes Tower
Operator to be in default under any Collocation Agreement existing prior to the
Effective Date, the 30 day period referenced above in this Section 29(a)(ii)
shall be reduced to such lesser time period as Tower Operator notifies such AT&T
Lessor in writing that Tower Operator has to comply under such Collocation
Agreement;
 
(iii) A Bankruptcy Event occurs with respect to any AT&T Lessor or any AT&T
Ground Lease Party, or the lease of any Site to Tower Operator or other right by
Tower Operator to use and occupy the Site is rejected under Section 365 of the
Bankruptcy Code; or
 
(iv) The occurrence of any event of default by AT&T Collocator under the MPL
Site MLA or any Affiliate of AT&T Collocator under any site Lease Agreement
related to the MPL Site MLA (which shall be deemed a separate breach hereof and
an event of default hereunder).
 
Notwithstanding anything to the contrary contained herein, no event of default
shall be deemed to occur and exist under this Agreement as a result of a
violation or breach by any AT&T Lessor of (i) any term of this Agreement that
requires such AT&T Lessor to comply in all respects with any applicable Law
(including, for the avoidance of doubt, any applicable Environmental Law) or any
Ground Lease if (x) such AT&T Lessor complies with such Law or such Ground
Lease, as applicable, in all material respects and (y) no claims, demands,
assessments, actions, suits, fines, levies or other penalties have been asserted
against or imposed on Tower Operator by any Governmental Authority as a result
of such AT&T Lessor’s non-compliance in all respects with such Law or by the
applicable Ground Lessor as a result of such AT&T Lessor’s non-compliance in all
respects with such Ground Lease.
 
(b) Tower Operator Remedies.
 
(i) In addition to the remedies, if any, that may be available to Tower Operator
under the MPL Site MLA, upon the occurrence of events of default not cured
during the applicable time period for curing the same (whether of the same or
different types) by any AT&T Lessor, any AT&T Ground Lease Party or any
Affiliate thereof under Section 29(a), Tower Operator may deliver to the
applicable AT&T Lessor or AT&T Ground Lease Party a second notice of default
marked at the top in bold lettering with the following language: “A RESPONSE IS
REQUIRED WITHIN 15 BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS
OF A MASTER LEASE AGREEMENT WITH THE UNDERSIGNED AND FAILURE TO RESPOND MAY
RESULT IN TERMINATION OF YOUR RIGHTS” and the envelope containing the request
must be marked “PRIORITY”. If the applicable AT&T Lessor or AT&T Ground Lease
Party does not cure the event of default within 15 Business Days after delivery
of such second notice, then  Tower Operator may terminate this Agreement as to
the leaseback or other use and occupancy of the Site only as to those Sites with
respect to which such event of default is occurring.
 
(ii) Notwithstanding anything to the contrary contained herein, if any AT&T
Lessor or an AT&T Ground Lease Party is determined pursuant to Section 29(g) to
be in default, then such AT&T Lessor or such AT&T Ground Lease Party shall have
20 days following such determination to initiate a cure of such default and so
long as such cure is diligently completed, an event of default with respect to
such AT&T Lessor or such AT&T Ground Lease Party shall be deemed not to have
occurred.
 
(c) Tower Operator Events of Default.  The following events constitute events of
default by Tower Operator:
 
(i) (A) Tower Operator fails to timely pay Ground Rent or otherwise fails to
perform any obligation assumed by Tower Operator hereunder under any Ground
Lease, resulting in a default or breach of such Ground Lease and, after written
notice from the AT&T Lessors, fails to cure the breach or default within the
applicable cure period or, if no cure period exists, within 30 days after
receiving such notice or (B) Tower Operator otherwise fails to make payment of
any amount due under this Agreement and such failure continues for more than 15
Business Days after written notice from the AT&T Lessors (provided, however, the
foregoing shall not constitute an event of default if Tower Operator is
disputing in good faith the existence of such breach or default, or, if
applicable, the Ground Lessor thereunder does not have a right to terminate the
Ground Lease during such dispute);
 
(ii) Tower Operator violates or breaches any material term of this Agreement in
respect of any Site, and Tower Operator fails to cure such breach or violation
within 30 days of receiving written notice thereof from the AT&T Lessors
specifying such breach or violation in reasonable detail, or, if the violation
or breach cannot be cured within 30 days (other than a failure to pay money),
fails to take steps to cure such violation or breach within such 30 days and act
diligently to complete the cure of such violation or breach within a reasonable
time thereafter;
 
(iii) A Bankruptcy Event occurs with respect to Tower Operator, or the leaseback
to AT&T Collocator or other right by AT&T Collocator to use and occupy the AT&T
Collocation Space is rejected by Tower Operator under Section 365 of the
Bankruptcy Code; or
 
(iv) The occurrence of any event of default by Tower Operator under the MPL Site
MLA (which shall be deemed a separate breach of and an event of default under
this Agreement).
 
Notwithstanding anything to the contrary contained herein, no event of default
shall be deemed to occur and exist under this Agreement as a result of a
violation or breach by Tower Operator of (i) any term of this Agreement that
requires Tower Operator to comply in all respects with any applicable Law
(including, for the avoidance of doubt, any applicable Environmental Law) or any
Ground Lease if (x) Tower Operator complies with such Law or such Ground Lease,
as applicable, in all material respects and (y) no claims, demands, assessments,
actions, suits, fines, levies or other penalties have been asserted against or
imposed on any AT&T Lessor by any Governmental Authority as a result of Tower
Operator’s non-compliance in all respects with such Law or by the applicable
Ground Lessor as a result of Tower Operator’s non-compliance in all respects
with such Ground Lease or (ii) Section 4(a), Section 11, Section 19, Section 24
or Section 25 if such violation or breach arises out of or relates to any event,
condition or occurrence that occurred prior to, or is in existence as of, the
Effective Date unless such violation or breach has not been cured on or prior to
the first anniversary of the Effective Date; provided, however, that if any AT&T
Lessor gives Tower Operator notice of any event, condition or occurrence giving
rise to an obligation of Tower Operator to repair, maintain or modify a Tower
under Section 11(a), or Tower Operator otherwise obtains knowledge thereof,
Tower Operator shall remedy such event, condition or occurrence in accordance
with its standard protocol and procedures for remedying similar events,
conditions or occurrences with respect to its portfolio of telecommunications
tower sites (taking into account whether such event, condition or occurrence is
deemed an emergency, a priority or a routine matter in accordance with Tower
Operator’s then current practices).


(d) AT&T Lessor Remedies.
 
(i) Upon the occurrence of any event of default by Tower Operator under Section
29(c)(i), Section 29(c)(ii) or Section 29(c)(iv) (which relates to an event of
default by Tower Operator under Section 25(c)(i) of the MPL Site MLA) in respect
of any Site, the AT&T Lessors or any applicable AT&T Ground Lease Party may
deliver to Tower Operator a second notice of default marked at the top in bold
lettering with the following language: “A RESPONSE IS REQUIRED WITHIN 15
BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A MASTER
PREPAID LEASE WITH THE UNDERSIGNED AND FAILURE TO RESPOND MAY RESULT IN
TERMINATION OF YOUR RIGHTS” and the envelope containing the request must be
marked “PRIORITY”. If Tower Operator does not cure the event of default within
15 Business Days after delivery of such second notice, such AT&T Lessor or AT&T
Ground Lease Party may terminate this Agreement as to such Site by giving Tower
Operator written notice of termination, and this Agreement shall be terminated
as to such Site 30 days after Tower Operator’s receipt of such termination
notice; provided, however, that this Agreement shall otherwise remain in full
force and effect.
 
(ii) Upon the occurrence of any event of default by Tower Operator under
Section 29(c)(iii) or Section 29(c)(iv) (that relates to an event of default by
any Tower Operator under Section 25(c)(iii) of the MPL Site MLA), AT&T Lessors
may terminate this Agreement as to the lease or other use and occupancy of any
Sites by Tower Operator by giving Tower Operator written notice of termination;
termination with respect to the affected Site shall be effective 30 days after
Tower Operator’s receipt of such termination notice; provided, however, that
this Agreement shall otherwise remain in full force and effect.
 
(iii) Notwithstanding anything to the contrary contained herein, if Tower
Operator is determined pursuant to Section 29(g) to be in default, then Tower
Operator shall have 20 days following such determination to initiate a cure of
such default and so long as such cure is diligently completed, an event of
default with respect to Tower Operator shall not be deemed to have occurred.
 
(e) Force Majeure.  In the event that either party shall be delayed, hindered in
or prevented from the performance of any act required hereunder by reason of
events of Force Majeure, or any delay caused by the acts or omissions of the
other party in violation of this Agreement or the MPL Site MLA, then the
performance of such act (and any related losses and damages caused the failure
of such performance) shall be excused for the period of delay and the period for
performance of any such act shall be extended for a period equivalent to the
period required to perform as a result of such delay.
 
(f) No Limitation on Remedies.  AT&T Lessors or Tower Operator, as applicable,
may pursue any remedy or remedies provided in this Agreement or any remedy or
remedies provided for or allowed by law or in equity, separately or concurrently
or in any combination, including (i) specific performance or other equitable
remedies, (ii) money damages arising out of such default or (iii) in the case of
Tower Operator’s default, the AT&T Lessors may perform, on behalf of Tower
Operator, Tower Operator’s obligations under the terms of this Agreement and
seek reimbursement pursuant to Section 28.
 
(g) Arbitration.  Notwithstanding  anything in this Agreement to the contrary,
any Party receiving notice of a default or termination under this Agreement may,
within ten (10) days after receiving the notice, initiate arbitration
proceedings to determine the existence of any such default or termination
right.  These arbitration proceedings shall include and be consolidated with any
proceedings initiated after notices delivered at or about the same time under
the MPL Site MLA.  Such arbitration proceedings shall be conducted in accordance
with and subject to the rules and practices of The American Arbitration
Association under its Commercial Arbitration Rules from time to time in
force.  There shall be three (3) arbitrators, selected in accordance with the
rules of The American Arbitration Association under its Commercial Arbitration
Rules.   A decision agreed on by two (2) of the arbitrators shall be the
decision of the arbitration panel. Such arbitration panel conducting any
arbitration hereunder shall be bound by, and shall not have the power to modify,
the provisions of this Agreement.   During the pendency of such arbitration
proceedings, the notice and cure periods set forth in this Section 29 shall be
tolled and the Party alleging the default may not terminate this Agreement on
account of such alleged event of default.  Nothing in this Section 29(g) is
intended to be or to be construed as a waiver of a Party’s right to any remedy
set forth elsewhere in this Agreement or that may not be enforced by means of
arbitration, including, without limitation, the rights of set off, injunctive
relief and specific performance.
 
(h) Remedies Not Exclusive.  Unless expressly provided herein, a Party’s pursuit
of any one or more of the remedies provided in this Agreement shall not
constitute an election of remedies excluding the election of another remedy or
other remedies, a forfeiture or waiver of any amounts payable under this
Agreement as to the applicable Site by such Party or waiver of any relief or
damages or other sums accruing to such Party by reason of the other Party’s
failure to fully and completely keep, observe, perform, satisfy and comply with
all of the agreements, terms, covenants, conditions, requirements, provisions
and restrictions of this Agreement.
 
(i) No Waiver.  Either Party’s forbearance in pursuing or exercising one or more
of its remedies shall not be deemed or construed to constitute a waiver of any
event of default or of any remedy.  No waiver by either Party of any right or
remedy on one occasion shall be construed as a waiver of that right or remedy on
any subsequent occasion or as a waiver of any other right or remedy then or
thereafter existing.  No failure of either Party to pursue or exercise any of
its powers, rights or remedies or to insist upon strict and exact compliance by
the other Party with any agreement, term, covenant, condition, requirement,
provision or restriction of this Agreement, and no custom or practice at
variance with the terms of this Agreement, shall constitute a waiver by either
Party of the right to demand strict and exact compliance with the terms and
conditions of this Agreement.  Except as otherwise provided herein, any
termination of this Agreement pursuant to this Section 29, or partial
termination of a Party’s rights hereunder, shall not terminate or diminish any
Party’s rights with respect to the obligations that were to be performed on or
before the date of such termination.
 
(j) Notice Parties.  Notices of default or termination delivered pursuant to
this Section 29 shall not be effective unless delivered to each of the Persons
required by Section 37(e) pursuant to the terms thereof.
 
SECTION 30. Quiet Enjoyment
 
.
 
Each AT&T Lessor covenants that Tower Operator shall, subject to the terms and
conditions of this Agreement, peaceably and quietly hold and enjoy the Included
Property of each Lease Site and shall have the right provided herein to operate
each Managed Site during the Term thereof without hindrance or interruption from
such AT&T Lessor, any Party comprising AT&T or any other AT&T Group Member.
 
SECTION 31. No Merger
 
.
 
There shall be no merger of this Agreement or any subleasehold interest or
estate created by this Agreement in any Site with any superior estate held by a
Party by reason of the fact that the same Person may acquire, own or hold,
directly or indirectly, both the subleasehold interest or estate created by this
Agreement in any Site and such superior estate; and this Agreement shall not be
terminated, in whole or as to any Site, except as expressly provided in this
Agreement.  Without limiting the generality of the foregoing provisions of this
Section 31, there shall be no merger of the subleasehold interest or estate
created by this Agreement in Tower Operator in any Site with any underlying fee
interest that Tower Operator may acquire in any Site that is superior or prior
to such subleasehold interest or estate created by this Agreement in Tower
Operator.
 
SECTION 32. Broker and Commission
 
.
 
(a) All negotiations in connection with this Agreement have been conducted by
and between AT&T Lessors and Tower Operator and their respective Affiliates
without the intervention of any Person or other party as agent or broker other
than TAP Advisors and J.P. Morgan Securities LLC (the “Financial Advisors”),
which are advising AT&T Parent in connection with this Agreement and related
transactions and which shall be paid solely by AT&T Parent.
 
(b) Each of Tower Operator and each AT&T Lessor warrants and represents to the
other that there are no broker’s commissions or fees payable by it in connection
with this Agreement by reason of its respective dealings, negotiations or
communications other than the advisor’s fees payable to the Financial Advisors
which shall be payable by AT&T Parent.  Each of Tower Operator and each AT&T
Lessor agrees to indemnify and hold harmless the other from any and all damage,
loss, liability, expense and claim (including but not limited to attorneys’ fees
and court costs) arising with respect to any such commission or fee which may be
suffered by the indemnified Party by reason of any action or agreement of the
indemnifying Party.
 
SECTION 33. Recording of Memorandum of Site Lease Agreement; Bifurcation of Site
 
.
 
(a) Subject to the applicable provisions of the Master Agreement, for each Lease
Site, following the execution of this Agreement or after any Subsequent Closing,
each AT&T Lessor and Tower Operator shall each have the right, at its sole cost
and expense, to cause a Memorandum of Site Lease Agreement to be filed in the
appropriate county or other local property records (unless the Ground Lease for
any applicable Lease Site prohibits such recording) to provide constructive
notice to third parties of the existence of this Agreement and shall promptly
thereafter provide or cause to be provided in electronic form a recorded copy of
same to the other Party.
 
(b) In addition to and not in limitation of any other provision of this
Agreement, the Parties shall have the right to review and make corrections, if
necessary, to any and all exhibits to this Agreement or to the applicable
Memorandum of Site Lease Agreement.  After making such corrections, the Party
that recorded the Memorandum of Site Lease Agreement shall re-record such
Memorandum of Site Lease Agreement to reflect such corrections, at the sole cost
and expense of the Party that requested such correction, and shall promptly
provide in electronic form a recorded copy of same to the other Party.
 
(c) With respect to any Site containing Reserved Property, upon request of
either Party, the Parties will reasonably cooperate to bifurcate, and use
commercially reasonable efforts to cause the applicable Ground Lessor to
bifurcate, the fee or ground leasehold interest in the Site to legally separate
the Reserved Property belonging to an AT&T Group Member from the Included
Property belonging to Tower Operator, at the cost and expense of such AT&T Group
Member.
 
SECTION 34. Tax Indemnities
 
.
 
(a) Income Tax Indemnity.
 
(i) Tax Assumptions.  In entering into this Agreement and related documents, the
AT&T Group has made the following assumptions regarding the characterization of
the transactions contemplated under this Agreement for federal income Tax
purposes (the “Tax Assumptions”):
 
(A) For federal income Tax purposes, this Agreement shall be treated as a “true
lease” with respect to all of the Included Property, the members of the AT&T
Group shall be treated, directly or indirectly through one or more entities that
are classified as partnerships or disregarded entities for federal income Tax
purposes, as the owners and sublessors of the Included Property, and Tower
Operator shall be treated (or, if Tower Operator is a disregarded entity for
federal income Tax purposes, the entity treated as the owner of Tower Operator
for federal income Tax purposes) as the lessee of the Included Property;
 
(B) Following the execution of this Agreement, the AT&T Group shall be entitled
to deduct, pursuant to Section 168(b) of the Code, depreciation deductions with
respect to the AT&T Group’s adjusted Tax basis in the Included Property using
the same depreciation method(s) as in effect immediately before the execution of
this Agreement (“Federal Depreciation Deductions”);
 
(C) Prepaid Rent and Pre-Lease Rent with respect to each Site shall be paid
under a single lease subject to Section 467 of the Code and shall be
characterized in part as a loan under Section 467 of the Code and Treasury
Regulations issued under such section and the AT&T Group shall be entitled to
deduct interest attributable thereto with respect to each Site as set forth in
Exhibit D; and
 
(D) The only amounts that any AT&T Group Member shall be required to include in
gross income with respect to the transactions contemplated by this Agreement and
related documents shall be (1) Rent and Pre-Lease Rent as it accrues as rent in
accordance with the terms of this Agreement and the application of Section 467
of the Code and Treasury Regulations issued under such section and as set forth
in Exhibit D with respect to each Site; (2) any indemnity (including any gross
up) pursuant to this Agreement; (3) any amounts paid or otherwise recognized
pursuant to a voluntary sale or other disposition by any AT&T Group Member
(other than a sale or disposition attributable to a default by Tower Operator or
the exercise of remedies by any AT&T Lessor or its Affiliate under this
Agreement) of any Included Property, it being understood for these purposes that
a sale or disposition that may be deemed to have occurred on the Effective Date
is not a sale; (4) proceeds upon Tower Operator’s exercise of the Purchase
Option pursuant to Section 20; (5) any costs and expenses of any AT&T Lessor or
its Affiliate (and any interest thereon) paid or reimbursed by Tower Operator
pursuant to this Agreement; (6) income attributable to the reversion of
Modifications made by Tower Operator to any AT&T Lessor at the end of the Term;
(7) amounts expressly identified as interest in the Agreement and payable to any
AT&T Lessor or any AT&T Group Member; and (8) any other amount to the extent
such item of income results in an equal and offsetting deduction in the same
taxable year.
 
(ii) Tower Operator’s Representations  and Covenants.  Tower Operator hereby
represents and covenants to each AT&T Group Member as follows:
 
(A) Tower Operator, any Affiliate of Tower Operator, any assignee or sublessee
of Tower Operator and any user (other than any AT&T Lessor or its Affiliates) of
any portion of the Included Property shall not claim depreciation deductions as
the owner of any of the Included Property for federal income Tax purposes during
the Term (and thereafter unless Tower Operator purchases such property pursuant
to Section 20), with respect to such Included Property or portion of such
Included Property, except with respect to Modifications financed by Tower
Operator or such assignee, sublessee, or other user, nor shall they take any
other action in connection with filing a Tax return, make any public statement
or otherwise undertake any action which would be inconsistent with (i) the
treatment of the AT&T Group Members as the direct or indirect owners and lessors
of the Included Property for federal income Tax purposes, (ii) the Tax
Assumptions or (iii) Section 10 and Exhibit D.
 
(B) None of the Included Property shall constitute “tax-exempt use property” as
defined in Section 168(h) of the Code other than solely as a result of use by
any AT&T Lessor or their Affiliates and any other Person that is a Tower
Subtenant as of the date of the Master Agreement;
 
(C) On the Effective Date, no Modifications to any of the Included Property
shall be required in order to render any of the Included Property complete for
its intended use by Tower Operator except for ancillary Severable Modifications
that are customarily selected and furnished by lessees of property similar in
nature to the Included Property;
 
(D) Tower Operator has no current plan or intention of making any Modification
or repair with respect to any of the Included Property that would not be treated
as severable improvements or permitted non-severable improvements within the
meaning of Rev. Proc. 2001-28, 2001-1 C.B. 1156;
 
(E) Tower Operator has no current plan or intention of making any Modification
or repair with respect to any of the Included Property the value of which as of
the end of the Term with respect to such Included Property would compel Tower
Operator to exercise any of the Purchase Options under Section 20; and
 
(F) Tower Operator is not legally obligated or economically compelled to
exercise any of the Purchase Options provided in Section 20 and Tower Operator
has not decided whether it shall exercise any of the Purchase Options provided
in Section 20, and it has no plans to enter into or incur such obligation or to
make such decision in the immediate future.
 
(iii) Indemnity for Tax Losses.
 
(A) If, as a result of:
 
(1)           the inaccuracy of any representation of Tower Operator, or the
breach of any covenant of Tower Operator, set forth in the Transaction
Documents;
 
(2)           the failure by Tower Operator to perform any act required of it
under any of the Transaction Documents;
 
(3)           any disposition of Included Property in connection with a default
by Tower Operator or the exercise of remedies under this Agreement; or
 
(4)           a Bankruptcy Event of Tower Operator or any Affiliate thereof;
 
any AT&T Group Member (each a “Tax Indemnitee”) shall not claim on the relevant
income Tax return based upon a written opinion from independent tax counsel
reasonably acceptable to Tower Operator (setting forth in reasonable detail the
facts and analysis upon which such opinion is based) that there is not
substantial authority (within the meaning of Treasury Regulation §1.6662-4(d)(2)
as in effect from time to time) for claiming all or any portion of the Federal
Income Tax Benefits, shall lose the right to claim all or any portion of the
Federal Income Tax Benefits, shall suffer a loss of, disallowance of, or delay
in obtaining all or any portion of the Federal Income Tax Benefits, or shall be
required to recapture all or any portion of the Federal Income Tax Benefits, or
any Tax Indemnitee shall suffer an Inclusion (any such event being referred to
as a “Tax Event”), then, in any taxable year in which a Tax Indemnitee suffers a
Tax Loss as a result of the Tax Event, Tower Operator shall pay to such Tax
Indemnitee, at the time specified below, as an indemnity the amount of the Tax
Loss for such taxable year.  Subject to other adjustments required by this
Section 34(a)(iii)(A), the “Tax Loss” for a taxable year shall equal the sum of
(i) the excess of the actual additional federal and state income Taxes payable
by the Tax Indemnitee (or its consolidated or affiliated group as applicable)
for the taxable year, taking into account the Tax Event, over such Taxes that
would have been payable in the absence of the Tax Event, (ii) any interest,
penalties and additions to Tax actually payable by the Tax Indemnitee as a
result of the Tax Event, and (iii) an additional gross-up amount so that the Tax
Indemnitee is made whole on an after-Tax basis for its liabilities described in
clause (i) and (ii), taking into account the income Taxes it actually pays on
the payments it receives under this sentence, including those under this clause
(iii).  Tower Operator shall not be required to make any payment under this
Section 34(a)(iii)(A) earlier than, (a) in the case of a Tax Loss that is not
being contested pursuant to Section 34(d), the date such Tax Indemnitee (or the
common parent of the consolidated group in which it is a member, as the case may
be) files the applicable federal income Tax return, estimated or final as the
case may be, which would first properly reflect the additional federal income
Tax that would be due as a result of the Tax Loss, (b) in the case of a Tax Loss
that is being contested pursuant to Section 34(d), 30 days after the date on
which a Final Determination is made (or as otherwise provided in Section 34(d))
and (c) 20 days after the receipt by Tower Operator of a written demand from or
on behalf of the Tax Indemnitee describing in reasonable detail the Tax Loss and
the computation of the amount payable (a “Tax Indemnity Notice”).  For the
avoidance of doubt, a Tax Event may give rise to a Tax Loss in a future taxable
year (e.g., if the Tax Indemnitee has a net operating loss in the year of the
Tax Event and the loss could have been carried forward and used against
unrelated income in the future year had it not been absorbed in the year of the
Tax Event as a result of the Tax Event).  If a Tax Indemnitee claims a Tax Loss
in a particular taxable year on a Tax Indemnity Notice and Tower Operator
indemnifies the Tax Indemnitee accordingly, and it is later determined that the
Tax Indemnitee did not have a Tax Loss, or had a smaller Tax Loss, in such
taxable year (e.g., as a result of an audit adjustment or a net operating loss
carryback to such taxable year), the Tax Indemnitee shall reimburse Tower
Operator so as to put the parties in the position they would have been in on the
basis of the actual Tax Loss.
 
(B) Verification of Calculations.  Tower Operator may timely request that any
Tax Indemnity Notice be verified by a nationally recognized independent
accounting firm or a lease advisory firm selected by Tower Operator and
reasonably acceptable to such Tax Indemnitee.  Such verification shall be at
Tower Operator’s expense unless such accounting firm determines that the amount
payable by Tower Operator is more than five percent less than the amount shown
on the Tax Indemnity Notice, in which event the Tax Indemnitee shall pay such
costs.  In order to enable such independent accountants to verify such amounts,
the Tax Indemnitee shall provide to such independent accountants (for their
confidential use and not to be disclosed to Tower Operator or any other person)
all information reasonably necessary for such verification.
 
(iv) Exceptions.  Notwithstanding any provision of this Section 34(a) to the
contrary (other than with respect to the loss of Tax Savings for which an AT&T
Group Member has reimbursed or credited Tower Operator under Section 34(c), in
which case only the exceptions listed in clauses (C), (F) and (G) shall apply),
Tower Operator shall not be required to make any payment to any Tax Indemnitee
in respect of any Tax Loss to the extent that any such Tax Loss occurs as a
result of one or more of the following:
 
(A) Other than as a result of an event or circumstance described in Section
34(a)(iii), the determination that this Agreement is not a “true lease” for
federal income Tax purposes or that the members of the AT&T Group, directly or
indirectly through one or more entities that are classified as partnerships or
disregarded entities for federal income tax purposes, are not the owners or
sublessors of the Included Property, or that Section 467 of the Code does not
apply to this Agreement in accordance with its terms;
 
(B) The voluntary sale, assignment, transfer or other disposition or the
involuntary sale, assignment, transfer or other disposition attributable to a
Bankruptcy Event or the breach of any covenant or obligation of the Tax
Indemnitee set forth in the Transaction Documents of or by any such Tax
Indemnitee or any of its Affiliates, in either case, of any of the Included
Property or portion of such Included Property by any such Tax Indemnitee or any
of its Affiliates other than a sale, assignment, transfer or disposition (1)
contemplated by the Transaction Documents or to or at the request of Tower
Operator; (2) otherwise resulting from the exercise by any AT&T Group Member of
its rights or performance of its obligations under the Transaction Documents; or
(3) in connection with a default by Tower Operator or exercise of remedies under
this Agreement;
 
(C) The gross negligence or willful misconduct of such Tax Indemnitee;
 
(D) Penalties, interest or additions to Tax to the extent based upon issues
unrelated to the transactions contemplated by this Agreement and related
documents;
 
(E) Tower Operator’s exercise of the Purchase Option provided in Section 20;
 
(F) The failure by the AT&T Group or any AT&T Group Member timely or properly to
claim any Federal Income Tax Benefits or to exclude income on the appropriate
Tax return other than in accordance with Section 34(a)(iii);
 
(G) Any failure of the Tax Indemnitee to have taken all the actions, if any,
required of it by Section 34(d) to contest the Loss and such failure materially
prejudices the ability to contest, and Tower Operator had a reasonable basis for
such contest;
 
(H) Any change in the Code enacted, adopted or promulgated on or after the date
of the Master Agreement; provided that this exclusion shall not apply to any
substitution or replacement of any Included Property after a change in Law;
 
(I) The failure of the AT&T Group, or any single AT&T Group Member, to have
sufficient income or Tax liability to benefit from the Federal Income Tax
Benefits (it being understood that except as provided herein, this exclusion
shall not affect the amount of any indemnity to which an Indemnitee would
otherwise be entitled);
 
(J) The inclusion of income by an AT&T Group Member as a result of the reversion
of Modifications made by Tower Operator to any AT&T Lessor at the end of the
Term;
 
(K) Other than as a result of an event or circumstance described in Section
34(a)(iii), a determination that AT&T is not holding the Included Property in
the ordinary course of a trade or business or that AT&T did not enter into the
transactions contemplated by the Transaction Documents for profit;
 
(L) The existence of, or any consequence of, the prepayment of the Rent, or the
application of Section 467 of the Code or the Treasury regulations promulgated
thereunder; provided that the Tower Operator makes all payments when due and
accrues all rental expense in accordance with the Proportional Rent as set forth
in Exhibit D and provided, further, that this exclusion shall not apply to the
entry into a New Lease under Section 21 following the default or breach by Tower
Operator;
 
(M) Any Tax election or Tax Position by an AT&T Group Member that is
inconsistent  with the Tax Assumptions to the extent of a resulting increase in
the Tower Operator’s indemnity obligations hereunder;
 
(N) A Tax Loss with respect to any period occurring (1) before the Term with
respect to a Site, (2) after (and not simultaneously with) the expiration or
earlier termination of the Term with respect to a Site or (3) after (and not
simultaneously with) the return to AT&T of the Included Property related to a
Site, in each case other than interest, fines, penalties and additions to Tax
resulting from a Tax Loss that would not be excluded under this clause (N); and
 
(O) The breach or inaccuracy of any representation, warranty or covenant by any
AT&T Group Member in any of the Transaction Documents (except to the extent such
breach or inaccuracy is attributed to a breach or inaccuracy of any
representation, warranty or covenant of Tower Operator or an Affiliate under the
Transaction Documents).
 
(b) General Tax Indemnity.
 
(i) Tower Operator agrees to pay and to indemnify, protect, defend, save, and
keep harmless each AT&T Group Member on an after-Tax basis, from and against any
and all Taxes for which Tower Operator is responsible under Section 22.
 
(ii) Exclusions from General Tax Indemnity.  The provisions of Section 22 and
Section 34(b)(i) shall not apply to, and Tower Operator shall have no
responsibility under Section 22 and no liability under Section 34(b)(i) with
respect to:
 
(A) Taxes on any AT&T Group Member imposed on any such member that are franchise
Taxes, privilege Taxes, doing business Taxes or Taxes imposed on, based on or
measured by, gross or net income, receipts, capital or net worth of any such
member which are imposed by any state, local or other taxing authority within
the United States or by any foreign or international taxing authority (in each
case, other than Taxes that are or are in the nature of or in lieu of, sales,
use, rental, property, stamp, document filing, license or ad valorem Taxes);
 
(B) Taxes imposed by any jurisdiction on any AT&T Group Member solely as a
result of its activities in such jurisdiction unrelated to the transactions
contemplated by this Agreement and related documents;
 
(C) Taxes on any AT&T Group Member that would not have been imposed but for the
willful misconduct or gross negligence of any such member or an Affiliate of any
AT&T Group Member or the inaccuracy or breach of any representation, warranty,
or covenant of such Tax Indemnitee or any of its Affiliates under the
Transaction Documents (except to the extent such inaccuracy or breach is
attributed to an inaccuracy or breach of any representation, warranty or
covenant of Tower Operator or an Affiliate under the Transaction Documents);
 
(D) Taxes that are attributable to any period or circumstance occurring before
the Term with respect to a Site or after the expiration or earlier termination
of such Term, except to the extent attributable to (1) a failure of Tower
Operator or any of its transferees or sublessees or users of the Included
Property (other than the AT&T Lessors or their Affiliates) to fully discharge
its obligations under this Agreement and related documents, (2) Taxes imposed on
or with respect to any payments that are due after the expiration or earlier
termination of the Term with respect to a Site and that are attributable to a
period or circumstance occurring during such Term or (3) the entry into a New
Lease under Section 21 following the default or breach by Tower Operator;
 
(E) Any Tax that is being contested in accordance with the provisions of Section
34(d) during the pendency of such contest, but only for so long as such contest
is continuing in accordance with Section 34(d) and payment is not otherwise
required pursuant to Section 34(d);
 
(F) Taxes imposed on a Tax Indemnitee that would not have been imposed but for
any act of such Tax Indemnitee (or any Affiliate thereof) that is expressly
prohibited, or omission of an act that is expressly required, as the case may
be, by any Transaction Document;
 
(G) Taxes that would not have been imposed but for any voluntary sale,
assignment, transfer, pledge or other disposition or hypothecation or the
involuntary sale, assignment, transfer or other disposition attributable to a
Bankruptcy Event or the breach of any covenant or obligation of the Tax
Indemnitee set forth in the Transaction Documents of or by any such Tax
Indemnitee, in either case, of any of the Included Property or portion of such
Included Property by any such Tax Indemnitee other than a sale, assignment,
transfer, or disposition (1) contemplated by the Transaction Documents or to or
at the request of Tower Operator, (2) otherwise resulting from the exercise by
any AT&T Group Member of its rights or performance of its obligations under the
Transaction Documents or (3) in connection with a default by Tower Operator or
exercise of remedies under this Agreement;
 
(H) Taxes imposed on a Tax Indemnitee that would not have been imposed but for
such Tax Indemnitee’s (or Affiliate’s) breach of its contest obligations under
Section 34(d) (but only to the extent such breach materially prejudices the
Tower Operator’s ability to contest such Taxes or results in an increase in the
amount of Tower Operator’s indemnification obligation hereunder);
 
(I) Taxes imposed on a Tax Indemnitee in the nature of interest, penalties,
fines and additions to Tax to the extent based upon issues unrelated to the
transactions contemplated by the Transaction Documents;
 
(J) Taxes imposed on any AT&T Group Member that are United States federal, state
or local net income Taxes of any such member;
 
(K) Taxes imposed in connection with or as a result of the leasing or use of the
AT&T Collocation Space by AT&T or its Affiliates or the payment or accrual of
the AT&T Rent Amount; or
 
(L) Taxes to the extent that they are not the responsibility of Tower Operator
as described in Section 20(e) or Section 22 without regard to this subsection.
 
The provisions of this Section 34(b)(ii) shall not apply to any Taxes imposed in
respect of the receipt or accrual of any indemnity payment made by Tower
Operator on an after-Tax basis and, for purposes of the last sentence of Section
34(c), shall apply only with respect to the exclusions in clauses (C), (F) and
(H).
 
(iii) Reports.  If any report, return, certification or statement is required to
be filed with respect to any Tax that is the responsibility of Tower Operator
under Section 22 or is subject to indemnification under this Section 34(b),
Tower Operator shall timely prepare and file the same to the fullest extent
permitted by applicable Law (except for (A) any report, return or statement
relating to any net income Taxes or, (B) any report, return or statement
relating to any other Taxes not subject to indemnity under Section 34(b)(ii) or
any Taxes in lieu of or enacted in substitution for any of the foregoing, except
that, in such cases, Tower Operator shall timely provide appropriate information
necessary to file such report, return or statement, (C) any report, return or
statement relating to Property Taxes or (D) any other report, return,
certification or statement that any AT&T Group Member has notified Tower
Operator that such member intends to prepare and file); provided, however, that
any AT&T Group Member shall have furnished Tower Operator, at Tower Operator’s
expense, with such information reasonably necessary to prepare and file such
returns as is within such member’s control.  Tower Operator shall either file
such report, return, certification or statement and send a copy of such report,
return, certification or statement to the member, or, where not so permitted to
file, shall notify the member of such requirement within a reasonable period of
time prior to the due date for filing (without regard to any applicable
extensions) and prepare and deliver such report, return, certification or
statement to the member.  In addition, within a reasonable time prior to the
time such report, return, certification or statement is to be filed, Tower
Operator shall, to the fullest extent permitted by applicable Law, cause all
billings of such Taxes to be made to each AT&T Group Member in care of Tower
Operator, make such payment and furnish written evidence of such payment.  Each
Party shall furnish promptly upon written request such data, records and
documents as the other Party may reasonably require of such Party to enable the
other Party to comply with requirements of any taxing authority arising out of
such other Party’s participation in the transactions contemplated by this
Agreement and related documents.
 
(iv) Payments.  Any Tax for which Tower Operator is responsible under Section 22
or any Tax indemnified under this Section 34(b) shall be paid by Tower Operator
directly when due to the applicable taxing authority if direct payment is
permitted, or shall be reimbursed to the appropriate AT&T Group Member on demand
if paid by such member in accordance herewith.  Property Taxes shall be paid in
accordance with Section 22(c).  Except as explicitly provided in Section 22 or
as otherwise provided in this Section 34(b), all amounts payable to an AT&T
Group Member under Section 22 or this Section 34 shall be paid promptly in
immediately available funds, but in no event later than the later of (i) 10
Business Days after the date of such demand or (ii) 2 Business Days before the
date the Tax to which such amount payable relates is due or is to be paid,
provided that such amount shall only be payable after the applicable AT&T Group
Member provides Tower Operator with a written statement describing in reasonable
detail the Tax and the computation of the amount payable.  Such written
statement shall, at Tower Operator’s request, as long as payment is not delayed,
be verified by a nationally recognized independent accounting firm selected by
Tower Operator.  Such verification shall be at Tower Operator’s expense unless
the accounting firm determines that the amount payable by Tower Operator is more
than five percent less than the amount shown on such written statement, in which
event, the applicable AT&T Group Member shall pay such costs.  In the case of a
Tax subject to indemnification under this Section 34(b) which is properly
subject to a contest in accordance with Section 34(d), Tower Operator (i) shall
be obligated to make any advances with respect to such Tax whenever required
under Section 34(d) and (ii) shall pay such Tax (in the amount finally
determined to be owing in such contest) on an after-Tax basis prior to the
latest time permitted by the relevant taxing authority for timely payment after
a Final Determination.
 
(c) Tax Savings.  If, by reason of any payment made, or any Tax Event or other
event giving rise to such payment, to or for the account of any Tax Indemnitee
by Tower Operator pursuant to Section 34(a) or Section 34(b) of this Agreement
(a “Triggering Event”), such Tax Indemnitee realizes a Tax Savings in any
taxable year which was not taken into account previously in computing such
payment by Tower Operator to or for the account of the Tax Indemnitee, then the
Tax Indemnitee shall promptly pay to Tower Operator an amount equal to such Tax
Savings.  The “Tax Savings” in a taxable year shall be (i) the actual federal
and state income Taxes that would have been payable by the Tax Indemnitee (or
its consolidated or affiliated group as applicable) for the taxable year in the
absence of the Triggering Event, over such Taxes that are actually payable for
such taxable year taking such Triggering Event into account, (ii) any interest
actually received by the Tax Indemnitee as a result of a refund of tax relating
to a Triggering Event, and (iii) an additional gross-up amount to reflect the
amount of any additional reduction in Taxes of the Tax Indemnitee attributable
to payments made by the Tax Indemnitee pursuant to this sentence, including this
clause (iii).  However, the Tax Indemnitee shall not be obligated to make such
payment to the extent that the amount of such payment would exceed the excess of
(x) all prior related indemnity payments (excluding costs and expenses incurred
with respect to contests) made by Tower Operator over (y) the amount of all
prior related indemnity payments by the Tax Indemnitee to Tower Operator;
provided, that any such excess Tax Savings realized (or deemed realized) by such
Tax Indemnitee which are not paid to Tower Operator as a result of this sentence
shall be carried forward and reduce Tower Operator’s obligations to make
subsequent related indemnity payments to such Tax Indemnitee pursuant to this
Section 34.  For the avoidance of doubt, a Triggering Event may give rise to a
Tax Savings in a past or future taxable year (e.g., if the Triggering Event
caused or increased a net operating loss in the year of the Triggering Event and
such loss is carried back or forwards and results in a reduction in Tax
liability in a different taxable year).  If a Tax Indemnitee pays or credits
Tower Operator  in respect of a Tax Savings in a particular taxable year, and it
is later determined that the Tax Indemnitee did not have a Tax Savings, or had a
smaller Tax Savings, in such taxable year (e.g., as a result of an audit
adjustment or a net operating loss carryback to such taxable year), such lost or
otherwise unavailable Tax Savings shall be treated as a Tax for which Tower
Operator must indemnify the Tax Indemnitee pursuant to Section 34(a) or Section
34(b), as the case may be.
 
(d) Contest Rights.  In the event that any Tax Indemnitee receives any written
notice of any potential claim or proposed adjustment against such Tax Indemnitee
that would result in a Tax Loss or a Tax against which Tower Operator may be
required to indemnify pursuant to Section 34(a) or Section 34(b) (a “Tax
Claim”), such Tax Indemnitee shall promptly notify Tower Operator of the claim
and provide Tower Operator with information relevant to such claim; provided
that the failure by the Tax Indemnitee to provide any such information shall not
be treated as a failure to comply with this Section 34(d) except to the extent
that the failure prejudices the conduct of such contest.  With respect to Taxes
indemnified under Section 34(b), Tower Operator shall control the contest at
Tower Operator’s expense.  With respect to Taxes indemnified under Section
34(a), the Tax Indemnitee shall control the contest at Tower Operator’s expense
but shall consult with Tower Operator in good faith, but Tower Operator may
require the Tax Indemnitee to contest such Tax Claim unless the Tax Indemnitee
has waived its right to indemnification for the Tax payment that is being
contested.  The Tax Indemnitee is not obligated to contest any Tax Claim that
requires payment of the Tax as a condition to pursuing the contest unless Tower
Operator has loaned, on an interest-free basis, sufficient funds to the Tax
Indemnitee to pay the Tax and any interest or penalties due on the date of
payment, and has fully indemnified the Tax Indemnitee for any adverse Tax
consequences resulting from such advance.  The Tax Indemnitee shall not make,
accept or enter into a settlement or other compromise with respect to any Taxes
that the Tower Operator has the right to contest under this Agreement without
the prior written consent of Tower Operator unless the Tax Indemnitee has waived
its right to indemnification for the Tax payment that is being contested.  The
Tax Indemnitee shall not be required to appeal any adverse decision of the
United States Tax Court, a Federal District Court or any comparable trial court
unless (i) Tower Operator shall have furnished to the Tax Indemnitee an opinion
of a nationally recognized, independent tax counsel chosen by Tower Operator and
reasonably acceptable to the Tax Indemnitee, to the effect that there is
substantial authority for the position to be asserted in appealing the matter in
question, (ii) Tower Operator is paying the reasonable costs of such appeal and
(iii) the Tax Indemnitee is otherwise required by this Section 34(d) to contest
the Taxes at issue hereunder.  AT&T Collocator shall cause its Affiliates to
comply with their obligations under this Section 34(d).
 
(e) Tax Records.  AT&T Lessors, AT&T and Tower Operator agree to furnish or
cause to be furnished to each other, upon request, as promptly as practicable,
such information and assistance relating to the Sites (including access to books
and records) as is reasonably necessary for Tax purposes.  AT&T Lessors, AT&T
and Tower Operator shall retain all books and records with respect to Taxes
indemnifiable under Section 34(a) or Section 34(b) or payable under Section 22
pertaining to the Sites for a period of at least seven years following the close
of the taxable year to which the information relates, or 60 days after the
expiration of any applicable statute of limitations, whichever is later.  At the
end of such period, each Party shall provide the other with at least 60 days’
prior written notice before destroying any such books and records, during which
period the Party receiving such notice can elect to take possession, at its own
expense, of any books and records reasonably required by such Party for Tax
purposes.  AT&T Lessors, AT&T and Tower Operator shall cooperate with each other
in the conduct of any audit or other proceeding relating to Taxes involving the
Sites.
 
(f) Netting of Losses; Tax Treatment.  All payments made pursuant to this
Section 34 shall, to the fullest extent permitted by applicable Law, be treated
for all Tax purposes (to the extent such treatment is consistent with the rent
allocations made for purposes of Section 467 of the Code pursuant to Section 10
of this Agreement) as adjustments to the Rent and Pre-Lease Rent. The amount of
any claim under this Section 34 shall take into account any amounts actually
recovered by the indemnitee pursuant to any indemnification by, or
indemnification agreement with, any Ground Lessor.
 
(g) Post Purchase Option.  In the event that Tower Operator acquires any AT&T
Lessor’s or any AT&T Ground Lease Party’s interest in any Site after the
exercise of any Purchase Option under Section 20 of this Agreement, Tower
Operator shall be liable for all Taxes with respect to such Site with respect to
all periods after the exercise of the Purchase Option with respect to such Site
(the “Post-Exercise Period”).  Tower Operator agrees to pay and to indemnify,
protect, defend, save and keep harmless each AT&T Group Member from and against
any and all Taxes payable with respect to such Site with respect to the
Post-Exercise Period; provided, however, that (i) the contest provisions set
forth in Section 34(d) shall apply to indemnified Taxes with respect to such
Site and (ii) Tower Operator shall not be required to indemnify for any gross-up
for Taxes payable by any AT&T Group Member on any payments received under this
paragraph.  If a Tax for which Tower Operator is responsible under this Section
34(g) (for which Tower Operator was not responsible prior to the Post-Exercise
Period) is not calculated or assessed on the basis of a time period, such Tax
shall be prorated using a fair and equitable proration method that considers,
among other things, the basis upon which such Taxes are assessed.  Nothing in
this Section 34(g) shall affect any liability for Taxes with respect to any Site
prior to the exercise of a Purchase Option with respect to such Site or any
liability for Taxes that any AT&T Group Member has under the MPL Site MLA.
 
(h) Survival.  The agreements and indemnities contained in this Section 34 shall
survive the termination of this Agreement with respect to any Site.
 
SECTION 35. Damage to the Site, Tower or the Improvements
 
.
 
(a) If there occurs a casualty that damages or destroys all or a Substantial
Portion of any Site, then within 60 days after the date of the casualty, Tower
Operator shall notify the applicable AT&T Lessor or AT&T Ground Lease Party in
writing as to whether, in Tower Operator’s reasonable judgment, the Site is a
Non-Restorable Site, which notice shall specify in detail the reasons for such
determination by Tower Operator, and if such Site is not a Non-Restorable Site
(a “Restorable Site”) the estimated time, in Tower Operator’s reasonable
judgment, required for Restoration of the Site (a “Casualty Notice”).  If Tower
Operator fails to give Casualty Notice to the applicable AT&T Lessor or AT&T
Ground Lease Party within such 60-day period, the affected Site shall be deemed
to be a Restorable Site.  If the applicable AT&T Lessor or AT&T Ground Lease
Party disagrees with any determination of Tower Operator in the Casualty Notice
that the Site is a Non-Restorable Site, such Party may institute arbitration
proceedings to determine any such matter in the manner described in Section
29(g).  If such Site is a Non-Restorable Site, then either Tower Operator or the
applicable AT&T Lessor or AT&T Ground Lease Party, as applicable, shall have the
right to terminate this Agreement with respect to such Site by written notice to
the other Party (given within the time period required below), whereupon the
Term as to such Site shall automatically expire as of the date of such notice of
termination.  Any such notice of termination shall be given not later than 30
days after receipt of the Casualty Notice (or after final determination that the
Site is a Non-Restorable Site if arbitration is instituted as provided
above).  In all instances Tower Operator shall have the sole right to retain all
insurance Proceeds related to a Non-Restorable Site.
 
(b) If there occurs, as to any Site, a casualty that damages or destroys (i) all
or a Substantial Portion of such Site and the Site is a Restorable Site, or (ii)
less than a Substantial Portion of any Site, then Tower Operator, at its sole
cost and expense, shall promptly commence and diligently prosecute to
completion, within a period of 60 days after the date of the damage, the
adjustment of Tower Operator’s insurance Claims with respect to such event and,
thereafter, promptly commence, and diligently prosecute to completion, the
Restoration of the Site.  The Restoration shall be carried on and completed in
accordance with the provisions and conditions of this Section 35.
 
(c) If Tower Operator is required to restore any Site in accordance with Section
35(b), all Proceeds of Tower Operator’s insurance Claims with respect to the
related casualty shall be held by Tower Operator or Tower Operator Lender and
applied to the payment of the costs of the Restoration and shall be paid out
from time to time as the Restoration progresses.  Any portion of the Proceeds of
Tower Operator’s insurance applicable to a particular Site remaining after final
payment has been made for work performed on such Site may be retained by and
shall be the property of Tower Operator.  If the cost of Restoration exceeds the
Proceeds of Tower Operator’s insurance, Tower Operator shall pay the excess
cost.
 
(d) Without limiting Tower Operator’s obligations under this Agreement in
respect of a Site subject to a casualty, the AT&T Collocator’s rights and
obligations in respect of a Site subject to a casualty are as set forth in the
MPL Site MLA.
 
(e) The Parties acknowledge and agree that this Section 35 is in lieu of and
supersedes any statutory requirements under the laws of any State applicable to
the matters set forth in this Section 35.
 
SECTION 36. Condemnation
 
.
 
(a) If there occurs a Taking of all or a Substantial Portion of any Site, other
than a Taking for temporary use, then either Tower Operator or AT&T Lessors
shall have the right to terminate this Agreement as to such Site by providing
written notice to the other within 30 days of the occurrence of such Taking,
whereupon the Term shall automatically expire as to such Site, as of the earlier
of (i) the date upon which title to such Site, or any portion of such Site, is
vested in the condemning authority, or (ii) the date upon which possession of
such Site or portion of such Site is taken by the condemning authority, as if
such date were the Site Expiration Date as to such Site, and each Party shall be
entitled to prosecute, claim and retain the entire Award attributable to its
respective interest in such Site under this Agreement.
 
(b) If there occurs a Taking of less than a Substantial Portion of any Site,
then this Agreement and all duties and obligations of Tower Operator under this
Agreement in respect of such Site shall remain unmodified, unaffected and in
full force and effect.  Tower Operator shall promptly proceed with the
Restoration of the remaining portion of such Site (to the extent commercially
feasible) to a condition substantially equivalent to its condition prior to the
Taking.  Tower Operator shall be entitled to apply the Award received by Tower
Operator to the Restoration of any Site from time to time as such work
progresses.  If the cost of the Restoration exceeds the Award recovered by Tower
Operator, Tower Operator shall pay the excess cost.  If the Award exceeds the
cost of the Restoration, the excess shall be paid to Tower Operator upon
completion of the Restoration.
 
(c) If there occurs a Taking of any portion of any Site for temporary use, then
this Agreement shall remain in full force and effect as to such
Site.  Notwithstanding anything to the contrary contained in this Agreement,
during such time as Tower Operator will be out of possession of such Site, if a
Lease Site, or unable to operate such Site, if a Managed Site, by reason of such
Taking, the failure to keep, observe, perform, satisfy and comply with those
terms and conditions of this Agreement, compliance with which are effectively
impractical or impossible as a result of Tower Operator’s being out of
possession of or unable to operate (as applicable), such Site shall not be a
breach of or an event of default under this Agreement.  Each Party shall be
entitled to prosecute, claim and retain the Award attributable to its respective
interest in such Site under this Agreement for any such temporary Taking.
 
SECTION 37. General Provisions
 
.
 
(a) Counterparts.  This Agreement may be executed in any number of counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.
 
(b) Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver of
Trial by Jury.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (REGARDLESS OF THE LAWS THAT MIGHT
OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF) AS TO
ALL MATTERS, INCLUDING MATTERS OF VALIDITY, CONSTRUCTION, EFFECT, PERFORMANCE
AND REMEDIES; provided, however, that the enforcement of this Agreement with
respect to a particular Site as to matters relating to real property and matters
mandatorily governed by local Law, shall be governed by and construed in
accordance with the laws of the state in which the Site in question is located.
Each Party agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement or the transactions contained
in or contemplated by this Agreement, exclusively in the United States District
Court for the Southern District of New York or any New York State court sitting
in the Borough of Manhattan, City of New York and appellate courts having
jurisdiction of appeals from any of the foregoing (the “Chosen Courts”), and
solely in connection with claims arising under this Agreement or the
transactions that are the subject of this Agreement, (a) irrevocably submits to
the exclusive jurisdiction of the Chosen Courts, (b) waives any objection to
laying venue in any such action or proceeding in the Chosen Courts, (c) waives
any objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any Party hereto and (d) agrees that service of process upon
such Party in any such action or proceeding shall be effective if notice is
given in accordance with Section 37(e) of this Agreement. Each Party hereto
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.
 
(c) Entire Agreement.  This Agreement (including any exhibits hereto)
constitutes the entire agreement among the Parties with respect to the subject
matter of this Agreement, and supersedes all other prior agreements,
understandings, representations and warranties both written and oral, among the
Parties, with respect to the subject matter hereof.
 
(d) Fees and Expenses.  Except as otherwise expressly set forth in this
Agreement, whether the transactions contemplated by this Agreement are or are
not consummated, all legal and other costs and expenses incurred in connection
with this Agreement and the transactions contemplated by this Agreement shall be
paid by the Party incurring such costs and expenses.
 
(e) Notices.  All notices, requests, demands, waivers and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been delivered (i) the next Business Day when sent overnight by a
nationally recognized overnight courier service, (ii) upon transmission of an
e-mail (followed by delivery of an original via nationally recognized overnight
courier service), or (iii) upon delivery when personally delivered to the
receiving Party. All such notices and communications shall be sent or delivered
as set forth below or to such other person(s), e-mail address or address(es) as
the receiving Party may have designated by written notice to the other Party.
All notices delivered by any AT&T Group Member shall be deemed to have been
delivered on behalf of all AT&T Group Members. All notices shall be delivered to
the relevant Party at the address set forth below.
 
If to any AT&T Lessor, AT&T Guarantor or any other AT&T Group Member, to:
 
c/o New Cingular Wireless PCS, LLC
Attention:  Network Real Estate Administration
Re:  Cell Site #: ___________; Cell Site Name:  _____
(State Abbreviation)
Fixed Asset No: _____________
575 Morosgo Drive
13-F West Tower
Atlanta, Georgia 30324
 
 
New Cingular Wireless PCS, LLC
Attention:  Network Counsel, AT&T Legal Department
Re:  Cell Site #: ___; Cell Site Name:  ___ (State
Abbreviation)
Fixed Asset No: ___________________        
208 South Akard Street
Dallas, Texas, 75202-4206


and (for sites in Puerto Rico) a copy to:


New Cingular Wireless PCS, LLC
Attention:  AT&T Legal Department
Re:  Cell Site #: ___; Cell Site Name:  ___ (State
Abbreviation)
Fixed Asset No: ___________________
Ortegon 103
Guaynabo, Puerto Rico  00966


and a copy of any notice given pursuant to Section 29 to:
 
AT&T Inc.
208 South Akard Street
Dallas, Texas, 75202-4206
Attention: SVP and Assistant General Counsel – Corporate


If to Tower Operator, to:
 
Crown Castle International Corp.
1220 Augusta Drive, Suite 600
Houston, Texas 77057
Attention: CFO (Jay Brown)
Attention: General Counsel (E. Blake Hawk)


and a copy of any notice given pursuant to Section 29 to:


Crown Castle International Corp.
1220 Augusta Drive, Suite 600
Houston, Texas 77057
Attention: Legal Department


(f) Successors and Assigns; Third-Party Beneficiaries.  This Agreement shall be
binding upon and inure solely to the benefit of each Party and its successors,
heirs, legal representatives and permitted assigns.  Except as provided in the
provisions of this Agreement related to indemnification, Secured Tower Operator
Loans and Tower Operator Lender protections (including Section 21), this
Agreement is not intended to confer upon any Person other than the Parties any
rights or remedies hereunder.
 
(g) Amendment; Waivers; Etc.  No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the Party against which enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the Party granting such waiver
in any other respect or at any other time. The waiver by a Party of a breach of
or a default under any of the provisions of this Agreement or to exercise any
right or privilege hereunder, shall not be construed as a waiver of any other
breach or default of a similar nature, or as a waiver of any of such provisions,
rights or privileges hereunder. The rights and remedies herein provided are
cumulative and none is exclusive of any other, or of any rights or remedies that
any party may otherwise have at law or in equity.
 
(h) Time of the Essence.  Time is of the essence in this Agreement, and whenever
a date or time is set forth in this Agreement, the same has entered into and
formed a part of the consideration for this Agreement.
 
(i) Specific Performance.  The Parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof and that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any of the Chosen Courts to
the extent permitted by applicable Law, in addition to any other remedy to which
they are entitled at law or in equity. Each Party hereby waives any requirement
for security or the posting of any bond or other surety in connection with any
temporary or permanent award of injunctive, mandatory or other equitable relief.
Subject to Section 37(b) and Section 37(j) of this Agreement, nothing contained
in this Agreement shall be construed as prohibiting any Party from pursuing any
other remedies available to it pursuant to the provisions of this Agreement or
applicable Law for such breach or threatened breach, including the recovery of
damages
 
(j) Limitation of Liability.  Notwithstanding anything in this Agreement to the
contrary, neither Party shall have any liability under this Agreement, for: (y)
any punitive or exemplary damages, or (z) any special, consequential, incidental
or indirect damages, including lost profits, lost data, lost revenues and loss
of business opportunity, whether or not the other Party was aware or should have
been aware of the possibility of these damages.
 
(k) Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, the
Parties hereto shall negotiate in good faith to modify this Agreement so as to
(i) effect the original intent of the Parties as closely as possible and (ii) to
ensure that the economic and legal substance of the transactions contemplated by
this Agreement to the Parties is not materially and adversely affected as a
result of such provision being invalid, illegal or incapable of being enforced,
in each case, in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.  If following the modification(s) to this Agreement described
in the foregoing sentence, the economic and legal substance of the transactions
contemplated by this Agreement are not affected in any manner materially adverse
to any Party, all other conditions and provisions of this Agreement shall remain
in full force and effect.
 
(l) Interpretation.
 
(i) The table of contents and headings herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof.
 
(ii) The Parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.
 
SECTION 38. AT&T Guarantor Guarantee
 
.
 
(a) As of the date hereof, AT&T Guarantor holds all or substantially all of AT&T
Parent’s United States domestic wireless business (including wireless voice and
data and the assets for the United States domestic wireless business).  In the
event AT&T Guarantor does not hold all or substantially all of AT&T Parent’s
United States domestic wireless business (including wireless voice and data and
the assets for the United States domestic wireless business) and AT&T Parent or
another Affiliate of AT&T Parent does hold all or substantially all of AT&T
Parent’s United States domestic wireless business (and all or substantially all
of the United States domestic wireless business (including wireless voice and
data and the assets for the United States domestic wireless business) of AT&T
Guarantor shall not have been transferred to a Person that is not an Affiliate
of AT&T Parent), AT&T Parent or such other Affiliate of AT&T Parent shall
execute a joinder to this Agreement reasonably satisfactory to Tower Operator
providing for a guarantee of the AT&T Obligations equivalent to the guarantee
provided by AT&T Guarantor as of the date hereof and shall become “AT&T
Guarantor” for all purposes hereunder.  For purposes of this section, the term
“United States” shall include Puerto Rico and the United States Virgin Islands.
 
(b) AT&T Guarantor unconditionally guarantees to the Tower Operator Indemnitees
the full and timely payment and performance and observance of all the terms,
provisions, covenants and obligations of the AT&T Lessors and AT&T Ground Lease
Parties under this Agreement (collectively, the “AT&T Obligations”).  AT&T
Guarantor agrees that if an AT&T Lessor or AT&T Ground Lease Party defaults at
any time during the Term of this Agreement in the performance of any of the AT&T
Obligations, AT&T Guarantor shall faithfully perform and fulfill all AT&T
Obligations and shall pay to the applicable beneficiary all reasonable
attorneys’ fees, court costs and other expenses, costs and disbursements
incurred by the applicable beneficiary on account of any default by an AT&T
Lessor or AT&T Ground Lease Party and on account of the enforcement of this
guaranty.
 
(c) The foregoing guaranty obligation of AT&T Guarantor shall be enforceable by
any Tower Operator Indemnitee in an action against AT&T Guarantor without the
necessity of any suit, action or proceeding by the applicable beneficiary of any
kind or nature whatsoever against an AT&T Lessor or AT&T Ground Lease Party,
without the necessity of any notice to AT&T Guarantor of an AT&T Lessor’s or
AT&T Ground Lease Party’s default or breach under this Agreement, and without
the necessity of any other notice or demand to AT&T Guarantor to which AT&T
Guarantor might otherwise be entitled, all of which notices AT&T Guarantor
hereby expressly waives. AT&T Guarantor hereby agrees that the validity of this
guaranty and the obligations of AT&T Guarantor hereunder shall not be
terminated, affected, diminished or impaired by reason of the assertion or the
failure to assert by any Tower Operator Indemnitee against an AT&T Lessor or
AT&T Ground Lease Party any of the rights or remedies reserved to such Tower
Operator Indemnitee pursuant to the provisions of this Agreement or any other
remedy or right which such Tower Operator Indemnitee may have at law or in
equity or otherwise.
 
(d) AT&T Guarantor covenants and agrees that this guaranty is an absolute,
unconditional, irrevocable and continuing guaranty. The liability of AT&T
Guarantor hereunder shall not be affected, modified or diminished by reason of
any assignment, renewal, modification, extension or termination of this
Agreement or any modification or waiver of or change in any of the covenants and
terms of this Agreement by agreement of an Tower Operator Indemnitee and an AT&T
Lessor or AT&T Ground Lease Party, or by any unilateral action of an Tower
Operator Indemnitee, an AT&T Lessor or an AT&T Ground Lease Party, or by an
extension of time that may be granted by an Tower Operator Indemnitee to an AT&T
Lessor or AT&T Ground Lease Party or any indulgence of any kind granted to an
AT&T Lessor or AT&T Ground Lease Party, or any dealings or transactions
occurring between an Tower Operator Indemnitee and an AT&T Lessor or AT&T Ground
Lease Party, including any adjustment, compromise, settlement, accord and
satisfaction or release, or any Bankruptcy, insolvency, reorganization or other
arrangements affecting an AT&T Lessor or AT&T Ground Lease Party. AT&T Guarantor
does hereby expressly waive any suretyship defenses it might otherwise have.
 
(e) All of the Tower Operator Indemnitees’ rights and remedies under this
guaranty are intended to be distinct, separate and cumulative and no such right
and remedy herein is intended to be to the exclusion of or a waiver of any
other.  AT&T Guarantor hereby waives presentment demand for performance, notice
of nonperformance, protest notice of protest, notice of dishonor and notice of
acceptance. AT&T Guarantor further waives any right to require that an action be
brought against an AT&T Lessor or AT&T Ground Lease Party or any other Person or
to require that resort be had by a beneficiary to any security held by such
beneficiary.
 
SECTION 39. AT&T Parent Affiliate License
 
.  In the event that AT&T Guarantor ceases to be wholly owned, directly or
indirectly, by AT&T Parent, to the extent that any Person that is directly or
indirectly wholly owned by AT&T Parent but that is not directly or indirectly
wholly owned by AT&T Guarantor used any Site as of the date AT&T Guarantor
ceased to be directly or indirectly wholly owned by AT&T Parent (such Person, an
“AT&T Parent Affiliate”), such AT&T Parent Affiliate and Tower Operator shall,
following AT&T Parent Affiliate’s completion of the applicable application and
amendment process, enter into definitive documentation reasonably satisfactory
to Tower Operator to permit such AT&T Parent Affiliate to continue to use such
Site (the “AT&T Parent Affiliate License”), in each case at the sole cost and
expense of such AT&T Parent Affiliate.  The AT&T Parent Affiliate License shall
provide that such AT&T Parent Affiliate may continue to use the applicable Site
subject to the terms of the MPL Site MLA solely to the extent that such AT&T
Parent Affiliate used such Site as of the date AT&T Guarantor ceased to be
directly or indirectly wholly owned by AT&T Parent, at no additional rent to
such AT&T Parent Affiliate; provided, however, that the AT&T Parent Affiliate
License shall provide that such AT&T Parent Affiliate shall pay customary and
reasonable rent with respect to any use of any portion of such Site (including
the AT&T Collocation Space at such Site) first used by such AT&T Parent
Affiliate on or after the date that is one year prior to the earlier of (a) the
first public announcement of the transaction pursuant to which AT&T Guarantor
ceased to be directly or indirectly wholly owned by AT&T Parent and (b) the date
on which definitive documentation was entered into with respect to the
transaction pursuant to which AT&T Guarantor ceased to be directly or indirectly
wholly owned by AT&T Parent.  For the avoidance of doubt, (i) any portion of any
Site (including the AT&T Collocation Space at such Site) used from time to time
by any AT&T Parent Affiliate shall be deemed to be used by AT&T Collocator for
all purposes under MPL Site MLA and (ii) except as otherwise expressly provided
in the AT&T Parent Affiliate License or other definitive documentation entered
into by Tower Operator and AT&T Parent Affiliate, AT&T Parent Affiliate shall
use the applicable Site (including the AT&T Collocation Space at such Site) only
to the extent permitted under the MPL Site MLA (including Section 9(b) thereof).
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
sealed by their duly authorized representatives, all effective as of the day and
year first written above.
 
AT&T LESSORS:


[INSERT SIGNATURE BLOCKS FOR:


Acadiana MPL Tower Holdings LLC
AMWOHI MPL Tower Holdings LLC
Chattanooga MPL Tower Holdings LLC
Citrus MPL Tower Holdings LLC
Florida 2B MPL Tower Holdings LLC
Galveston MPL Tower Holdings LLC
Georgia 3 MPL Tower Holdings LLC
Houma-Thibodaux MPL Tower Holdings LLC
Lafayette MPL Tower Holdings LLC
Louisiana 7 MPL Tower Holdings LLC
Louisiana 8 MPL Tower Holdings LLC
Lubbock MPL Tower Holdings LLC
Madison MPL Tower Holdings LLC
McAllen-Edinburg-Mission MPL Tower Holdings LLC
Milwaukee MPL Tower Holdings LLC
Missouri 11-12 MPL Tower Holdings LLC
Missouri 8 MPL Tower Holdings LLC
Missouri 9 MPL Tower Holdings LLC
Northeast Georgia MPL Tower Holdings LLC
Oklahoma 3 MPL Tower Holdings LLC
Oklahoma 9 MPL Tower Holdings LLC
Oklahoma City MPL Tower Holdings LLC
NCWPCS MPL 19 -Year Sites Tower Holdings LLC
NCWPCS MPL 20 -Year Sites Tower Holdings LLC
NCWPCS MPL 21 -Year Sites Tower Holdings LLC
NCWPCS MPL 22 -Year Sites Tower Holdings LLC
NCWPCS MPL 23 -Year Sites Tower Holdings LLC
NCWPCS MPL 24 -Year Sites Tower Holdings LLC
NCWPCS MPL 25 -Year Sites Tower Holdings LLC
NCWPCS MPL 26 -Year Sites Tower Holdings LLC
NCWPCS MPL 27 -Year Sites Tower Holdings LLC
NCWPCS MPL 28 -Year Sites Tower Holdings LLC
NCWPCS MPL 29 -Year Sites Tower Holdings LLC
NCWPCS MPL 30 -Year Sites Tower Holdings LLC
NCWPCS MPL 31 -Year Sites Tower Holdings LLC
NCWPCS MPL 32 -Year Sites Tower Holdings LLC
NCWPCS MPL 33 -Year Sites Tower Holdings LLC
NCWPCS MPL 34 -Year Sites Tower Holdings LLC
NCWPCS MPL 35 -Year Sites Tower Holdings LLC
Orlando MPL Tower Holdings LLC
Santa Barbara MPL Tower Holdings LLC
Texas #11 MPL Tower Holdings LLC
Texas #16 MPL Tower Holdings LLC
Texas 6 MPL Tower Holdings LLC
Texas 7B1 MPL Tower Holdings LLC
Texas 9B1 MPL Tower Holdings LLC
Texas 18 MPL Tower Holdings LLC
Texas 19 MPL Tower Holdings LLC
Texas 20B1 MPL Tower Holdings LLC
Topeka MPL Tower Holdings LLC]




By:                                                                
Name:
 
Title:
 
AT&T GUARANTOR:


AT&T MOBILITY LLC




By:                                                                
Name:
 
Title:
 
TOWER OPERATOR:


[______________________________]




By:                                                                
Name:
 
Title:
 
